Amended and Restated Execution Copy


--------------------------------------------------------------------------------





LOAN AGREEMENT
executed by and between
FUELCELL ENERGY FINANCE, LLC,
as the Parent,
and
NRG ENERGY, INC.,
as the Lender
Dated: July 30, 2014

--------------------------------------------------------------------------------




7257764v.2

--------------------------------------------------------------------------------









- ii -
7257764v.2

--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE I.
DEFINITIONS
1


Section 1.1.
Definitions    
1


Section 1.2.
General
15


 
 
 
ARTICLE II.
LOAN FACILITY
15


Section 2.1.
The Loan Facility; Purpose    
15


Section 2.2.
Fees
16


Section 2.3.
Sponsor Agreements
16


Section 2.4.
Maturity Date; Immediately Available Funds    
16


Section 2.5.
Credit for Principal Payments
16


Section 2.6.
Full Repayment and Release
16


Section 2.7.
Funds Transfer Disbursements
17


 
 
 
ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE ENTITY
STATUS    
18


Section 3.1.
Representations, Warranties and Covenants Regarding Special Purpose Entity
Status    
18


 
 
 
ARTICLE IV.
CO-BORROWERS, PROJECTS, PROJECT ADVANCES AND DISBURSEMENTS
19


Section 4.1.
Co-Borrowers
19


Section 4.2.
Release of Project
21


 
 
 
ARTICLE V.
PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
22


Section 5.1.    
Section 5.1.    
22


Section 5.2.
Computations    
22


Section 5.3.
Usury
22


Section 5.4.
Statements of Account    
22


Section 5.5.    
Taxes
23


 
 
 
ARTICLE VI.
HAZARDOUS MATERIALS
24


Section 6.1.
Representations and Warranties    
24


Section 6.2.
Covenants    
26


Section 6.3.
Hazardous Materials Indemnity
27




7257764v.2

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE VII.
CONDITIONS PRECEDENT
27


Section 7.1.
Conditions Precedent for Execution of Agreement    
27


Section 7.2.    
Conditions Precedent for Project Debt
28


Section 7.3.
Conditions Precedent for Project Advances    
31


Section 7.4.
Conditions Precedent to Conversion    
33


 
 
 
ARTICLE VIII.
REPRESENTATIONS AND WARRANTIES
35


Section 8.1.
Representations and Warranties    
35


Section 8.2.
Survival of Representations and Warranties, Etc    
43


 
 
 
ARTICLE IX.
AFFIRMATIVE COVENANTS    
43


Section 9.1.
Preservation of Existence and Similar Matters
43


Section 9.2.
Compliance with Applicable Laws    
43


Section 9.3.
Construction; Funding of Construction Costs    
44


Section 9.4.
Additional Permits and Project Documents    
44


Section 9.5.
Operation and Maintenance of Properties    
45


Section 9.6.
Insurance    
46


Section 9.7.
Payment of Taxes and Claims    
51


Section 9.8.
Books and Records; Inspections        
51


Section 9.9.
Use of Proceeds    
52


Section 9.10.
Further Assurances    
52


Section 9.11.
Compliance with Project Documents and Applicable Permits    
52


 
 
 
ARTICLE X.
INFORMATION    
53


Section 10.1.
Quarterly Financial Statements
53


Section 10.2.
Year End Statements
53


Section 10.3.
Compliance Certificate    
54


Section 10.4.
Other Information    
54


Section 10.5.
USA Patriot Act Notice; Compliance
56


 
 
 
 
 
 












- ii -
7257764v.2

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE XI.
NEGATIVE COVENANTS    
56


Section 11.1.
No Property Transfers
56


Section 11.2.
No Equity Transfers    
57


Section 11.3.
Merger, Consolidation, Sales of Assets and Other Arrangements
57


Section 11.4.
Fiscal Year    
57


Section 11.5.
Modifications of Organizational Documents    
57


Section 11.6.
Transactions with Affiliates    
58


Section 11.7.
New Project Documents; Amendments to Project Documents    
58


Section 11.8.
Debt    
58


Section 11.9.
Distributions    
59


Section 11.10.
Operation of the Project    
59


Section 11.11.
Government Regulation    
60


Section 11.12.
No Accounts    
60


 
 
 
ARTICLE XII.
DEFAULT    
60


Section 12.1.    
Events of Default    
60


Section 12.2.    
Remedies Upon Event of Default    
63


Section 12.3.    
Marshaling; Payments Set Aside    
64


Section 12.4.    
Allocation of Proceeds    
64


Section 12.5.    
Performance by Lender    
65


Section 12.6.    
Rights Cumulative    
65


 
 
 
ARTICLE XIII.
MISCELLANEOUS
65


Section 13.1.    
Notices
65


Section 13.2.    
Expenses    
66


Section 13.3.    
Stamp, Intangible and Recording Taxes    
67


Section 13.4    
Setoff
67


Section 13.5.    
Litigation; Jurisdiction; Other Matters; Waivers
68


Section 13.6.    
Successors and Assigns
69


Section 13.7.    
Amendments and Waivers    
69


Section 13.8.    
Nonliability of Lender    
69


Section 13.9.    
Confidentiality            
70


Section 13.10.    
Indemnification    
70


Section 13.11.    
Termination; Survival    
72


Section 13.12.    
Severability of Provisions    
72








- iii -
7257764v.2

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
Section 13.13.
GOVERNING LAW    
72


Section 13.14.
Counterparts    
72


Section 13.15.
Limitation of Liability    
72


Section 13.16.
Entire Agreement        
73


Section 13.17.
Construction            
73


Section 13.18.
Headings    
73


Section 13.19.
Several Obligations as Among the Co-Borrowers        
73


Section 13.20.
Maximum Liability        
73


Section 13.21.
Attorney-in-Fact    
75


Section 13.22.
Actions    
76


Section 13.23.
Delay Outside Lender’s Control    
76


Section 13.24.
Immediately Available Funds        
76


 
 
 
 
 
 
EXHIBITS:
 
 
EXHIBIT “A”
Form of Annual Operating Budget
 
EXHIBIT “B”
[OMITTED]
 
EXHIBIT “C”
Form of Joinder Agreement
 
EXHIBIT “D”
Form of Promissory Note
 
EXHIBIT “E”
Form of Notice of Borrowing
 
EXHIBIT “F”
[OMITTED]
 
EXHIBIT “G”
[OMITTED]
 
EXHIBIT “H”
Form of Pledge Agreement
 
EXHIBIT “I”
[OMITTED]
 
EXHIBIT “J"
Form of Security Agreement
 
EXHIBIT “K"
Form of Closing Certificate
 
EXHIBIT “L"
Form of Compliance Certificate
 
EXHIBIT “M"
Form of Depository Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



                        



- iv -
7257764v.2

--------------------------------------------------------------------------------







- v -
7257764v.2

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (hereinafter, as it may be from time to time amended,
modified, extended, renewed, substituted, and/or supplemented, and as it may be
amended and modified pursuant to the terms, conditions, and provisions of any
“Joinder Agreement” (as such term is defined in Section 1.1 below), referred to
as this “Agreement”) is made this 30th day of July, 2014, by and between:
FUELCELL ENERGY FINANCE, LLC, a limited liability company duly organized,
validly existing and in good standing under the laws of the State of
Connecticut, having its principal office located at 3 Great Pasture Road,
Danbury, Connecticut 06810 (hereinafter referred to as the “Parent”),
AND
NRG ENERGY, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an office address
located at 211 Carnegie Center, Princeton, New Jersey 08540, its permitted
successors and/or assigns (hereinafter referred to as the “Lender”).
W I T N E S S E T H :
WHEREAS, this Agreement has been amended and restated from a prior Loan
Agreement, dated July 30, 2014, to reflect certain inmaterial clerical
adjustments; and
WHEREAS, the Parent plans on developing fuel cell projects through special
purpose project companies; and
WHEREAS, the Parent has requested that the Lender make available a credit
facility to such special purpose project companies in the maximum principal
amount of $40,000,000 (the “Loan Facility”) for the purposes of financing a
portion of the costs and expenses of constructing, developing, and equipping
such projects; and
WHEREAS, the Lender is willing to provide the Loan Facility to the Co-Borrowers
in accordance with the terms, conditions, and provisions of this Agreement and
the other “Loan Documents” (as such term is hereinafter defined).
NOW, THEREFORE, IN CONSIDERATION OF THESE PREMISES AND THE MUTUAL
REPRESENTATIONS, COVENANTS AND AGREEMENTS OF THE PARENT AND THE LENDER, EACH
PARTY BINDING ITSELF AND ITS SUCCESSORS AND/OR ASSIGNS, THE PARENT AND THE
LENDER HEREBY COVENANT AND AGREE AS FOLLOWS:

7257764v.2

--------------------------------------------------------------------------------




ARTICLE I. DEFINITIONS
Section 1.1.    Definitions.
In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the following meanings for the purposes
hereof:
“Affiliate” shall mean, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, that owns
at least twenty percent (20%) of the equity interests in such Person, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a); provided, however, in no event shall the Lender or any of
its Affiliates be an Affiliate of any Co-Borrower. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agreement” shall have the meaning assigned and ascribed to such term as set
forth in the preamble of this Agreement.
“Agreement Date” shall mean the date this Agreement is dated.
“Annual Operating Budget” shall mean, with respect to a particular Project and
the applicable Co-Borrower which owns such Project, an annual budget
substantially similar to the form attached hereto as Exhibit “A” or otherwise
acceptable to the Lender in its reasonable discretion, which provides detail on
a month-by-month basis for the period covered by such budget of (a) the
anticipated Project Revenues, (b) the anticipated Operating Costs, (c) the
anticipated debt service payments payable by the applicable Co-Borrower, and (d)
the anticipated distributions to members of the applicable Co-Borrower.
“Annual Operating Plan” shall mean, with respect to a particular Project and the
applicable Co-Borrower which owns such Project, an annual operating plan
acceptable to the Lender in its reasonable discretion, that shall contain a copy
of the O&M Manual and a reasonably detailed narrative description of (a) the
categories of revenues and costs set forth in the Annual Operating Budget and
(b) any event or condition forecasted for the upcoming year that is likely to
cause the applicable Co-Borrower to incur maintenance expenses in an aggregate
amount that is more than fifteen percent (15%) higher than the corresponding
maintenance amounts set forth in the Conversion Date Base Case Model for such
year.
“Applicable Law” and “Applicable Laws” shall mean all applicable provisions of
constitutions, statutes, rules, regulations and orders of any Governmental
Authority, including all orders and decrees of all courts, tribunals and
arbitrators.
“Applicable Permits” shall mean, with respect to each Project, any Permit
issued, granted or otherwise required to be obtained with respect to such
Project, including (but not limited to) any such Permit relating to zoning,
subdivision, land use, land development, environmental or natural resource
protection, pollution, sanitation, NERC, FERC, state public utility authorities,
Renewable Attributes registration and trading authorities, regional transmission
operator, safety, siting or building, importation of technology, equipment and
materials, that is material and necessary at any given time in light of the
stage of development, construction or operation of such Project to construct,
test, operate, maintain, repair, own or use the Project as contemplated

- 2 -
7257764v.2

--------------------------------------------------------------------------------




by the Project Documents with respect to such Project, to sell electricity
Renewable Attributes and capacity therefrom, to enter into any such Project
Document or to consummate any transaction contemplated thereby.
“Assignee” shall have the meaning assigned and ascribed to such term as set
forth in Section 13.6(b) of this Agreement.
“Authorized Officer” shall mean the Chief Executive Officer, Chief Financial
Officer or Chief Operating Officer of the Sponsor, in its capacity as the sole
member of the sole member of a Co-Borrower, and those Persons designated by
written notice to the Lender from a Co-Borrower authorized to execute notices,
reports and other documents on behalf of such Co-Borrower. A Co-Borrower may
amend such list of Persons from time to time by giving written notice of such
amendment to the Lender.
“Bankruptcy Code” shall mean the Bankruptcy Code of 1978, as amended and
modified from time to time.
“Business Day” shall mean a day of the week (but not a Saturday, Sunday or other
day on which commercial banks in New Jersey are authorized or required by
Applicable Law to be closed). Unless specifically referenced in this Agreement
as a Business Day, all references to “days” shall be to calendar days.
“Closing Date” shall mean, with regard to each Project Debt, the date on which
all of the conditions precedent set forth in Section 7.2 of this Agreement have
been fulfilled to the satisfaction of the Lender or waived by the Lender, in its
sole and absolute discretion.
“Closing Date Base Case Model” shall mean the pro-forma model containing
financial projections for a Co-Borrower and its Project as of the Closing Date
for such Co-Borrower’s Project Debt, prepared by the Co-Borrower and containing
assumptions satisfactory to the Lender in its reasonable discretion.
“Co-Borrower” and “Co-Borrowers” shall mean a subsidiary of the Parent added as
a “Co-Borrower” pursuant to Section 4.1 of this Agreement.
“Co-Borrower Accounts” shall mean, for each Co-Borrower, the “Collateral
Accounts” (as defined in the Depository Agreement).
“COD” means, with respect to a particular Project, (a) “Substantial Completion”
(or similar term) as defined in the EPC Agreement with respect to such Project
has occurred and (b) the “Commercial Operation Date” (or similar term) as
defined in the PPA with respect to such Project has occurred.
“COD Period” shall mean, with respect to Project Debt with respect to a
particular Project, the period commencing on the Conversion Date with respect to
such Project Debt and ending on the Maturity Date for such Project Debt.
“Collateral” shall mean, with respect to any individual Co-Borrower, any real or
personal property securing any of the Obligations of such Co-Borrower, and
includes, without limitation, the applicable Project, on which a Lien has been
granted in favor of the Lender pursuant to any Security Document to which such
Co-Borrower is a party thereto, and all other property subject to a Lien in
favor of the Lender created by any Loan Document or Security Document to which
such Co-Borrower is a party thereto.
“Compliance Certificate” shall have the meaning assigned and ascribed to such
term as set forth in Section 10.3 of this Agreement.

- 3 -
7257764v.2

--------------------------------------------------------------------------------




“Construction Period” shall mean, with respect to each Project, the period
starting on the date on which the first Project Advance was made to the
applicable Co-Borrower with respect to such Project, and ending on the earlier
to occur of (a) the one (1) year anniversary of the date on which the first
Project Advance was made to the applicable Co-Borrower with respect to such
Project if the nameplate capacity of the Project is 2.8 MW or less; or the
eighteen (18) month anniversary of the date on which the first Project Advance
was made to the applicable Co-Borrower with respect to such Project if the
nameplate capacity of the Project is greater than 2.8 MW, each as may be
extended for up to sixty (60) days for Force Majeure; or (b) the Conversion Date
with respect to the Project Debt with respect to such Project.
“Conversion Date” shall mean, with respect to the Project Debt advanced to a
Co-Borrower in connection with such Co-Borrower’s Project, the date on which
such Project Debt Converts.
“Conversion Date Base Case Model” shall mean, with respect to a particular
Project, the Closing Date Base Case Model for such Project, updated as of the
Conversion Date with respect to the Project Debt advanced to the applicable
Co-Borrower with respect to such Project, with the methodology, assumptions and
inputs to be used with respect to the Conversion Date Base Case Model following
the methodology, assumptions and inputs used for preparing the Closing Date Base
Case Model, based on the actual generating capacity of the Project that has
reached COD on or prior to the Conversion Date.
“Convert” or “Conversion” shall mean, with respect to the Project Debt for a
particular Project, the satisfaction of the terms, conditions, and provisions
set forth in Section 7.4 of this Agreement.
“Debt Service Coverage Ratio” shall mean, with respect to a particular Project,
as of any date of determination thereof, the ratio of (a) Operating Cash Flow
Available for Debt Service for the Rolling Period –to– (b) the amount of
principal and interest paid by the applicable Co-Borrower to Lender with respect
to the Project Debt advanced to such Co-Borrower for such Project for the same
Rolling Period. For purposes of this Agreement, the Debt Service Coverage Ratio
shall be determined by the Lender based on information provided by the
applicable Co-Borrower (which determination shall be conclusive, absent manifest
error).
“Debtor Relief Laws” shall mean, collectively, the UFCA, the UFTA, Section 548
of the Bankruptcy Code, the applicable provisions of any other state or Federal
bankruptcy, insolvency, fraudulent transfer or conveyance, liquidation,
conservatorship, moratorium, rearrangement, receivership, reorganization, debtor
relief, or other law affecting the rights of creditors generally (hereinafter
collectively referred to as “Debtor Relief Laws”).
“Default” shall mean any of the events specified in Section 12.1 of this
Agreement, whether or not there has been satisfied any requirement for the
giving of notice, the lapse of time, or both.
“Default Rate” means in respect of any Obligation that is not paid when due
(whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), the interest rate otherwise applicable to the Loan
Facility plus an additional two hundred basis points (200 bps) per annum.
“Depository Agreement” shall mean a collective reference to each Depository
Agreement executed by and among a Co-Borrower, the Depository Bank and the
Lender substantially similar to the form attached hereto as Exhibit “M”,
pursuant to the terms, conditions, provisions, and requirements of this
Agreement, as any of the foregoing may be from time to time amended, modified,
extended, renewed, substituted, and/or supplemented.
“Depository Bank” shall mean MUFG Union Bank, N.A..

- 4 -
7257764v.2

--------------------------------------------------------------------------------




“Dollars” or “$”shall mean the lawful currency of the United States of America.
“Environmental Reports” shall mean the environmental reports, if any, prepared
with respect to a Project and provided to Lender pursuant to Sections 4.1, 7.2,
7.3, and 7.4 of this Agreement.
“EPC Agreement” shall mean any equipment supply, engineering, procurement, and
construction agreement in substantially the form as agreed in a separate writing
between Parent and Lender or otherwise reasonably acceptable to the Lender, as
any of the foregoing may be from time to time amended, modified, extended,
renewed, substituted, and/or supplemented.
“EPC Contractor” shall mean the Sponsor and such other Project Counterpart(ies)
to the EPC Agreement(s).
“Equity Interest” and “Equity Interests” shall mean, with respect to any Person,
any share of capital stock of (or other ownership or profit interests in) such
Person, any warrant, option or other right for the purchase or other acquisition
from such Person of any share of capital stock of (or other ownership or profit
interests in) such Person, whether or not certificated, any security convertible
into or exchangeable for any share of capital stock of (or other ownership or
profit interests in) such Person or warrant, right or option for the purchase or
other acquisition from such Person of such shares (or such other interests), and
any other ownership or profit interest in such Person (including, without
limitation, partnership, membership or trust interests therein), whether voting
or nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Excluded Taxes” shall mean any of the following Taxes, imposed on or with
respect to the Lender or required to be withheld or deducted from a payment to
any such recipient, (a) Taxes imposed on or measured by net income (however
denominated), and franchise Taxes, (i) imposed by the United States or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or conducts business or in which its principal office is
located or, in the case of the Lender, in which its applicable lending office is
located, or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
imposed by the United States or any similar Tax imposed by any other
jurisdiction, and (c) any Federal withholding Taxes imposed under FATCA.
“Event of Default” shall mean any of the events specified in Section 12.1 of
this Agreement; provided that any requirement for notice or lapse of time or any
other condition shall have been satisfied.
“Fees” shall mean a collective reference to the fees payable by the Co-Borrowers
hereunder or under any other Loan Document.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not more onerous to comply with), any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.
“Final Completion” means the date of “Final Completion” (or similar term) as
such term is defined in the EPC Agreement.
“Force Majeure” or “an event of Force Majeure” means an event that (a) is not
reasonably anticipated as of the date hereof, (b) is not within the reasonable
control of the Party affected by the event, (c) is not the result of such
Party’s negligence or failure to act, and (d) could not be overcome by the
affected Party’s use of due diligence in the circumstances. Force Majeure
includes, but is not restricted to, events of the following

- 5 -
7257764v.2

--------------------------------------------------------------------------------




types (but only to the extent that such an event, in consideration of the
circumstances, satisfies the tests set forth in the preceding sentence): acts of
God; civil disturbance; sabotage; strikes; lock-outs; work stoppages; action or
restraint by court order or public or government authority (as long as the
affected Party has not applied for or assisted in the application for, and has
opposed to the extent reasonable, such court or government action).
Notwithstanding the foregoing, none of the following constitute Force Majeure:
(i) economic hardship, including lack of money; (ii) any breakdown or
malfunction of equipment that is not caused by an independent event of Force
Majeure, (iii) delay or failure of a Co-Borrower to obtain or perform any
Project Contract or Applicable Permit unless due to a Force Majeure event, or
(iv) any action or inaction of a Governmental Authority or other third-party.
“GAAP” shall mean United States generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.
“Governmental Approvals” shall mean all authorizations, Applicable Permits,
consents, approvals, licenses and exemptions of, registrations and filings with,
and reports to, all Governmental Authorities.
“Governmental Authority” and “Governmental Authorities” shall mean any national,
state or local government (whether domestic or foreign), any political
subdivision thereof or any other governmental, quasi-governmental, judicial,
administrative, public or statutory instrumentality, authority, body, agency,
bureau, commission, board, department or other entity or any arbitrator with
authority to bind a party at law.
“Hazardous Materials” shall have the meaning assigned and ascribed to such term
as set forth in Section 6.1(a) of this Agreement.
“Hazardous Materials Claims” shall have the meaning assigned and ascribed to
such term as set forth in Section 6.1(c) of this Agreement.
“Hazardous Materials Laws” shall have the meaning assigned and ascribed to such
term as set forth in Section 6.1(b) of this Agreement.
“Indebtedness” shall mean, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) capitalized lease
obligations of such Person; (d) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater or its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and (f) all Indebtedness of other Persons
which (i) such Person has guaranteed or is otherwise recourse to such Person or
(ii) is secured by a Lien on any property of such Person.
“Indemnified Party” shall have the meaning assigned and ascribed to such term in
Section 13.10(a) of this Agreement.

- 6 -
7257764v.2

--------------------------------------------------------------------------------




“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by any Co-Borrower under any Loan Document
and (b) to the extent not otherwise described in (a), Other Taxes.
“Indemnity Proceeding” shall have the meaning assigned and ascribed to such term
in Section 13.10(a) of this Agreement.
“Independent Engineer” shall mean, for each individual Project, an independent
engineer mutually agreed to by the Sponsor and the Lender; provided, that the
Lender may terminate an Independent Engineer upon notice to the applicable
Co-Borrower.
“Interconnection Agreement” shall mean all agreements to interconnect the
Project and to construct any interconnection facilities to be used by the
Project, each in form and substance reasonably acceptable to the Lender, as any
of the foregoing may be from time to time amended, modified, extended, renewed,
substituted, and/or supplemented.
“Interconnection Provider” shall mean The United Illuminating Company, a
Connecticut company or such other interconnection provider acceptable to the
Lender in its reasonable discretion.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
and modified from time to time.
“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit “C” attached hereto and made a part hereof, with blanks appropriately
filled in, executed by the Lender and each Co-Borrower pursuant to which such
Co-Borrower agrees to become a Co-Borrower hereunder on a several basis with
regard to the Project Debt provided to such Co-Borrower.
“Legal Requirements” means, as to any Person, the articles of incorporation,
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation including any Applicable Law, any requirement
under a Permit, and any determination of any Governmental Authority in each case
applicable to and binding upon such Person or any of its properties or to which
such Person or any of its property is subject.
“Lender” shall have the meaning assigned and ascribed to such term as set forth
in the preamble of this Agreement.
“Lender’s Affiliate” shall mean, with respect to Lender, (a) any Person that
owns at least fifty percent (50%) of the equity interests in Lender or (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with Lender. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Lending Office” shall mean the Lender’s lending office with respect to the Loan
Facility, which lending office is, as of the Agreement Date, located at 211
Carnegie Center, Princeton, New Jersey 08540.
“Lien” as applied to the property of any Person shall mean the following: (a)
any security interest, encumbrance, mortgage, deed to secure debt, deed of
trust, assignment of leases or rents, pledge, lien, hypothecation, assignment,
or charge, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or

- 7 -
7257764v.2

--------------------------------------------------------------------------------




profits therefrom; (b) any arrangement under which any property of such Person
is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction; and (d) any agreement by such Person to grant,
give or otherwise convey any of the foregoing.
“Loan Document” and “Loan Documents” shall mean this Agreement, the Sponsor
Guaranty, each Note, each Security Document, each Joinder Agreement, and each
other document or instrument now or hereafter executed and delivered to the
Lender by a Co-Borrower, the Parent, or the Sponsor in connection with, pursuant
to or relating to this Agreement.
“Loan Facility” shall have the meaning assigned and ascribed to such term as set
forth in the second recital of this Agreement.
“Material Adverse Effect” shall mean, with respect to each Co-Borrower,
Severally as to itself and its Project Site only, a materially adverse effect on
(a) the business, assets, liabilities, condition (financial or otherwise) or
results of operations of such Co-Borrower, (b) the validity or enforceability of
any of the Loan Documents to which such Co-Borrower is a party thereto, (c) the
rights and remedies of the Lender under any of the Loan Documents to which such
Co-Borrower is a party thereto, (d) the ability of such Co-Borrower to perform
its obligations under the Loan Documents or the Project Documents to which it is
a party, including timely payment of the principal of or interest on the Loan
Facility or other amounts payable in connection therewith under this Agreement
or any of the other Loan Documents, in each case, by such Co-Borrower, or (e)
the ability of the Co-Borrower to achieve COD during the Construction Period.
“Maturity Date” shall mean, with respect to each Note, the date that is five (5)
years after the date on which the first Project Advance evidenced by such Note
was made to the applicable Co-Borrower with respect to a particular Project.
“Minimum Debt Service Coverage Ratio” with respect to a particular Project for
any period shall mean a Debt Service Coverage Ratio of at least 1.30 –to– 1.00,
based on the nameplate capacity of the Project or the ISO-corrected actual
output of a Project, calculated on and following the Conversion Date until the
Maturity Date.
“Minimum Net Working Capital” shall mean “Current Assets” minus “Current
Liabilities” as reported on and defined in the Sponsor’s quarterly financial
statements.
“Mortgage” and “Mortgages” shall mean a collective reference to each mortgage or
deed of trust or deed to secure debt executed after the Agreement Date by a
Co-Borrower in favor of the Lender, pursuant to the terms, conditions,
provisions, and requirements of Section 7.4(h)(iv) of this Agreement, as any of
the foregoing may be from time to time amended, modified, extended, renewed,
substituted, and/or supplemented.
“Mortgaged Premises” shall mean, with respect to any Co-Borrower from and after
the date on which said Co-Borrower is added as a “Co-Borrower” hereunder
pursuant to the terms, conditions, and provisions of Section 7.4(g) of this
Agreement, (a) the real property owned or leased by said Co-Borrower, if any,
and (b) to the extent actually owned by such Co-Borrower, the buildings,
improvements, and fixtures now or hereafter located on said real property,
including, but not limited to, all apparatus, equipment, and appliances used in
connection with the Project, it being intended by the parties that all such
items shall be conclusively and automatically considered to be a part of said
Mortgaged Premises if attached or affixed to said real property.

- 8 -
7257764v.2

--------------------------------------------------------------------------------




“New Project Document” means any contract or agreement entered into by a
Co-Borrower subsequent to the Closing Date.
“Note” shall mean a collective reference to, from and after the date of its
execution and delivery pursuant to the terms, conditions, and provisions of this
Agreement, each Promissory Note in the form of Exhibit ”D” attached hereto and
executed by a Co-Borrower, as maker, in favor of the Lender, as payee, pursuant
to the terms, conditions, provisions, and requirements of Section 7.2 of this
Agreement, as any of the foregoing may be from time to time amended (including
pursuant to Section 7.4(b)), modified, extended, renewed, substituted, and/or
supplemented.
“Notice of Borrowing” shall mean an appropriately completed written notice, duly
executed by a Co-Borrower and countersigned by the Lender, in the form of
Exhibit ”E” attached hereto and made a part hereof.
“O&M Agreement” shall mean an operation and maintenance agreement in
substantially the form as agreed in a separate writing between Parent and Lender
or otherwise reasonably acceptable to the Lender, as any of the foregoing may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented.
“O&M Manual” means an operations and maintenance manual in substantially the
form as agreed in a separate writing between Parent and Lender or otherwise
acceptable to the Lender in its reasonable discretion.
“Obligations” shall mean, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, the Loan Facility
with respect to a particular Co-Borrower; and (b) all other indebtedness,
liabilities, obligations, covenants and duties of such Co-Borrower owing to the
Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents to which such Co-Borrower is a
party thereto, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
“OFAC” shall have the meaning assigned and ascribed to such term as set forth in
Section 8.1(x) of this Agreement.
“Operating Cash Flow Available for Debt Service” shall mean, with respect to a
particular Project for any period, an amount equal to (a) Project Revenues minus
(b) Operating Costs (excluding any Operating Costs paid from the funds on
deposit in accordance with the terms, conditions, and provisions of the
Depository Agreement).
“Operating Costs” shall mean, with respect to a particular Project for any
period, the sum, computed without duplication among any of the following
categories or from period to period, of the following: (a) general and
administrative expenses and ordinary course fees, royalties and costs, including
those paid or payable to the Project Counterparties for the rental or other use
of real property and to any third-party that operates and maintains the Project,
plus (b) capital expenditures and other expenses for operating the Project and
maintaining the Project in good repair and operating condition in accordance
with Prudent Utility Practices paid or payable during such period, including to
the Project Counterparties as required pursuant to the Project Documents, plus
(c) insurance costs paid or payable in respect of insurance maintained or
required to be maintained in respect of the Project during such period, plus (d)
applicable sales and excise taxes (if any) paid or payable or reimbursable by a
Co-Borrower during such period, plus (e) franchise taxes paid or payable by a
Co-Borrower during such period, plus (f) property taxes paid or payable by a Co-

- 9 -
7257764v.2

--------------------------------------------------------------------------------




Borrower during such period, plus (g) any other direct taxes (if any) paid or
payable by a Co-Borrower during such period, plus (h) costs and fees attendant
to the obtaining and maintaining in effect the Applicable Permits paid or
payable during such period, plus (i) legal, accounting and other professional
fees attendant to any of the foregoing items paid or payable during such period,
plus (j) all other cash expenses paid or payable by a Co-Borrower in the
ordinary course of business in connection with the Project. Operating Costs
shall not include, to the extent included above: (i) payments into any of the
Co-Borrower Accounts during such period, (ii) payments of any kind with respect
to Restricted Payments during such period, (iii) depreciation for such period,
(iv) payments of any kind with respect to Debt Service, and (v) any payments of
any kind with respect to any restoration of the Project during such period.
“Other Connection Taxes” shall mean with respect to the Lender, Taxes imposed as
a result of a present or former connection between the Lender and the
jurisdiction imposing the Tax (other than a connection arising from the
execution, delivery or enforcement of, or performance under, or receipt of
payments under any Loan Document, or from the sale or assignment of an interest
in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court, recording,
filing, intangible, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement or
registration of, or performance under, or from the receipt or perfection of a
security interest under or otherwise with respect to this Agreement or any other
Loan Document (other than Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
13.6)).
“Parent” shall have the meaning assigned and ascribed to such term as set forth
in the preamble of this Agreement.
“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, judgment, decree, permit, entitlement, authorization, right,
registration, filing, submission, tariff, rate, certification, plan, or license
of, with, or from a Governmental Authority.
“Permitted Equity Transfer” means any Transfer of any direct or indirect legal
or beneficial interest in any Co-Borrower: (i) to the Lender; (ii) approved by
Lender; (iii) to a transferee that has an investment grade rating from a major
rating agency or has arranged for a guarantee from a third-party that has an
investment grade rating from a major rating agency or provided such credit
support that is reasonably satisfactory to the Lender; (iv) to a transferee
permitted pursuant to the applicable Project Documents; or (v) to the Sponsor or
another Co-Borrower, in each case subject to the conditions set forth in Section
11.2.
“Permitted Hazardous Materials” shall have the meaning assigned and ascribed to
such term as set forth in Section 6.1(a) of this Agreement.
“Permitted Liens” shall mean, with respect to any asset or property of a Person,
the following: (a)(i) Liens securing taxes, assessments and other charges or
levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to any Hazardous Materials Laws) or (ii) the claims of materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business, which, in each case, are
not at the time required to be paid or discharged under Section 7.3(h) or
Section 9.7 of this Agreement; (b) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, utility company rights of way, and rights or
restrictions of

- 10 -
7257764v.2

--------------------------------------------------------------------------------




record on the use of real property, which do not materially detract from the
value of such property or impair the intended use thereof in the business of
such Person; (d) Liens in favor of the Lender; (e) such Liens as have been
accepted by the Lender in writing; (f) Liens permitted under the Security
Documents; (g) Liens incurred in connection with good faith deposits in
connection with bids, tenders, contracts or leases to which such party is a
party, or making deposits to secure public or statutory obligations, all as
incurred in the ordinary course of business; and (h) Liens consisting of
rights-of-way and licenses affecting any Co-Borrower’s real property which do
not, in the aggregate, materially impair or interfere with the value of such
property, Co-Borrower’s business or Co-Borrower’s use of such property.
“Person” shall mean any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.
“Pledge Agreement” and “Pledge Agreements” shall mean a collective reference to
each Pledge and Security Agreement substantially in the form attached hereto as
Exhibit “H” to be entered into by the Parent, as grantor, in favor of the
Lender, as secured party, as any of the foregoing may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented.
“PPA” shall mean a power purchase agreement related to the sale of energy,
Renewable Attributes, capacity or any other output of a Project in substantially
the form as agreed in a separate writing between Parent and Lender or otherwise
acceptable to the Lender, as any of the foregoing may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented.
“Principal Office” shall mean, with respect to the Lender, 211 Carnegie Center,
Princeton, New Jersey 08540.
“Prohibited Equity Transfer” shall have the meaning assigned and ascribed to
such term as set forth in Section 11.2(a).
“Prohibited Property Transfer” shall have the meaning assigned and ascribed to
such term as set forth in Section 11.1.
“Project” shall mean, with respect to any Co-Borrower added as a “Co-Borrower”
hereunder pursuant to the terms, conditions, and provisions of Section 4.1 of
this Agreement, the fuel cell project owned by such Co-Borrower and all assets,
rights, entitlements, and real property interests now or hereafter relating
thereto, including, without limitation, all applicable Project Documents and
Applicable Permits.
“Project Advance” shall mean each advance of funds to a Co-Borrower under this
Agreement in accordance with Section 7.3, or 7.4 of this Agreement, as
applicable.
“Project Counterparty” means each Person that is party to a Project Document
other than a Co-Borrower.
“Project Debt” shall mean, with respect to any Project, the amount of the Loan
Facility determined by Lender to be made available to a Co-Borrower in
accordance with Section 4.1(d).
“Projected Debt Service Coverage Ratio” shall mean, with respect to a particular
Project, as of any date of determination thereof, the ratio of (a) the projected
Operating Cash Flow Available for Debt Service for the twelve (12) month period
immediately following the applicable date of determination –to– (b) the

- 11 -
7257764v.2

--------------------------------------------------------------------------------




projected debt service to be paid by the applicable Co-Borrower with respect to
the Project Debt advanced to such Co-Borrower for such Project for such period.
For purposes of this Agreement, the Projected Debt Service Coverage Ratio shall
be determined by the Lender based on information provided by the applicable
Co-Borrower (which determination shall be conclusive, absent manifest error).
“Project Document” shall mean, with respect to a particular Project: (a) the
PPA; (b) the Interconnection Agreement; (c) any fuel or commodity supply
agreements and any hedges related thereto to which the applicable Co-Borrower is
a party; (d) the EPC Agreement; (e) the O&M Agreement, and (f) other agreements
to which a Co-Borrower is a party that have a term of more than 1 year or an
obligation of the Co-Borrower of $100,000 or more during any 12 month period or
$200,000 or more in the aggregate, as any of the foregoing may be from time to
time amended, modified, extended, renewed, substituted, and/or supplemented.
“Project Document Schedule” shall have the meaning assigned and ascribed to such
term as set forth in Section 4.1(b)(v) hereof.
“Project Draw Period” shall mean the period commencing on the Agreement Date and
ending on the fifth (5th) anniversary of the Agreement Date.
“Project Permit Schedule” shall have the meaning assigned and ascribed to such
term as set forth in Section 4.1(b)(iii) hereof.
“Project Release” shall have the meaning assigned and ascribed to such term as
set forth in Section 4.2 of this Agreement.
“Project Revenues” shall mean, with respect to a particular Project for any
period, all income and cash revenues (without duplication) received by the
applicable Co-Borrower during such period from: (a) any payments due to such
Co-Borrower under the applicable PPA and all other income derived from the sale
or use of electric energy, capacity and ancillary services and Renewable
Attributes generated by such Project during such period, (b) all interest earned
with respect to such period on funds held in the applicable Co-Borrower Account,
(c) payments or refunds received by such Co-Borrower under any applicable
Project Document (including any proceeds from renewable resource credit sales,
liquidated damages (except liquidated damage payments required to be applied as
a mandatory prepayment under the Depository Agreement) and warranty payments due
to such Co-Borrower under any such Project Document and any reimbursement of
costs provided for under the applicable Interconnection Agreement, (d) the
proceeds of any business interruption insurance maintained by or on behalf of
such Co-Borrower, (e) any net proceeds derived from the sale of any property
pertaining to such Project or incidental to the operation of such Project and
(f) all other income, revenue or other amounts, however earned or received, by
such Co-Borrower during such period including, any tax refunds and insurance
proceeds other than as set forth in subsection (v) below, provided that Project
Revenues shall not include (i) equity contributions to such Co-Borrower; (ii)
the proceeds of the Loan Facility; (iii) any liquidated damages required to be
applied as a mandatory prepayment under the Depository Agreement; (iv) tax
benefits; and (v) insurance proceeds required to be deposited into the Loss
Proceeds Account pursuant to the Depository Agreement.
“Project Site” means the Mortgaged Premises, or, if a Co-Borrower does not own
or lease any real property, the site on which the Co-Borrower has a license to
locate its Project.
“Project Substantial Completion” shall mean “Substantial Completion” (or similar
term) as such term is defined in the EPC Agreement.

- 12 -
7257764v.2

--------------------------------------------------------------------------------




“Project Substantial Completion Date” means the date when Project Substantial
Completion occurs.
“Protective Advance” and “Protective Advances” shall mean all reasonable
out-of-pocket sums expended as reasonably determined by the Lender to be
necessary or appropriate after a Co-Borrower fails to do so as and when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral pledged by such Co-Borrower and the
instruments evidencing the Obligations of such Co-Borrower; (b) to prevent the
value of any such Collateral from being materially diminished (assuming the lack
of such a payment within the necessary time frame would be reasonably likely to
cause such Collateral to lose value); or (c) to protect such Collateral from
being materially damaged, impaired, mismanaged or taken, including, without
limitation, any reasonable out-of-pocket amounts expended in connection
therewith in accordance with Section 12.2 of this Agreement.
“Prudent Utility Practices” shall mean, with respect to any Person, those
practices, methods, equipment, specifications and standards of safety that are
required by the National Electric Safety Code, whether or not such Person is a
member thereof and as the same may change from time to time, as are commonly
used by electric generation facilities of a type and size similar to the Project
as good, safe and prudent engineering practices in connection with the design,
construction, operation, maintenance, repair and use of electrical and other
equipment, facilities and improvements of such electrical generation facility,
with commensurate standards of safety, performance, dependability, efficiency
and economy. Prudent Utility Practices is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
a spectrum of possible practices, methods or acts.
“PUHCA 2005” means the Public Utility Holding Company Act of 2005.
“PURPA” means the Public Utility Regulatory Policies Act of 1978.
“QF” means a qualifying small power production facility under Section 3(17)(C)
of the FPA, Section 210 of PURPA, and Section 292.203 of FERC’s regulations
thereunder (18 C.F.R. 292.203), that also qualifies for the regulatory
exemptions set forth in 18 C.F.R. Sections 292.601(c) and 292.602(b) and (c).
“Renewable Attribute” means all available environmental characteristics,
environmental claims, environmental credits, environmental benefits,
environmental emissions reductions, environmental offsets, environmental
allowances and environmental allocations, existing now or in the future,
howsoever characterized, denominated, measured or entitled, attributable to the
energy output of a Project. Renewable Attributes include but are not limited to:
(a) any avoided emissions of pollutants to the air, soil or water including but
not limited to sulfur oxides (SOx), nitrogen oxides (NO), carbon monoxide (CO),
particulate matter and other pollutants; (b) any avoided emissions of carbon
dioxide (CO2), methane (CH4) and other greenhouse gases that have been or may be
determined by the United Nations Intergovernmental Panel on Climate Change to
contribute to the actual or potential threat of altering the Earth’s climate by
trapping heat in the atmosphere; (c) all set-aside allowances and/or allocations
from emissions trading programs; and (d) all renewable energy credits,
certificates, green tags, registrations, recordations or other memorializations
of whatever type or sort, representing any of the above.
“Rolling Period” shall mean, as of any date, the twelve (12) month period
immediately preceding the applicable date of determination (or, in the case of
any calculation prior to the first anniversary of the Conversion Date for a
particular Project, for the period of time following Conversion that begins on
such Conversion Date and ends on such applicable date of determination).
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.

- 13 -
7257764v.2

--------------------------------------------------------------------------------




“Security Agreements” shall mean a collective reference to each Security
Agreement substantially in the form attached hereto as Exhibit “J” to be entered
into by a Co-Borrower, as debtor, in favor of the Lender, as secured party, in
connection with the such Co-Borrower’s Project Debt, as any of the foregoing may
be from time to time amended, modified, extended, renewed, substituted, and/or
supplemented.
“Security Documents” shall mean, with respect to a specific Co-Borrower, a
collective reference to (a) the Mortgages, (b) the Security Agreements, (c) the
Pledge Agreements, (d) the Depository Agreements, and (e) any other collateral
assignments, financing statements, or other document, instrument or agreement
creating, evidencing or perfecting the Lender’s Liens in any of the Collateral
of such Co-Borrower, as any of the foregoing may be from time to time amended,
modified, extended, renewed, substituted, and/or supplemented.
“Separateness Provisions” shall have the meaning assigned and ascribed to such
term as set forth in Section 3.1(b) of this Agreement.
“Several” shall mean, with respect to any of the covenants, agreements
(including any agreement regarding application of proceeds), representations,
warranties or other Obligations of any or all of the Co-Borrowers under, or in
connection with, this Agreement or any of the other Loan Documents, that such
Co-Borrowers are not jointly responsible for such covenants, agreements,
representations, warranties or other Obligations, but that each such Co-Borrower
is responsible for such covenants, agreements, representations, warranties or
other Obligations hereunder and thereunder only and solely to the extent that
they comprise, or arise or accrue from, or in connection with, or otherwise
relate or are attributable or allocable (as reasonably determined by the Lender)
specifically to such Co-Borrower, its respective Project, and/or the Project
Debt made available by the Lender to or for the account of such Co-Borrower;
provided, however, that in the case of any Obligation that is not otherwise
susceptible of such attribution or allocation (such as the unused facility fee
described in Section 2.2(b) hereof), such Obligation shall be allocated among
such Co-Borrowers on a pro rata basis, based on the outstanding principal
balance of the Project Debt payable by each such Co-Borrower to the Lender as of
the date of determination relative to the aggregate outstanding principal
balance of the Loan Facility as of the date of determination. Variants such as
“Severally” have meanings correlative thereto. As more specifically set forth in
Section 13.19 hereof, the liabilities and obligations of each of the
Co-Borrowers under this Agreement and each of the other Loan Documents are
Several only, and not joint.
“Sponsor” shall mean FuelCell Energy, Inc., a Delaware corporation.
“Sponsor Guaranty” shall mean a Guaranty, executed by Sponsor in favor of
Lender, dated as of even date herewith, pursuant to which the Sponsor shall
unconditionally guaranty all of the obligations of Parent, and all of the
obligations of each Co-Borrower under the Loan Documents prior to the Conversion
Date.
“Subsidiary” shall mean, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Taxes” shall mean any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges, fees or withholdings imposed,
levied, withheld or assessed by any Governmental Authority, together with any
interest, additions to tax or penalties imposed thereon and with respect
thereto.

- 14 -
7257764v.2

--------------------------------------------------------------------------------




“Transfer” shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.
“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“UFCA” shall mean the Uniform Fraudulent Conveyance Act, as in effect from time
to time.
“UFTA” shall the Uniform Fraudulent Transfer Act, as in effect from time to
time.
Section 1.2.    General.
(a)    Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with the GAAP. Financial
statements and other financial information with respect to the Co-Borrowers
shall be prepared on a basis consistent with the past practices of the
Co-Borrowers and with the financial statements and other financial information
previously provided by the Co-Borrowers to the Lender in connection with the
Loan Facility.
(b)    References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby, and
(iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of one of the Co-Borrowers or a Subsidiary of such Subsidiary and a
reference to an “Affiliate” means a reference to an Affiliate of the
Co-Borrowers. Titles and captions of Articles, Sections, subsections and clauses
in this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Eastern time.
ARTICLE II.    LOAN FACILITY
Section 2.1.    The Loan Facility; Purpose.
(a)    The Loan Facility. Subject to the terms, conditions, and provisions of
this Agreement, the Lender agrees to lend, Severally, to each of the
Co-Borrowers, and the Co-Borrowers agree to borrow from the Lender, the Loan
Facility. The Project Debt with respect to each Project shall be evidenced by a
Note. The Co-Borrowers may not re-borrow any portion of the Loan Facility that
is repaid. The Several Obligations of each Co-Borrower under their respective
Notes are secured, in part, by the Security Documents encumbering such
Co-Borrower’s Project and, to the extent hereafter actually owned by such
Co-Borrower, the improvements located thereon.
(b)    Purpose. Amounts disbursed to or on behalf of a Co-Borrower pursuant to
this Agreement shall be used by such Co-Borrower to construct its Project,
including, as applicable, construction costs, lenders’ and adviser’s costs and
fees, land costs, project development costs and other agreed project costs.

- 15 -
7257764v.2

--------------------------------------------------------------------------------




Section 2.2.    Fees.
(a)    Loan Fee. The Parent shall pay to the Lender on the Agreement Date a
non-refundable loan fee equal to $400,000, which amount is calculated to be
equal to one percent (1%) of the maximum principal amount of the Loan Facility.
(b)    Unused Fee. The Parent shall pay to the Lender annually, in arrears, on
the fifteenth (15th) day after each anniversary of the Agreement Date during the
Project Draw Period, a non-refundable unused facility fee equal to (i) the
average daily unadvanced principal balance of the Loan Facility for the one (1)
year period preceding the most recent anniversary of the Agreement Date
multiplied by (ii) fifty basis points (0.50%). In the event that the Loan
Facility shall be repaid in full, the Parent shall pay to the Lender, in
arrears, on the date of such repayment an unused facility fee equal to (1) the
average daily unadvanced principal balance of the Loan Facility for the period
commencing on the day following the most recent anniversary of the Agreement
Date through the date of such repayment multiplied by (2) fifty basis points
(0.50%).
(c)    Utilization Fee. The Parent shall pay to the Lender a non-refundable
utilization fee in the amount of one percent (1%) of the maximum amount of the
Project Debt made available to a Co-Borrower on the date the initial Project
Advance is made available to such Co-Borrower.
Section 2.3.    Sponsor Agreements.
The Sponsor shall execute and deliver to the Lender concurrently with the
execution and delivery of this Agreement, the Sponsor Guaranty.
Section 2.4.    Maturity Date; Immediately Available Funds.
All principal, unpaid accrued interest, fees, costs, and other expenses due and
owing to the Lender under each Note and its related Loan Documents shall be
repaid in full on the Maturity Date of such Note. All payments due to the Lender
by a Co-Borrower under this Agreement, whether on a Maturity Date or otherwise,
shall be paid in immediately available funds.
Section 2.5.    Credit for Principal Payments.
Any payment made upon the outstanding principal balance of the Loan Facility
shall be credited as of the Business Day received, provided such payment is
received by the Lender no later than 2:00 p.m. (Eastern Standard Time or Eastern
Daylight Time, as applicable) and constitutes immediately available funds. Any
principal payment received after said time or which does not constitute
immediately available funds shall be credited upon such funds having become
unconditionally and immediately available to the Lender.
Section 2.6.    Full Repayment and Release.
Upon termination of the Loan Facility in accordance with Section 13.11 of this
Agreement, the Lender shall release all of the Collateral from the liens of the
Security Documents; provided, however, that all of the following conditions
shall be satisfied at the time of, and with respect to, such release: (a) the
Lender shall have received all reasonable and documented out-of-pocket escrow,
closing and recording costs, the reasonable and documented out-of-pocket costs
of preparing and delivering such release and any sums then due and payable under
the Loan Documents; and (b) the Lender shall have received a written release
reasonably satisfactory to the Lender of any set aside letter, letter of credit
or other form of undertaking which the Lender has issued to any surety,
governmental agency or any other party in connection with the

- 16 -
7257764v.2

--------------------------------------------------------------------------------




Loan Facility and/or the Projects. Upon satisfaction of the foregoing
conditions, the Sponsor, Parent and each Co-Borrower shall automatically be
unconditionally released from their respective Obligations under this Agreement
and the other Loan Documents without further action or documentation among the
parties hereto; provided that such release shall not affect any surviving of the
liabilities and obligations of Parent with respect to such Obligations.
Section 2.7.    Funds Transfer Disbursements.
Each Co-Borrower hereby authorizes the Lender to disburse the proceeds of the
Loan Facility to the Construction Account (as defined in the Depository
Agreement) of such Co-Borrower . Each Co-Borrower hereby agrees to be bound by
any transfer request authorized or transmitted by an Authorized Officer of such
Co-Borrower. Each Co-Borrower hereby further acknowledges and agrees that the
Lender may rely solely on any bank routing number or identifying bank account
number or name provided by a Co-Borrower to effect a wire or funds transfer even
if the information provided by said Co-Borrower identifies a different bank or
account holder than named by the Co-Borrowers. The Lender is not obligated or
required in any way to take any actions to detect errors in information provided
by any Co-Borrower. If the Lender takes any actions in an attempt to detect
errors in the transmission or content of transfer or requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, each
Co-Borrower hereby agrees that no matter how many times the Lender takes these
actions the Lender shall not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Lender and the
Co-Borrowers. Each Co-Borrower hereby agrees to notify the Lender in writing of
any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Lender’s
confirmation to the Co-Borrowers of such transfer. The Lender shall, in its sole
and absolute discretion, determine the funds transfer system and the means by
which each transfer will be made. The Lender may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization (ii) require use of a bank unacceptable to the Lender or
prohibited by government authority; or (iii) otherwise cause the Lender to
violate any applicable law or regulation. The Lender shall not be liable to any
Co-Borrower or any other parties for (1) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which the Co-Borrowers’ transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Lender, (2) any loss, liability or delay caused by fires, earthquakes,
wars, civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond the Lender’s control, or (3) any special, consequential, indirect or
punitive damages, whether or not (A) any claim for these damages is based on
tort or contract, or (B) the Lender or any Co-Borrower know or should have known
the likelihood of these damages in any situation. The Lender makes no
representations or warranties other than those expressly made in this Agreement.
ARTICLE III.    REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL
PURPOSE ENTITY STATUS
Section 3.1.    Representations, Warranties and Covenants Regarding Special
Purpose Entity Status.
Each Co-Borrower hereby represents and warrants to, and covenants and agrees
with, the Lender, with regard to such Co-Borrower, as follows:

- 17 -
7257764v.2

--------------------------------------------------------------------------------




(a)    Limited Purpose. The sole purpose to be conducted or promoted by such
Co-Borrower since its organization is to engage in the following activities: (i)
to develop, own, operate, manage and maintain its respective Project; (ii) to
sell, transfer, service, convey, dispose of, pledge, assign, borrow money
against, finance, refinance or otherwise deal with its respective Project to the
extent permitted under the Loan Documents; (iii) to enter into and perform its
obligations under the Loan Documents and the Project Documents; and (iv) to
engage in any lawful act or activity and to exercise any powers permitted to
limited liability companies organized under the laws of the jurisdiction of its
formation that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above mentioned purposes.
(b)    Separateness Covenants. In order to maintain its status as a separate
entity and to avoid any confusion or potential consolidation with any Affiliate,
such Co-Borrower hereby represents and warrants that in the conduct of its
operations since its organization it has and will continue to observe the
following covenants (hereinafter collectively referred to as the “Separateness
Provisions”): (i) maintain books and records and bank accounts separate from
those of any other Person; (ii) maintain its assets in such a manner that it is
not costly or difficult to segregate, identify or ascertain such assets; (iii)
comply with all organizational formalities necessary to maintain its separate
existence; (iv) hold itself out to creditors and the public as a legal entity
separate and distinct from any other Person other than as the Sponsor; (v)
maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other person or entity and not have its
assets listed on any financial statement of any other person or entity except
that such Co-Borrower’s assets may be included in a consolidated financial
statement of its Affiliate so long as appropriate notation is made on such
consolidated financial statements to indicate the separateness of such
Co-Borrower from such Affiliate and to indicate that such Co-Borrower’s assets
and credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person; (vi) prepare and file its own tax returns
separate from those of any Person to the extent required by Applicable Law, and
pay any taxes required to be paid by Applicable Law; (vii) not enter into any
transaction with any Affiliate, except on an arm’s-length basis on terms which
are intrinsically fair and no less favorable than would be available for
unaffiliated third parties, or as otherwise permitted under the Loan Documents;
(viii) conduct business in its own name; (ix) not commingle its assets or funds
with those of any other Person; (x) correct any known misunderstanding as to its
separate identity; (xi) not permit any Affiliate to guarantee or pay its
obligations (other than limited guarantees and indemnities pursuant to the Loan
Documents); (xii) not make loans or advances to any other Person; (xiii) pay its
liabilities and expenses out of and to the extent of its own funds; (xiv)
maintain a sufficient number of employees in light of its contemplated business
purpose and pay the salaries of its own employees, if any, only from its own
funds; (xv) maintain adequate liquidity in light of its contemplated business
purpose, transactions and liabilities; and (xvi) cause the managers, officers,
employees, agents and other representatives of such Co-Borrower to act at all
times with respect to such Co-Borrower consistently and in furtherance of the
foregoing and in the best interests of such Co-Borrower.
(c)    SPE Covenants in Co-Borrower Organizational Documents. Each Co-Borrower
covenants and agrees to incorporate the provisions contained in Section 3.1(b)
hereof into such Co-Borrower’s organizational documents and each Co-Borrower
agrees not to amend, modify or otherwise change its organizational documents
with respect to the provisions of this Section if any amendment, modification,
or change would adversely affect the ability of such Co-Borrower to perform its
obligations under the Loan Documents.

- 18 -
7257764v.2

--------------------------------------------------------------------------------




Failure of any Co-Borrower to comply with any of the covenants contained in this
Section 3.1 or any other covenants contained in this Agreement shall not affect
the status of such Co-Borrower as a separate legal entity.
ARTICLE IV.    CO-BORROWERS, PROJECTS, PROJECT ADVANCES AND DISBURSEMENTS
Section 4.1.    Co-Borrowers.
(a)    The Parent may request during the Project Draw Period that Project Debt
be made available to a proposed Co-Borrower, which request shall be done in
compliance with the requirements of this Section 4.1.
(b)    No proposed Co-Borrower or its project shall be fully evaluated by the
Lender unless and until Parent shall have delivered to the Lender all customary
due diligence materials requested by the Lender, including, without limitation,
the following:
(i)    an executive summary of the proposed project of such proposed
Co-Borrower;
(ii)    the construction schedule, budget, and the proposed Closing Date Base
Case Model, in form and substance satisfactory to the Lender, which model shall
demonstrate, based on the assumptions contained therein, that (A) the proposed
Co-Borrower will be able to maintain the Minimum Debt Service Coverage Ratio
during the COD Period, (B) the proposed Co-Borrower shall have adequate capital
(based on the maximum amount of the Project Debt to be made available to such
Co-Borrower with respect to its Project and the Parent capital contributions) to
complete construction of such proposed Co-Borrower’s project and (C) that such
project will be constructed and able to satisfy the conditions set forth and
described in Sections 7.3 and 7.4; provided, that the Closing Date Base Case
Model shall include the proposed Co-Borrower’s good faith estimate of the costs
to be incurred by such proposed Co-Borrower in connection with its project
arising under the Interconnection Agreement;
(iii)    a schedule of Applicable Permits for the proposed Co-Borrower’s project
necessary to design, develop, construct, own, operate and maintain such project
(including the sale of electric energy and Renewable Attributes therefrom) and
to perform the proposed Co-Borrower’s obligations under the Loan Documents
(hereinafter referred to as the “Project Permit Schedule”);
(iv)    true, correct and complete copies of all material Applicable Permits
obtained as of such date, together with a certificate of an Authorized Officer
of the proposed Co-Borrower, certifying that (1) other than as provided in the
Project Permit Schedule, to the proposed Co-Borrower’s knowledge there are no
other Permits required or necessary to develop, construct, own, install,
operate, use or maintain the proposed Co-Borrower’s project (including to
generate, transmit, deliver or sell electric energy or Renewable Attributes
therefrom), (2) a summary of, and timeline and requirements for obtaining, all
Applicable Permits identified on the Project Permit Schedule and any appeal
periods, further proceedings or unsatisfied conditions related to any Permits
that have already been obtained is attached thereto, (3) each provided Permit is
a true, correct and complete copy thereof,

- 19 -
7257764v.2

--------------------------------------------------------------------------------




has been duly obtained in the name of the proposed Co-Borrower in compliance
with all Legal Requirements, is in full force and effect and is not subject to
appeal, further proceedings or any unsatisfied conditions except as otherwise
disclosed therein, (4) all of the conditions applicable to the construction of
the proposed Co-Borrower’s project in the Applicable Permits and under
applicable Legal Requirements, as applicable, which can be satisfied on the date
thereof have been so satisfied and an attached summary of, and timeline and
requirements for, satisfying any remaining conditions thereto, (5) each of the
proposed Co-Borrower and its project is in compliance in all material respects
with each such Applicable Permit and Legal Requirement, as applicable, and (6) a
schedule of all other Permits of a type that are routinely granted on an
application prior to the time it becomes a Applicable Permit and that could not
be obtained, and would not normally be obtained, before commencement of
construction and will be obtained by the time required;
(v)    a schedule of all Project Documents necessary to design, develop,
construct, own, operate and maintain the proposed Co-Borrower’s project
(including the sale of electric energy and Renewable Attributes therefrom) and
to perform proposed Co-Borrower’s obligations under the Loan Documents
(hereinafter referred to as the “Project Document Schedule”);
(vi)    true, correct and complete copies of all Project Documents that have
been obtained as of such date, duly executed and delivered by the respective
parties thereto, including any existing supplement or amendment thereto,
together with a certificate of the proposed Co-Borrower, signed by an Authorized
Officer, certifying that (1) other than as provided in the Project Document
Schedule, to the applicable proposed Co-Borrower’s knowledge there are no other
Project Documents required, necessary or otherwise customarily obtained to
develop, construct, own, install, operate, use or maintain the proposed
Co-Borrower’s project (including to generate, transmit, deliver or sell electric
energy or Renewable Attributes therefrom), (2) the items referenced as “Project
Documents” in the Project Document Schedule are all of the Project Documents for
the proposed Co-Borrower’s project, (3) a summary of, and timeline and
requirements for obtaining, all other Project Documents that have not been
obtained as of such date is attached thereto, (4) each provided Project Document
is a true, correct and complete copy thereof, and no term or condition of such
Project Document has been amended or assigned other than any amendments set
forth on the Project Document Schedule, (5) each such Project Document has been
duly authorized, executed and delivered by the proposed Co-Borrower (and the
Parent or any other Co-Borrower party thereto) and is in full force and effect,
is not subject to appeal, further proceedings or any unsatisfied conditions and
is in compliance with all material Legal Requirements, (6) no default has
occurred and is continuing under any Project Document as a result of a breach by
the proposed Co-Borrower or, to the knowledge of the applicable proposed
Co-Borrower, by any Project Counterparty thereto, in each case, that would
reasonably be expected to have a Material Adverse Effect on the proposed
Co-Borrower’s project, and (7) a schedule of all other Project Documents of a
type that are routinely obtained, and would not normally be obtained, before
commencement of construction and will be obtained by the time required is
attached thereto; and
(vii)    true, correct and complete copies of all Environmental Reports, if any,
related to such Project.

- 20 -
7257764v.2

--------------------------------------------------------------------------------




(c)    If the items described in the foregoing Section 4.1(b) have been provided
to the Lender and all other reasonable requests of Lender have been provided to
it to its reasonable satisfaction, the proposed Co-Borrower shall be a
“Co-Borrower” hereunder and its project shall be added as a Project hereunder
upon the satisfaction of the requirements in Section 7.2, and the Lender shall
loan such Co-Borrower the amount of Project Debt described in Section 4.1(d)
subject to the conditions set forth in Section 7.3.
(d)    The amount of the Project Debt for a proposed Co-Borrower shall be equal
to an amount that, when combined with equity contributions from the Parent,
will: (i) be sufficient (including such contingencies and reserves as may be
appropriate) to achieve COD by the end of the Construction Period, and (ii)
result in a Debt Service Coverage Ratio of at least 1.30 –to– 1.00 with respect
to such proposed Co-Borrower’s project as set forth in the Closing Date Base
Case Model; provided, however, that (x) the minimum amount of Project Debt with
respect to a Co-Borrower shall be $2,000,000, (y) the maximum amount of Project
Debt with respect to a Co-Borrower shall be $25,000,000 and (z) the aggregate
amount of all Project Debt shall not exceed the Loan Facility.
Section 4.2.    Release of Project.
From time to time a Co-Borrower may request, upon not less than ten (10) days
prior written notice to the Lender, that its Project be released from the Liens
created by the Security Documents applicable thereto, which release (hereinafter
referred to as a “Project Release”) shall be effected by the Lender if the
Lender reasonably determines all of the following conditions precedent are
satisfied as of the date of such Project Release:
(a)    No Default or Event of Default will exist immediately after giving effect
to such Project Release, which shall be certified in writing to the Lender by
the applicable Co-Borrower;
(b)    The applicable Co-Borrower or its Affiliate shall have paid to the Lender
(i) for application to the outstanding principal balance of the Loan Facility,
an amount equal to the outstanding principal balance of the Project Debt with
respect to the Project being released, and (ii) all unpaid accrued interest on
such Project Debt through the date of such Project Release;
(c)    All of the other Obligations of the applicable Co-Borrower (except for
contingent obligations which have not yet been asserted) have been satisfied in
full;
(d)    Neither Parent nor Sponsor is in breach of any of their respective
obligations under any Loan Document; and
(e)    Parent and the applicable Co-Borrower shall have delivered to the Lender
all documents and instruments reasonably requested by the Lender in connection
with such Project Release.
Upon satisfaction of the foregoing conditions, the applicable Co-Borrower shall
automatically be unconditionally released from its Obligations under this
Agreement and the other Loan Documents and the Lender and the applicable
Co-Borrower shall execute and provide such additional documentation to evidence
and facilitate such Project Release as may be reasonably requested.
ARTICLE V.    PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

- 21 -
7257764v.2

--------------------------------------------------------------------------------




Section 5.1.    Payments.
Except to the extent otherwise provided herein, all payments of principal,
interest, Fees, expenses and other amounts to be made by the Co-Borrower(s) or
its Affiliates under this Agreement, the Note or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Lender at the Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 12.4 of this Agreement, payments made by an
Affiliate of any Co-Borrower shall, at the time of making such payment under
this Agreement or any other Loan Document, specify to the Lender the
Co-Borrower(s) and the amounts payable by such Co-Borrower(s) hereunder to which
such payment is to be applied, if applicable. If the due date of any payment
under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall continue to accrue at the rate, if any,
applicable to such payment for the period of such extension.
Section 5.2.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on the Loan
Facility, any Fees or other Obligations due hereunder shall be computed on the
basis of a year of 365 or 366 days, as appropriate, and the actual number of
days elapsed.
Section 5.3.    Usury.
In no event shall the amount of interest due or payable on the Loan Facility or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Co-Borrowers or received by the Lender,
then such excess sum shall be credited as a payment of principal on behalf of
the Co-Borrower(s) identified in the instructions delivered to the Lender
pursuant to Section 5.1 hereof, unless the Lender receives written notice to
have such excess sum returned to a specified Co-Borrower(s) forthwith. It is the
express intent of the parties hereto that the Co-Borrowers not pay and the
Lender not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Co-Borrowers under
Applicable Law. The parties hereto hereby agree and stipulate that the only
charge imposed upon the Co-Borrowers for the use of money in connection with
this Agreement is and shall be the interest specifically described in the Note.
Notwithstanding the foregoing to the contrary, the parties hereto further agree
and stipulate that all facility fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Lender to third parties or
for damages incurred by the Lender, are charges made to compensate the Lender
for underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Lender in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 5.4.    Statements of Account.
The Lender will account to the Co-Borrowers monthly with a statement of the Loan
Facility setting forth for each Project Debt the accrued interest and Fees,
charges and payments made pursuant to this Agreement and the other Loan
Documents with respect to such Project Debt, and such account rendered by the
Lender shall be deemed conclusive upon the Co-Borrowers absent manifest error.
The failure of the Lender to deliver such a statement of accounts shall not
relieve or discharge the Co-Borrowers from any of their obligations hereunder.

- 22 -
7257764v.2

--------------------------------------------------------------------------------




Section 5.5.    Taxes.
(a)    Taxes Grossup. Any and all payments by or on account of any obligation of
any Co-Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes except as
required by Applicable Law. If any Withholding Agent is required by applicable
law (as determined in the good faith discretion of the applicable Withholding
Agent) to deduct or withhold any Taxes from such payments, then:
(i)    if such Tax is an Indemnified Tax, the amount payable by the applicable
Co-Borrower shall be increased so that after all such required deductions or
withholdings are made (including deductions or withholdings applicable to
additional amounts payable under this Section), the Lender receives an amount
equal to the amount it would have received had no such deduction or withholding
been made, and;
(ii)    the Lender shall make such deductions or withholdings and timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.
(b)    Other Taxes. In addition, the applicable Co-Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with Applicable
Law.
(c)    Indemnification by the Co-Borrower(s). The Co-Borrowers shall indemnify
the Lender, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section) paid or payable by the Lender on or with
respect to an amount payable by the applicable Co-Borrower under or in respect
of this Agreement or under any other Loan Document (or required to be withheld
or deducted from any such amount paid to the Lender), together with any
documented out-of-pocket expenses arising in connection therewith and with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate from
such Lender as to the amount of such payment or liability delivered to the
Co-Borrower shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the applicable Co-Borrower to a Governmental Authority pursuant to this
Section, the applicable Co-Borrower shall deliver to the Lender the original or
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the relevant return reporting such payment or other
evidence of such payment reasonably satisfactory to the Lender.
(e)    Tax Refunds. If the Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Co-Borrower or with respect to which any Co-Borrower has
paid additional amounts pursuant to this Section, it shall pay over such refund
(or the amount of any credit in lieu of refund) to applicable Co-Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Co-Borrower under this Section with respect to the Taxes giving rise to
such refund or credit in lieu of refund), net of all out-of-pocket expenses of
the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit in lieu of refund),
provided that the Co-Borrower, upon the request of the Lender, agrees to repay
the amount paid over to the Co-Borrower (plus any interest, penalties or other
charges imposed by the relevant Governmental Authority) to the Lender in the
event the Lender is required to repay such refund or credit in lieu of refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph

- 23 -
7257764v.2

--------------------------------------------------------------------------------




(e), in no event will the Lender be required to pay any amount to the applicable
Co-Borrower pursuant to this paragraph if the payment of such amount would place
the Lender in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. Nothing in this paragraph (e) shall be
construed to require the Lender to make available its tax returns or any other
information relating to its taxes that it deems confidential to the Co-Borrower
or any other Person.
(f)    US Lender. The Lender shall deliver to the Parent on or before the
Agreement Date (and from time to time thereafter upon the reasonable request of
a proposed Co-Borrower) executed originals of Internal Revenue Service Form W-9
or successor form certifying that the Lender is not subject to Federal backup
withholding tax. If the Lender fails to deliver Internal Revenue Service Form
W-9 or any subsequent versions thereof or successors thereto as required
hereunder, then the Co-Borrower(s) may withhold from any payment to the Lender
the applicable Federal backup withholding tax imposed by the Internal Revenue
Code and remit such amount to the applicable Governmental Authority if required
by law, without reduction, and the Lender shall not be entitled to any
additional amounts under this Section with respect to Taxes imposed by the
United States by reason of such failure.
(g)    FATCA Documentation. If a payment made to the Lender under any Loan
Document would be subject to Federal withholding Tax imposed under FATCA if the
Lender were to fail to comply with the applicable reporting requirements of
FATCA, the Lender shall deliver to the Co-Borrower(s) at the time or times
prescribed by law and at such time or times reasonably requested by the
Co-Borrower(s) such documentation prescribed by Applicable Law and such
additional documentation reasonably requested by the Co-Borrower(s) as may be
necessary for the Co-Borrower(s) to comply with their obligations under FATCA
and to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(h)    Survival. Each party’s obligations under this Section 5.5 shall survive
the replacement or any assignment of rights by the Lender, the termination of
the Loan Facility and the repayment, discharge or satisfaction of all
obligations under any Loan Document.
ARTICLE VI.    HAZARDOUS MATERIALS
Section 6.1.    Representations and Warranties.
Without in any way limiting the other representations and warranties set forth
in this Agreement, and after reasonable investigation and inquiry, each
Co-Borrower, Severally as to itself and its Project Site only, hereby specially
represents and warrants, to the best of such Co-Borrower’s knowledge, except as
otherwise disclosed to the Lender in writing and accepted by the Lender in
writing, as of the Closing Date with regard to such Co-Borrower and, except as
otherwise disclosed to the Lender in writing and accepted by the Lender in
writing, as of the making of each Project Advance hereunder and on the
Conversion Date, as follows:
(a)    Hazardous Materials. Except as otherwise disclosed in any of the
Environmental Reports, if any, disclosed to the Lender, the Project Site is not
a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any oil,
flammable explosives, asbestos, urea formaldehyde insulation, mold, toxic mold,

- 24 -
7257764v.2

--------------------------------------------------------------------------------




radioactive materials, hazardous wastes, toxic or contaminated substances or
similar materials, including, without limitation, any substances which are
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “wastes,” “regulated substances,” “industrial solid wastes,” or
“pollutants” under the Hazardous Materials Laws, as described below, and/or
other applicable environmental laws, ordinances and regulations (hereinafter
collectively referred to as the “Hazardous Materials”). The defined term
“Hazardous Materials” shall not include commercially reasonable amounts of such
materials used in the ordinary course of operation of any Project or the
improvements located thereon which are used and stored in accordance with all
applicable Hazardous Materials Laws (hereinafter referred to as “Permitted
Hazardous Materials”).
(b)    Hazardous Materials Laws. The Project Site is in all material respects in
compliance with all laws, ordinances and regulations relating to Hazardous
Materials (hereinafter collectively referred to as the “Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environment
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
(c)    There has been no Release nor any threatened Release of any Hazardous
Substance at, on, under, from or affecting any part of the Project Site.
(d)    With respect to such Co-Borrower or such Project or, to the knowledge of
such Co-Borrower, with respect to any third party, there is no present
condition, circumstance, action, activity or event that is reasonably likely to
form the basis of any violation of any Hazardous Materials Law or give rise to
any liability of such Co-Borrower under any Hazardous Materials Law, in any
case, with respect to, at, on or affecting such Project or any part of its
Project Site.
(e)    There are no aboveground or no underground tanks, whether operative or
temporarily or permanently closed, located on any part of the Project Site which
could reasonably be expected to give rise to any liability of such Co-Borrower
under Hazardous Materials Law.
(f)    Such Co-Borrower has not received a written notice of any proceeding,
investigation or inquiry by any Governmental Authority or any non-governmental
third party with respect to the presence or Release of Hazardous Substances in,
on, from, to or affecting any part of the Project Site.
(g)    Such Co-Borrower has provided to the Lender complete and accurate copies
of all environmental, wildlife or natural resource assessment reports, studies
or audits and other environmental, wildlife, natural resources or permitting
documents concerning such Project in its possession, custody or control.
(h)    All environmental investigations, studies, audits, tests, reviews or
other analyses conducted by or that are in the possession of such Co-Borrower in
relation to facts, circumstances

- 25 -
7257764v.2

--------------------------------------------------------------------------------




or conditions at or affecting any site or facility now owned, operated or leased
by such Co-Borrower with respect to the Project has been delivered to the
Lender.
(i)    There are no claims or actions (hereinafter collectively referred to as
the “Hazardous Materials Claims”) pending or threatened against such Co-Borrower
or its Project Site by any Governmental Authority or by any other Person
relating to any Hazardous Materials or pursuant to any Hazardous Materials Laws.
There are no circumstances or conditions that, to the knowledge of such
Co-Borrower, could reasonably be expected to give rise to any such Environmental
Claim.
Section 6.2.    Covenants.
Each Co-Borrower, Severally as to itself and its Project Site only, hereby
covenants and agrees with the Lender as follows:
(a)    No Hazardous Activities. Such Co-Borrower shall not cause or permit its
Project Site to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials, except for the use of Permitted Hazardous Materials in
accordance with applicable Hazardous Materials Laws and all Applicable Permits.
(b)    Compliance. Such Co-Borrower shall comply, and shall cause its Project
Site to comply, with all Hazardous Materials Laws in all material respects.
(c)    Notices. Upon obtaining actual knowledge of any of the following, such
Co-Borrower shall immediately notify the Lender in writing of: (i) the discovery
of any Hazardous Materials on, under, or about its Project Site, other than
Permitted Hazardous Materials; (ii) any knowledge that its Project Site or the
operation of its Project does not comply with any Hazardous Materials Laws;
(iii) any Hazardous Materials Claims; and (iv) the discovery of any occurrence
or condition on any real property adjoining or in the vicinity of its Project
Site that could reasonably be expected to cause such Mortgaged Premises or any
part thereof to become contaminated with Hazardous Materials.
(d)    Remedial Action. In response to the presence of any Hazardous Materials
on, under, or about a certain Project Site which are the sole responsibility of
such Co-Borrower, such Co-Borrower shall immediately take, at its sole cost and
expense, all remedial action required by any Hazardous Materials Laws or any
judgment, consent decree, settlement, or compromise in respect to any Hazardous
Materials Claims.
(e)    Lender Request. If Lender at any time has reasonable basis to believe
that there may be (i) a violation by such Co-Borrower of any Hazardous Materials
Laws with respect to any Project or (ii) any adverse environmental condition
caused by such Co-Borrower at any Project or any part of any Project Site, then,
upon the request of Lender, such Co-Borrower shall provide the Lender with such
environmental reports and assessments, engineering studies or other written
material or data as the Lender may reasonably require relating thereto.
(f)    Response. Each Co-Borrower shall promptly correct or cause to be
corrected any violations of Hazardous Materials Law by such Co-Borrower with
respect to its Project, and shall respond, as required by any Hazardous
Materials Law, to any adverse environmental condition at such Project Site;
provided, that such Co-Borrower shall have the right, prior to correcting such
violation, to contest in good faith by appropriate legal proceedings the
assertion of such violation

- 26 -
7257764v.2

--------------------------------------------------------------------------------




of Hazardous Materials Law in a reasonable manner (i) which does not adversely
affect such Co-Borrower or Co-Borrower’s interest in its Project or the Lien of
the Lender in such Co-Borrower’s Collateral or any policy of provision of any
Required Insurance and (ii) so long as such Co-Borrower shall have provided (A)
written notice to the Lender stating the facts with respect such asserted
violation and (B) adequate reserves to be made during such contest period
pursuant to GAAP.
Section 6.3.    Hazardous Materials Indemnity.
EXCEPT FOR LIABILITY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE LENDER (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT), ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AFFILIATES,
SUCCESSORS AND ASSIGNS, EACH CO-BORROWER, SEVERALLY WITH REGARD TO SUCH OTHER
CO-BORROWER’S PROJECT SITE, HEREBY COVENANTS AND AGREES TO DEFEND, INDEMNIFY,
AND HOLD HARMLESS THE LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER
DOCUMENTED OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT LIMITATION, DOCUMENTED
ATTORNEYS’ FEES AND EXPENSES) WHICH THE LENDER MAY INCUR AS A DIRECT OR INDIRECT
CONSEQUENCE OF THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED
DISPOSAL, TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS BY SUCH CO-BORROWER
IN, ON, UNDER OR ABOUT ANY PROJECT SITE OR THE IMPROVEMENTS THEREON. THE
APPLICABLE CO-BORROWER SHALL IMMEDIATELY PAY TO THE LENDER UPON DEMAND ANY
AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE SUCH
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE NOTE. THE CO-BORROWERS RESPECTIVE DUTY AND OBLIGATIONS
TO DEFEND, INDEMNIFY, AND HOLD HARMLESS THE LENDER, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS HEREUNDER SHALL SURVIVE THE
CANCELLATION OF THE NOTE AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE
OF ANY SECURITY DOCUMENT.
ARTICLE VII.    CONDITIONS PRECEDENT
Section 7.1.    Conditions Precedent for Execution of Agreement.
The obligation of the Lender to execute this Agreement with the Parent is
subject to the satisfaction that the Lender shall have received each of the
following, in form and substance satisfactory to the Lender:
(a)    counterparts of this Agreement executed by the Parent;
(b)    a certificate from the Parent that attaches:
(i)    the certificate of formation of the Parent, certified as of a recent date
by the Secretary of State of the State of Connecticut;
(ii)    a certificate of good standing (or certificate of similar meaning) with
respect to the Parent issued as of a recent date by the Secretary of State of
the State of Connecticut and certificates of qualification to transact business
or other comparable certificates issued

- 27 -
7257764v.2

--------------------------------------------------------------------------------




by each Secretary of State (and any state department of taxation, as applicable)
of each state in which the Parent is required to be so qualified;
(iii)    a certificate of incumbency with respect to the Authorized Officers
authorized to execute and deliver the Loan Documents on behalf of the Parent and
authorized to execute and deliver borrowing notices; and
(iv)    copies of (A) the operating agreement of the Parent in effect on the
Agreement Date and (B) all member action taken by the Parent to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
(c)    evidence that the Fee due and payable under Section 2.2(a) of this
Agreement, together with all other reasonable and documented out-of-pocket
expenses and reimbursement amounts due and payable to the Lender in accordance
with Section 13.2(a) hereof, including without limitation, the fees and expenses
of counsel to the Lender, have been paid in full; and
(d)    the executed copy of the Sponsor Guaranty.
Section 7.2.    Conditions Precedent for Project Debt.
The obligation of the Lender to make Project Debt available to a Co-Borrower and
to execute the Security Documents with such Co-Borrower is subject to the
satisfaction of the following conditions precedent:
(a)    The Lender shall have received each of the following, in form and
substance satisfactory to the Lender:
(i)    a Note executed by such Co-Borrower, payable to the Lender;
(ii)    (A) the Security Documents executed by such Co-Borrower, and (B) the
Pledge Agreement executed by the Parent;
(iii)    counterparts of the Joinder Agreement executed by the Co-Borrower;
(iv)    opinions of counsel to the Parent and such Co-Borrower addressed to the
Lender;
(v)    a certificate from the Parent on behalf of the Parent and such
Co-Borrower substantially similar to the form attached hereto as Exhibit “K” or
otherwise in form and substance acceptable to the Lender, that attaches:
(1)
the certificate of formation of the Parent and such Co-Borrower, certified as of
a recent date by the relevant Secretary of State or other Governmental
Authority;

(2)
a certificate of good standing (or certificate of similar meaning) with respect
to the Parent and such Co-Borrower issued as of a recent date by the Secretary
of State of the state of formation of each such entity and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State


- 28 -
7257764v.2

--------------------------------------------------------------------------------




(and any state department of taxation, as applicable) of each state in which
such Co-Borrower is required to be so qualified;
(3)
a certificate of incumbency with respect to each of the Authorized Officers
authorized to execute and deliver the Loan Documents on behalf of the Parent and
such Co-Borrower to which they are a party and authorized to execute and deliver
borrowing notices; and

(4)
copies of (A) the operating agreement of the Parent and such Co-Borrower in
effect on the date thereof and (B) all member action taken by the Sponsor, on
behalf of the Parent and such Co-Borrower, to authorize the execution, delivery
and performance of the Loan Documents to which they are a party;

(vi)    UCC, tax, judgment and lien search reports with respect to the Parent
and such Co-Borrower and such Co-Borrower’s Project in all necessary or
appropriate jurisdictions, as specified by the Lender to such Co-Borrower,
indicating that there are no Liens of record other than Permitted Liens;
(vii)    true, correct and complete copies of all Project Documents in effect as
of the date thereof with respect to such Co-Borrower’s Project and a certificate
from an Authorized Officer of such Co-Borrower, that such Project Documents are
in full force and effect and there is no existing default beyond applicable
notice and cure periods under such Project Documents that would reasonably be
expected to have a Material Adverse Effect on such Co-Borrower’s Project;
(viii)    evidence that the Fee due and payable under Section 2.2(c) of this
Agreement, together with all other reasonable and documented out-of-pocket
expenses and reimbursement amounts due and payable to the Lender in accordance
with Section 13.2(a) hereof, including without limitation, the fees and expenses
of counsel to the Lender, have been paid in full;
(ix)    insurance certificates, or other evidence, providing that the insurance
coverage required in accordance with the terms, conditions, and provisions of
Section 9.6 of this Agreement is in full force and effect and stating that the
coverage shall not be cancelable without at least ten (10) days prior written
notice to the Lender of any cancellation for nonpayment or premiums, and not
less than thirty (30) days prior written notice to the Lender of any other
cancellation, together with appropriate evidence that the Lender is named as a
lender’s loss payee and additional insured, as appropriate, on all insurance
policies that such Co-Borrower actually maintains with respect to its Project
and the improvements located thereon;
(x)    executed collateral consents from each Project Counterparty;
(xi)    true, correct and complete copies of all material Applicable Permits for
the construction and operation of such Co-Borrower’s Project obtained as of the
date thereof and a certificate from an Authorized Officer of such Co-Borrower,
that (A) such Permits constitute all material Applicable Permits required for
the construction and operation of the such Co-Borrower’s Project which could be
obtained by such date, (B) such Permits are validly issued, final, in full force
and effect and not subject to appeal or unsatisfied condition

- 29 -
7257764v.2

--------------------------------------------------------------------------------




that could reasonably be expected to allow for material modification or
revocation and (C) such Co-Borrower is in compliance in all material respects
with all applicable requirements of such Applicable Permits;
(xii)    copies of the Closing Date Base Case Model, the final Project budget,
the final O&M budget and major maintenance schedule, and such Co-Borrower’s base
case projections;
(xiii)    evidence such Co-Borrower received an equity contribution from the
Parent in the amount set forth in the Closing Date Base Case Model;
(xiv)    a certificate from an Authorized Officer that the representations and
warranties of such Co-Borrower shall be true in all material respects on and as
of the date thereof (unless such representation or warranty relates solely to an
earlier date, in which case it shall have been true and correct in all material
respects as of such earlier date);
(xv)    copies of the executed subordination and non-disturbance agreements from
the owner of such Co-Borrower’s Project Site and its secured lenders as may be
reasonably requested by the Lender;
(xvi)    evidence that the Co-Borrower Accounts for such Co-Borrower have been
established;
(xvii)    counterparts of the Depository Agreement executed by the parties
thereto (except for the Lender) and delivered to the Lender; and
(xviii)    true, correct and complete copies of all Environmental Reports, if
any, related to such Project.
(b)    In the reasonable judgment of the Lender:
(i)    there shall not have occurred or become known to the Lender any event,
condition, situation or status since the date of the information contained in
the financial and business projections, budgets, pro forma data and forecasts
concerning such Co-Borrower or its Project that has had a Material Adverse
Effect;
(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which would
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of such Co-Borrower to fulfill its
obligations under the Loan Documents to which it is a party;
(iii)    such Co-Borrower shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices as shall
be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
Applicable Law or (B) any agreement, document or instrument to which such
Co-Borrower is a party or by which its properties are bound; and

- 30 -
7257764v.2

--------------------------------------------------------------------------------




(iv)    no Default or Event of Default shall exist as of such date or would
exist immediately after giving effect thereto with regard to such Co-Borrower.
Section 7.3.    Conditions Precedent for Project Advances.
Once per month during the Construction Period, an Authorized Officer may request
a Project Advance in a minimum amount of the lesser of the remaining amount of
the applicable Project Debt or $200,000. The obligation of the Lender to make
any Project Advance is further subject to the conditions precedent that the
applicable Co-Borrower shall have (or shall have caused to be) satisfied each of
the following conditions to the reasonable satisfaction of Lender:
(a)    the Lender shall have received from the Authorized Officer for the
applicable Co-Borrower, a Notice of Borrowing by 2:00 p.m. Eastern time at least
three (3) Business Days before the requested date of the Project Advance, which
Notice of Borrowing shall include a certification as to certain of the matters
set forth in this Section 7.3;
(b)    each representation and warranty of the applicable Co-Borrower shall be
true and correct in all material respects as of the date that any such Project
Advance is made (or, if any representation or warranty is stated to have been
made as of a specific date, as of such specific date) and the applicable
Co-Borrower shall have complied with all of the applicable covenants set forth
herein;
(c)    no Default or Event of Default shall have occurred and be continuing for
the applicable Co-Borrower or with regard to the Parent or with regard to the
Sponsor Guaranty, or shall occur as a result of such Project Advance;
(d)    all Loan Documents to which the applicable Co-Borrower, a Parent or the
Sponsor is a party are in full force and effect;
(e)    the applicable Project is being constructed in accordance with the
construction schedule for such Project or if the applicable Project is not
otherwise in material compliance with such schedule, the Co-Borrower has
certified that the Project is reasonably likely to achieve COD by the end of the
Construction Period (as may be adjusted for a Force Majeure event);
(f)    the applicable Project is being constructed in accordance with the
construction budget for such Project; provided, however, in the event that any
of the costs of such Project exceed any of the budgeted line items and
contingency monies are not available therefor in accordance with the terms of
the construction budget for such Project, including any actual costs to
interconnect the Project in excess of the estimated costs included in the
Closing Date Base Case Model, such excess shall be contributed as equity into
the Project by the Parent and the Parent shall deliver written evidence
satisfactory to the Lender of the advance of the applicable equity contribution
by the Parent at the time the Lender makes the Project Advance for payment of
costs associated with the applicable line item;
(g)    the applicable Co-Borrower shall have provided the Lender with (1) a
certificate, dated the date that such Project Advance is to be made and signed
by an Authorized Officer of such Co-Borrower, as to the amount and purposes of
the requested Project Advance and (2) appropriate invoices or other evidence of
payment representing costs of the applicable Project then due and payable to
third parties (other than subcontractors solely to the extent that the aggregate
amount of such subcontract is equal to or less than $100,000) and together with
a certification that the proceeds

- 31 -
7257764v.2

--------------------------------------------------------------------------------




of such Project Advance shall be used solely to pay for the costs of such
Project in accordance with the construction budget applicable to such Project or
otherwise as permitted under this Agreement;
(h)    the applicable Co-Borrower shall have delivered to the Lender duly
executed acknowledgements of payments and releases of mechanics’ and
materialmen’s liens, with respect to any payment to the EPC Contractor, in the
form attached to the EPC Agreement, from the EPC Contractor for all work,
services and materials, including equipment and fixtures of all kinds, done,
previously performed or furnished for the construction of the applicable Project
by such EPC Contractor for which all prior disbursements have been made through
a date specified therein; provided, however, that such releases may be
conditioned upon receipt of payment with respect to the work, services and
materials to be paid for with the requested funds. If a Lien is filed by any
other contractors, subcontractors or materialmen, the applicable Co-Borrower
shall have delivered to the Lender either (A) a policy of title insurance or
endorsement thereto, in the form acceptable to the Lender, (b) a bond, in form
and substance acceptable to the Lender (additionally, such bond shall be for
one-hundred twenty-five percent (125%) of the amount claimed and in a form
effective for release under the Applicable Law of the jurisdiction in which the
applicable Project is being constructed for the amount claimed) or (c) an
additional indemnity or guaranty (which additional indemnity or guaranty shall
be in form, substance and from an indemnitor or guarantor satisfactory to the
Lender and otherwise in customary form under the Applicable Law of the
jurisdiction in which such Project is being constructed) in the amount of all
payments owed to the relevant contractor, subcontractor or other Person who has
filed a Lien, and covering Co-Borrowers’ liability to such contractors,
subcontractors or other Persons;
(i)    all Applicable Permits with respect to the construction and operation of
the applicable Project required to have been obtained by the date of such
Project Advance from any Governmental Authority shall have been validly issued,
final, in full force and effect and is not subject to any current appeal or any
unsatisfied conditions that could reasonably be expected to allow for material
modification or revocation. Co-Borrowers shall be in material compliance with
all applicable requirements of Applicable Permits. With respect to all
Applicable Permits not yet required, Co-Borrowers reasonably believe that such
Applicable Permits will be obtained by the time required, and in any event no
later than the applicable Conversion Date;
(j)    (A) the Project Documents required to be executed and delivered by the
date of such Project Advance in connection with the development and construction
of the applicable Project which were not previously delivered to the Lender
shall be in full force and effect and in a form, including any change or
amendment thereto made since the respective dates of their execution and
delivery, approved by the Lender and (B) such Co-Borrower shall not have
received written notice from the proposed Interconnection Provider that an
Interconnection Agreement with such Co-Borrower cannot be provided for execution
within a timeframe reasonably necessary to allow such Co-Borrower’s Project to
achieve COD on or before the end of the Construction Period;
(k)    if, at the time of making the Project Advance, the applicable Project
shall have been materially damaged by flood, fire or other casualty, the Lender
shall have received insurance proceeds or money or other assurances sufficient
in the judgment of the Lender to assure restoration and Project Substantial
Completion on or prior to the end of the Construction Period;
(l)    there is no continuing default under any Project Document, Applicable
Permit, certificate, or any other similar approval or agreement, in each case,
in connection with the applicable Project, that would reasonably be expected to
have a Material Adverse Effect on such Project; and

- 32 -
7257764v.2

--------------------------------------------------------------------------------




(m)    the applicable Co-Borrower shall have provided the Lender with true,
correct and complete copies of all Environmental Reports, if any, related to
such Project, and such Environmental Reports do not show any current
Recognizable Environmental Conditions (as defined in ASTM E1527-05) other than
Recognizable Environmental Conditions that are easily remedied, and the cost of
such remedy is known and immaterial.
Section 7.4.    Conditions Precedent to Conversion.
The Project Debt of a Co-Borrower shall Convert to a term loan upon the
satisfaction of the conditions precedent set forth in this Section 7.4:
(a)    Lender shall have received a Conversion Date Base Case Model in form and
substance reasonably satisfactory to it that demonstrates, among other matters,
that the Co-Borrower will maintain the Minimum Debt Service Coverage Ratio
through the Maturity Date.
(b)    Such Co-Borrower shall have repaid to the Lender the principal amount of
the Project Debt that may be required to meet the Minimum Debt Service Coverage
Ratio, plus all accrued and unpaid Fees that may be due and owing. Such
Co-Borrower shall have executed such amendments to the Note as may be deemed
necessary by the Lender to reflect an amortization schedule over a period of
time equal to the term of the PPA less two years, with a balloon payment of all
outstanding principal and interest on the Maturity Date.
(c)    Lender shall have received a certificate from the Parent, on behalf of
such Co-Borrower, dated the date such Project Debt is proposed to be Converted,
certifying that:
(i)    each representation and warranty of the applicable Co-Borrower set forth
in the Loan Documents is true and correct in all material respects as if made on
such date (unless such representation or warranty relates solely to an earlier
date, in which case it shall have been true and correct in all material respects
as of such earlier date);
(ii)    no Default or Event of Default has occurred and is continuing for such
Co-Borrower or with regard to the Parent or the Sponsor Guaranty, or will result
from the Conversion; and
(iii)    each Project Document (other than those that have been fully and
finally performed or have terminated in accordance with the terms thereof) and
each Applicable Permit, in each case, with respect to the applicable Project,
remains in full force and effect and no defaults have occurred and are
continuing under any Project Document the effect of which could reasonably be
expected to have a Material Adverse Effect.
(d)    Such Co-Borrower shall have obtained and delivered to the Lender copies
of all material Applicable Permits required for the ownership and operation of
such Co-Borrower’s Project but not previously delivered by such Co-Borrower to
the Lender in form and substance reasonably satisfactory to the Lender and a
certificate executed by an Authorized Officer, in form and substance reasonably
satisfactory to the Lender, certifying that all such Applicable Permits are in
full force and effect, including, if needed, filing with FERC a notice of
self-certification of QF status for applicable Project, and thereby obtaining QF
status for such Project.
(e)    Such Co-Borrower shall have obtained and delivered to the Lender fully
executed copies of all Project Documents required for the ownership and
operation of such Co-Borrower’s

- 33 -
7257764v.2

--------------------------------------------------------------------------------




Project but not previously delivered by such Co-Borrower to the Lender, in form
and substance reasonably satisfactory to the Lender.
(f)    Evidence satisfactory to the Independent Engineer that all material work
in connection with the applicable Project requiring inspection by any
Governmental Authorities having jurisdiction has been duly inspected and
approved in all material respects by such authorities and that any Governmental
Approvals required to be issued in connection therewith have been issued by such
Governmental Authorities.
(g)    Such Co-Borrower shall have obtained and delivered to the Lender (i) a
report from the Independent Engineer covering the technical and economic
feasibility of the applicable Project (including a review of transmission,
engineering design, equipment selection, site characteristics, Project
Documents, status of permits and licenses, ability of the Project to meet
regulatory and contractual requirements, ability to maintain the Minimum Debt
Service Coverage Ratio for all periods until the Maturity Date, completion of
acceptance tests and the net production forecast for the Project); and (ii) a
certificate of the Independent Engineer which confirms that the applicable
Project has achieved COD in accordance with the terms, conditions, and
provisions of the Project Documents and Applicable Permits, in each case, with
respect to such Project.
(h)    If such Co-Borrower owns or leases real property (as compared to a
license for access to the Project Site) the applicable Co-Borrower shall deliver
to the Lender:
(i)    a current or currently certified survey of the proposed applicable
Project certified by a surveyor licensed in the applicable jurisdiction to have
been prepared in accordance with the then effective Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys;
(ii)    a “Phase I” environmental site assessment of the applicable Project not
more than twelve (12) months old, which report has been prepared by an
environmental engineering firm reasonably acceptable to the Lender, and any
other environmental assessments or other reports relating to the Co-Borrower’s
Project, including, without limitation, any “Phase II” environmental site
assessment prepared or recommended by such environmental engineering firm to be
prepared for such Co-Borrower’s Project, and such Environmental Reports do not
show any current Recognizable Environmental Conditions (as defined in ASTM
E1527-05) other than Recognizable Environmental Conditions that are easily
remedied, and the cost of such remedy is known and immaterial;
(iii)    a copy of an endorsement to the title policy with respect to the
Mortgaged Premises, if any, on which the applicable Project is being developed,
dating down such title policy to the date of Conversion, insuring the continuing
first priority Lien of the Mortgage (except, as to the priority of such Lien,
for any Permitted Liens that, pursuant to Applicable Law, are entitled to a
higher priority than the Lien of the Mortgage), setting forth no exceptions
other than (x) Permitted Liens or (y) matters otherwise approved by the Lender,
and otherwise in form and substance reasonably satisfactory to the Lender; and
(iv)    an executed Mortgage in favor of Lender.
(i)    Delivery to the Lender of an Annual Operating Budget with respect to the
Project as part of the Closing Date Base Case Model.

- 34 -
7257764v.2

--------------------------------------------------------------------------------




(j)    The Lender shall have received a certificate, dated as of the Conversion
Date, duly executed by an Authorized Officer of such Co-Borrower, in form and
substance satisfactory to the Lender, confirming that all insurance premium
payments due and payable as of the Conversion date have been paid and that the
insurance complies with the requirements of this Agreement.
(k)    There has not been filed with or served upon such Co-Borrower with
respect to the applicable Project or any part thereof any notice of any Lien or
claim of any Lien (other than Permitted Liens) that has not been released or for
which a bond has not been obtained.
(l)    Such Co-Borrower shall have funded (i) all deposits required to be made
on or before the Conversion Date pursuant to the applicable Depository
Agreement, and (ii) each reserve account as required or permitted under the
applicable Depository Agreement.
(m)    Delivery to the Lender of evidence to its satisfaction that the
applicable Project is eligible to produce Renewable Attributes under the
Applicable Law of the State in which such Project is located and all conditions
precedent to the delivery of the output of the Project under the PPA have been
satisfied.
(n)    Delivery to the Lender of executed agreements in form and substance
reasonably satisfactory to the Lender regarding the supply of spare parts from
such of the Sponsor’s present and future partners and licensees and such other
affiliates of Sponsor as may be necessary for Lender or a replacement operator
to operate and maintain the Project.
ARTICLE VIII.    REPRESENTATIONS AND WARRANTIES
Section 8.1.    Representations and Warranties.
In order to induce the Lender to enter into this Agreement and to make the Loan
Facility available and make each Project Advance to the applicable Co-Borrower,
except as otherwise disclosed to the Lender in writing and accepted by the
Lender in writing, Parent hereby represents and warrants to the Lender as of the
Agreement Date, and Parent and the applicable Co-Borrower hereby represent and
warrant to the Lender, Severally as to itself and its Project only, except as
otherwise disclosed to the Lender in writing and accepted by the Lender in
writing, as of the Closing Date with regard to such Co-Borrower, the making of
each Project Advance hereunder and on the Conversion Date, as follows:
(a)    Organization; Power; Qualification. Parent and each such Co-Borrower is a
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its formation has the power and authority to own or
lease its respective properties and to carry on its respective business as now
being and hereafter proposed to be conducted and is duly qualified and is in
good standing as a foreign entity, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization.
(b)    Ownership Structure. Sponsor owns all of the Equity Interests in Parent.
Parent owns all of the Equity Interests in such Co-Borrower, subject to
Permitted Equity Transfers.
(c)    Authorization. Parent and each such Co-Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain
advances of proceeds of the Loan Facility hereunder. Parent and each such
Co-Borrower has the right and power, and has taken all necessary action to
authorize it to execute, deliver and perform each of the Loan Documents to which

- 35 -
7257764v.2

--------------------------------------------------------------------------------




it is a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents to which Parent
and each such Co-Borrower is a party have been duly executed and delivered by
the Authorized Officer of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.
(d)    No Conflicts. Parent and each such Co-Borrower has duly authorized,
executed and delivered each Loan Document to which it is a party, and the
execution and delivery thereof and the consummation of the transactions
contemplated thereby by Parent and each such Co-Borrower in with the terms
thereof or performance of its obligations thereunder (i) does or will contravene
(A) any Legal Requirements applicable to or binding on it or any of its
properties; (ii) does or will contravene or result in any material breach of or
constitute any material default under, or result in or require the creation of
any Lien (other than Permitted Liens) upon any of its property under, any
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected; or (iii) does or will require the consent
or approval of any Person at such time, which has not already been obtained.
(e)    Project Documents. With respect to the applicable Project:
(i)    Adequate Rights. The services to be performed, the materials to be
supplied and the real property interests and other rights granted to such
Co-Borrower pursuant to the Project Documents identified on the Project Document
Schedule for such Project:
(1)
comprise all of the property interests reasonably necessary or that would be
customarily obtained to develop, construct, own, operate and maintain such
Project (including the generation, transmission, delivery and sale of electric
energy and Renewable Attributes therefrom) in accordance with all Applicable
Laws and in accordance with the Construction Schedule, the Project Budget,
Applicable Permits and the Project Documents;

(2)
are sufficient for (A) the development and construction of such Project during
the Construction Period, (B) the generation, transmission, delivery and sale of
electric energy and Renewable Attributes and the performance by such Co-Borrower
of its obligations under the and the PPA, and (C) the operation and maintenance
of such Project in good working condition (ordinary wear and tear excepted) and
Prudent Utility Practices during the COD Period;

(3)
are sufficient for the conduct of such Co-Borrower’s business and the
performance of its obligations under the Loan Agreement through the Maturity
Date;

(4)
are sufficient to enable such Project to be located, constructed, operated and
maintained on its Project Site; and


- 36 -
7257764v.2

--------------------------------------------------------------------------------




(5)
provide adequate ingress and egress for the construction, operation and
maintenance of such Project under any and all of its Project Documents.

(ii)    Certification and Validity. Each Project Document listed in the Project
Document Schedule for the applicable Project, upon execution by the relevant
parties thereto, will be in full force and effect and binding upon and
enforceable against such Co-Borrower and, to the knowledge of such Co-Borrower,
all other parties thereto in accordance with its terms subject to the Bankruptcy
Code, creditor’s rights, the availability of injunctive relief, specific
performance and other general principles of equity regardless of whether
enforcement is considered in a proceeding at law or in equity. No default
(following the expiration of all applicable grace periods relating thereto) has
occurred and is continuing under any Project Document as a result of a breach
thereof by such Co-Borrower or, to the knowledge of such Co-Borrower, by any
Project Counterparty, that would reasonably be expected to have a Material
Adverse Effect on such Project. No Project Document has been further modified,
amended or supplemented in any respect, or any waiver thereof granted, by any
Co-Borrower except in accordance with this Agreement.
(iii)    Project Document Representations. Each of the representations and
warranties made by such Co-Borrower in the applicable Project Documents were
true and correct in all material respects as of the date made or deemed made and
remain true as of the Closing Date and as of the date of each Project Advance.
To such Co-Borrower’s knowledge, the representations and warranties of the
Project Counterparties were true and correct in all material respects as of the
time made or deemed made by such counterparties and remain true as of the
Closing Date and as of the date of each Project Advance.
(f)    Permits. With respect to the applicable Project;
(i)    there are no material Permits under Applicable Laws, including Hazardous
Materials Laws, applicable to such Co-Borrower or such Project that are or will
become Applicable Permits other than the Applicable Permits described on the
Project Permit Schedule applicable to such Project;
(ii)    all Applicable Permits are listed on the Project Permit Schedule
applicable to such Project and copies of all such Applicable Permits obtained as
of the date thereof have been delivered to Lender;
(iii)    the applicable Co-Borrower has obtained all Applicable Permits which
may be obtained as of the date thereof;
(iv)    each material Applicable Permit obtained as of the date thereof is
validly issued, final, in full force and effect and is not subject to any
current appeal, legal proceeding or any unsatisfied condition that could
reasonably be expected to allow for material modification or revocation and all
applicable rehearing or appeal periods with respect thereto have expired;
(v)    the applicable Co-Borrower is in compliance in all material respects with
all applicable requirements of each Applicable Permit obtained as of the date
thereof; and

- 37 -
7257764v.2

--------------------------------------------------------------------------------




(vi)    each Applicable Permit that has not been issued is expected by such
Co-Borrower, and can be reasonably expected, to be obtained on commercially
reasonable terms and conditions when needed; and
(vii)    no Applicable Permit has been modified, amended or supplemented in any
manner and no Co-Borrower has entered into any stipulations, amendments or
agreements with any Governmental Authority issuing any Applicable Permit(s)
except as permitted hereunder.
(g)    Compliance with Law; Governmental Approvals. Such Co-Borrower is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it or to him in all material respects, as applicable, except in such
instances in which: (A) such requirement of Applicable Law is being contested in
good faith by appropriate proceedings diligently conducted; and (B) the failure
to comply with such requirement of Applicable Law is not reasonably likely to
cause a Material Adverse Effect.
(h)    Title; Ownership of Properties; Real Estate Interests; All Necessary
Rights and Support Services. With respect to the applicable Project:
(i)    Title; Ownership; Maintenance. Such Co-Borrower has and will have, good
and marketable title with respect to all owned personal property including to
the assets and property that comprise such Project and a legal and valid fee
simple, leasehold, license to occupy, or easement interest (as applicable) in
and to its Project Site, and all of the Collateral then existing relating to
such Project, in each case free and clear of all Liens or other exceptions to
title other than Permitted Liens. Such Co-Borrower owns no assets other than
assets other than those included in the Collateral. Upon execution of the
applicable Security Documents and filing of the applicable UCC financing
statements with respect to such Project, the Lender shall have a valid and
subsisting first priority Lien of record on such Co-Borrower’s rights, title,
and interests in and to the Project Site, and a first priority perfected
security interest in all the personal property described in the Security
Documents that may be perfected by filing, subject to no Liens except Permitted
Liens. All of the properties presently owned by such Co-Borrower that are
necessary for the timely development, construction, installation, ownership,
operation, use and maintenance of the Project are in good working condition
(ordinary wear and tear excepted) and are maintained in accordance with Prudent
Utility Practices.
(ii)    Real Property Interests. Schedule 8.1(h)(ii) attached hereto and made a
part hereof (as may be updated by such Co-Borrower from time to time) identifies
all of the property interests reasonably necessary to design, develop,
construct, install, use, operate, and maintain such Project (including to
generate, transmit, deliver and sell electric energy and Renewable Attributes),
in each case in accordance with the applicable Project Documents, Applicable
Permits and the Loan Documents.
(iii)    Proper Subdivision; Zoning. If such Co-Borrower owns or leases real
property (as compared to a license for access to the Project Site) on the
applicable Conversion Date, its Mortgaged Premises do not need to be subdivided
from larger tracts of land in order to be made subject to a Lien, and its
Project Site may be leased, conveyed, made subject to a Lien and otherwise dealt
with as separate legal lots or parcels subject to the extent and limitations of
the applicable Co-Borrower’s rights, title and interest therein and

- 38 -
7257764v.2

--------------------------------------------------------------------------------




thereto. The use of the Project Site for the Project is in material compliance
with all Applicable Laws, including all zoning and land use restrictions, except
in such instances in which (a) such requirement of Applicable Law is being
contested in good faith by appropriate proceedings diligently conducted, and (b)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
(iv)    Land Not in Flood Zone. Neither the Project Site nor any Collateral
applicable to such Project includes improved real property that is or will be
located in an area that has been identified by the Director of the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968, as amended.
(v)    Utility. All utility services (including gas, electrical, water and
sewage services), internet, transmission, means of transportation, facilities
and other materials necessary for the timely design, development, construction,
installation, use, operation and maintenance of such Project for its intended
purposes (including to generate, transmit, deliver and sell electric energy and
Renewable Attributes) and the conduct of such Co-Borrower’s business are, or
will be when needed, available at to such Project and arrangements in respect
thereof have been or will be made on commercially reasonable terms.
(vi)    Structural Integrity and Utilities and Building Electrical System. Such
Co-Borrower or its Affiliate and its or their consultants (including, but not
limited to, engineers), have examined its Project Site and confirmed that all
utilities services (including gas, electrical, water and sewage services),
internet, transmission, means of transportation, facilities and other materials
necessary for the timely design, development, construction, installation, use,
operation and maintenance of the Project for its intended purposes (including to
generate, transmit, deliver and sell electric energy and Renewable Attributes)
are suitable and adequate and no upgrades, or costs, are required for such
Project or the transactions contemplated by its Project Documents except as set
forth in the Closing Date Base Case Model.
(vii)    Access. The applicable Project Site includes direct and/or indirect
access to and from a public road and such Co-Borrower has all use and other
rights necessary to develop, construct, own, maintain, repair, replace, remove
and operate such Project on such Project Site.
(viii)    Project Location. Such Project and all parts thereof are, and will be,
located in an area within the Project Site.
(ix)    Other Support. Other than those available under its Project Documents,
there are no services, materials or rights required for the timely design,
development, construction, installation, use, operation or maintenance of such
Project (including the generation, transmission, delivery or sale of electric
energy or Renewable Attributes therefrom).
(x)    Equity Interests.Parent’s only assets are the Equity Interests it holds
in the Co-Borrowers and other wholly-owned subsidiaries that are developing fuel
cell projects.
(i)    Transmission; Interconnection. With respect to the applicable Project:

- 39 -
7257764v.2

--------------------------------------------------------------------------------




(i)    All necessary easements, rights of way, licenses and agreements for
interconnection and transmission necessary to carry all electric energy
generated from such Project and contemplated to be delivered under the
Interconnection Agreement have been or will be acquired, including all necessary
rights to meters, substations, poles, lines, wires and cables.
(ii)    Such Project shall be interconnected to the applicable Interconnection
Provider’s system and with such interconnection, such Project shall then be
connected to the electric utility grid. No upgrades, improvements or relocations
of existing utility lines or poles are required for such Project to be
synchronized to the electric utility grid except as set forth in the
Interconnection Agreement. If the Project will be interconnected on a net
metered basis, all necessary documentation related thereto has been fully
executed and all necessary approvals related thereto have been obtained, and
copies of such documents and approvals have been provided to the Lender.
(j)    Project Completion Date; Construction Costs. With respect to the
applicable Project, such Co-Borrower estimates, in good faith, that (i) the
Final Completion of such Project will occur prior to the end of the Construction
Period, (ii) all upgrades or modifications, if any, necessary, to generate,
transmit and deliver electric energy in all amounts up to and including its
respective nameplate capacity will have been made prior to the end of the
Construction Period, and (iii) the aggregate proceeds of the applicable Project
Debt, together with the aggregate equity contributions made to the Co-Borrower
with respect to such Project, will be sufficient to timely achieve Final
Completion of such Project as and when provided in Section 8.1(j)(i) above.
(k)    Renewable Attribute Compliance; FPA and PUHCA. With respect to the
applicable Project:
(i)    On or before the initial sale of Renewable Attributes from such Project,
such Co-Borrower and such Project, as applicable, will be eligible and duly
authorized pursuant to any applicable law to perform such obligations and sell
Renewable Attributes generated by such Project as contemplated under the
applicable PPA.
(ii)    The EPC Agreement provides for the construction of such Project in a
manner that, upon Project Substantial Completion, (1) such Project will satisfy
all of the applicable renewable energy portfolio standards, (2) such Project
will be able to maintain its eligibility and authorization under applicable
renewable energy portfolio standards and the other Applicable Laws necessary for
the sale of Renewable Attributes, (3) will entitle such Co-Borrower to generate,
transmit and deliver all Renewable Attributes from such Project and (4) will
entitle such Co-Borrower to sell all Renewable Attributes.
(iii)    Such Co-Borrower is not an investment company within the meaning of the
Investment Company Act of 1940. If required under Applicable Law, such
Co-Borrower is, or will be at least forty-five (45) days prior to initial
synchronization, a QF, and Parent is, or will be, at least forty-five days prior
to initial synchronization of a Project, a “holding company” under Section 1262
of PUHCA 2005, provided, however, that Parent shall be exempt from FERC’s access
to books and records under Section 1265 of PUHCA 2005 in accordance with Section
366.3(a) of the FERC’s implementing regulations (18 C.F.R. § 366.3(a) (2010)) as
a holding company solely with respect to ownership of one or more EWGs, QFs or
foreign utility companies. Such Co-Borrower nor any of its Affiliates is or

- 40 -
7257764v.2

--------------------------------------------------------------------------------




has been determined by the FERC to be subject to, or not exempt from, regulation
under PUHCA 2005.
(iv)    With respect to sales of electric energy at retail, neither the Lender
nor such Co-Borrower will become subject to financial, organizational or rate
regulation as a “public utility”, “electric power supplier” or similar entity
under any existing State law, rule or regulation solely as a result of (1) the
construction, ownership, leasing or operation of any Project, (2) the sale of
electric energy, capacity, ancillary services at wholesale or retail, (3) the
sale of Renewable Attributes any the Project, or (4) any transaction
contemplated hereby or thereby.
(l)    Litigation. There are no claims, actions, suits, or proceedings pending,
or, to such Parent’s or Co-Borrower’s knowledge, threatened against Parent and
each such Co-Borrower or affecting the applicable Project or any of the
improvements located thereon.
(m)    Taxes. All material federal, state and other tax returns of Parent and
each such Co-Borrower required by Applicable Law to be filed have been duly
filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon, Parent and each such Co-Borrower and its
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 9.7 of this Agreement. None of the United States income tax returns of
Parent or any Co-Borrower is under audit. All charges, accruals and reserves on
the books of the Parent and each such Co-Borrower in respect of any taxes or
other governmental charges are in accordance with GAAP or another method of
accounting reasonably acceptable to the Lender (such as tax basis accounting)
consistently applied.
(n)    Financial Statements. All financial statements and information heretofore
and hereafter delivered to the Lender by such Co-Borrower, including, without
limitation, information relating to the financial condition of such Co-Borrower,
its Project, the partners, joint venturers, or members of such Co-Borrower,
fairly and accurately represent the financial condition of the subject thereof
in all material respects and have been prepared (except as noted therein) in
accordance with GAAP or another method of accounting reasonably acceptable to
the Lender (such as tax basis accounting) consistently applied. Such Co-Borrower
hereby acknowledges and agrees that the Lender may request and obtain additional
information from third parties regarding any of the above, including, without
limitation, credit reports.
(o)    No Material Adverse Change. There has been no material adverse change in
the financial condition of such Co-Borrower since the date of its latest
financial statements which have been furnished to the Lender and, except as
otherwise disclosed to the Lender in writing, such Co-Borrower has not entered
into any material transaction which is not disclosed in such financial
statements.
(p)    Margin Stock. Such Co-Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
(q)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable by such Co-Borrower with respect to the
transactions contemplated hereby except as disclosed in writing to the Lender.
No other similar fees or commissions will be payable by such

- 41 -
7257764v.2

--------------------------------------------------------------------------------




Co-Borrower for any brokerage or other similar services rendered to such
Co-Borrower ancillary to the transactions contemplated hereby except as
disclosed in writing to the Lender.
(r)    Accuracy and Completeness of Information.
(i)    All written information, reports and other papers and data furnished to
the Lender by, on behalf of, or at the direction of, such Co-Borrower were, at
the time the same were so furnished, when taken as a whole, after giving effect
to any supplemental information, complete and correct in all material respects,
to the extent necessary to give the recipient a true and accurate knowledge of
the subject matter (other than projections, budgets and other “forward-looking”
information that have been prepared on a reasonable basis in good faith based on
assumptions believed to be reasonable at the time).
(ii)    No fact is known to such Co-Borrower which has had, or is likely in the
future to have (so far as any Co-Borrower can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 8.1(n) above or in such information, reports or other papers or
data or otherwise disclosed in writing to the Lender.
(iii)    No document furnished or written statement made to the Lender by, on
behalf of, or at the direction of, any Co-Borrower in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of any Co-Borrower or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading (other than projections, budgets and other
“forward-looking” information that have been prepared on a reasonable basis in
good faith based on assumptions believed to be reasonable at the time).
(s)    OFAC. Such Co-Borrower nor any its Affiliates: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (hereinafter
referred to as “OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan Facility will be used to
finance any operations, investments or activities in, or make any payments to,
any such country, agency, organization, or person.
(t)    Security Interests. Each of the Security Documents creates, as security
for the Obligations, a valid and enforceable first priority Lien on all of the
Collateral described therein in favor of the Lender, superior to and prior to
the rights of all third Persons and subject to no other Liens (except for
Permitted Liens).
(u)    Insurance. The applicable Project and other assets of such Co-Borrower
are insured with financially sound and reputable insurance companies which not
are not an Affiliate of such Co-Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried

- 42 -
7257764v.2

--------------------------------------------------------------------------------




by companies engaged in similar businesses and owning similar properties in
similar locations, and such Co-Borrower currently maintains the insurance
required by Section 9.6 of this Agreement.
(v)    Employee Matters. Such Co-Borrower has not, nor has it ever had, any
employees or any employee benefit plans.
Section 8.2.    Survival of Representations and Warranties, Etc.
All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, each
Closing Date, the making of any Project Advance and the Conversion Date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for changes in
factual circumstances disclosed to the Lender in writing and accepted by the
Lender in writing. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loan.
ARTICLE IX.    AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Lender shall otherwise
expressly consent in the manner provided for in Section 13.7 of this Agreement,
Parent and the Co-Borrowers, on a Several basis, shall comply with all of the
following covenants:
Section 9.1.    Preservation of Existence and Similar Matters.
Parent and each such Co-Borrower shall preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified would reasonably be expected
to have a Material Adverse Effect.
Section 9.2.    Compliance with Applicable Laws.
Such Co-Borrower shall, at its expense, (a) comply, or cause compliance with all
Applicable Laws, including all Hazardous Materials Laws, relating to its Project
or applicable to such Co-Borrower or the conduct of its business and the timely
development, construction, installation, ownership, operation, use and
maintenance of its Project and the generation, transmission, delivery and sale
of electric energy and Renewable Attributes; (b) procure, maintain and comply
with, all Applicable Permits (as and when required to be procured, maintained
and/or complied with under Applicable Laws); (c) keep all Applicable Permits
valid and in full force and effect; and (d) in the case of a change of name or
corporate organization involving such Co-Borrower, take such actions, including
the filing of UCC amendments and appropriate notices with all Governmental
Authorities that have issued Applicable Permits, to maintain in full force and
effect each Applicable Permit, as may be necessary under Applicable Law; except,
in each case, such instances in which (1) such requirement of Applicable Law or
Applicable Permit is being contested in good faith by appropriate proceedings
diligently conducted or (2) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
Section 9.3.    Construction; Funding of Construction Costs.

- 43 -
7257764v.2

--------------------------------------------------------------------------------




(a)    The Parent shall make such additional capital contributions to such
Co-Borrower as may be necessary for such Co-Borrower to pay in full all costs
and expenses to achieve COD of such Co-Borrower’s Project based on the full
nameplate capacity of such Project as described to the Lender in the applicable
Closing Date Base Case Model, except if a Project Release with regard to such
Co-Borrower’s Project Debt has occurred.
(b)    Such Co-Borrower shall do or cause to be done all things necessary for
the development acquisition, construction, installation, and completion of such
Co-Borrower’s Project and cause such Project to achieve COD before the end of
the Construction Period, substantially in accordance in all material respects
with the Project Documents with respect to such Project.
(c)    Such Co-Borrower shall do or cause the completion of any and all upgrades
or modifications necessary to generate, transmit, deliver and sell electric
energy, thermal heat and Renewable Attributes in all amounts up to and including
the nameplate capacity identified in the applicable Closing Date Base Case Model
of such Co-Borrower’s Project before the end of the Construction Period.
Section 9.4.    Additional Permits and Project Documents. Such Co-Borrower
shall:
(a)    Additional Permits. Deliver to the Lender promptly, but in no event later
than ten (10) Business Days after the receipt thereof by such Co-Borrower,
copies of (i) all Applicable Permits or Project Documents obtained or entered
into by such Co-Borrower after the Closing Date; (ii) any amendment, supplement
or other modification to any Applicable Permit received by a Co-Borrower after
the Closing Date; and (iii) all material notices relating to each Project
received by any Co-Borrower from any Governmental Authority.
(b)    Project Documents. With respect to any Project Document entered into by
such Co-Borrower after the Closing Date, (i) deliver to the Lender documents
necessary to cause the such Co-Borrower’s interests in, to and under such
Project Document to be assigned, pledged and/or mortgaged, if applicable, to the
Lender and (ii) cause, with respect to Project Documents, its Project
Counterparty to execute and deliver to the Lender a consent in form and
substance satisfactory to the Lender.
(c)    Description of the Mortgaged Premises. In the event the as-built drawings
required to be delivered to the Lender in accordance with Section 7.4(g) of this
Agreement disclose that any part of the applicable Project is located in an area
not within such Co-Borrower’s Mortgaged Premises as previously identified to the
Lender, such Co-Borrower shall promptly cause the execution and delivery of all
documents as may be necessary or desirable to validly amend the description of
such Mortgaged Premises so that no portion of such Project is located in any
area not within the Mortgaged Premises.
Section 9.5.    Operation and Maintenance of Properties. Such Co-Borrower shall:
(a)    Until the Conversion Date applicable to its Project Debt with respect to
its Project, develop, construct, install, operate, maintain and preserve all of
its buildings, facilities, equipment, improvements and other property that are
or will be incorporated into or comprise such Project (i) in good working order
and condition, ordinary wear and tear excepted, (ii) in accordance with Prudent
Utility Practices, (iii) in accordance with all Applicable Permits, Project
Documents and all Applicable Laws except in such instances in which (a) such
requirement of Applicable Permit or Applicable Law is being contested in good
faith by appropriate proceedings diligently conducted

- 44 -
7257764v.2

--------------------------------------------------------------------------------




or (b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, (iv) in a
manner so as to preserve the warranties provided to such Co-Borrower under
applicable Project Documents and (v) in accordance with the Plans and
Specifications, Project Budget and the Project Documents.
(b)    Maintain, preserve and protect all intellectual property (whether owned
by such Co-Borrower or used by such Co-Borrower pursuant to a contract or
license) necessary or advisable for the timely development, construction,
installation, ownership, operation, use and maintenance of its Project and
generation, transmission, delivery and sale of electric energy and Renewable
Attributes in accordance with the applicable Project Documents.
(c)    From and after the Conversion Date applicable to the Project Debt with
respect to its Project, keep, operate, maintain and preserve its Project, or
cause the same to be kept, operated, maintained and preserved (i) in good
working order and condition (ordinary wear and tear excepted), (ii) in
accordance with Prudent Utility Practices, and (iii) in accordance with all
Applicable Permits and all Applicable Laws and all applicable requirements of
the Project Documents, and make or cause to be made all repairs (structural and
non-structural, extraordinary or ordinary) necessary to keep and operate its
Project in such condition, except (a) as permitted under the applicable Project
Documents, or (b) in such instances in which (1) such requirement of Applicable
Law or Applicable Permit is being contested in good faith by appropriate
proceedings diligently conducted or (2) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The parties acknowledge that actual construction and
operating costs may vary from those set forth in the Annual Operating Budget and
Annual Operating Plan and such Co-Borrower shall not be considered in violation
of this Section 9.5(c) if (x) such violation is solely due to annual expenses
exceeding the amounts contemplated in the Annual Operating Budget or Annual
Operating Plan by no greater than one hundred and ten (110%) of the
corresponding amount set forth in the applicable Annual Operating Budget or
Annual Operating Plan for such year in the aggregate or (y) such Co-Borrower
will be able to maintain the Minimum Debt Service Coverage Ratio until the
Maturity Date (after giving effect to the payment of such operating costs).
(d)    At least thirty (30) days prior to the beginning of the first full
calendar year immediately following the Conversion Date and thereafter no later
than thirty (30) days prior to the end of each calendar year, each Co-Borrower
shall prepare and deliver to the Lender a draft annual operating plan and a
draft annual operating budget in a form reasonably acceptable to the Lender for
the ensuing calendar year. Each draft annual operating budget shall be prepared
on a substantially similar basis to the immediately preceding Annual Operating
Budget and consistent with the methodology set forth in the Conversion Date Base
Case Model, and shall include the same general categories of revenue and cost,
including all operating and maintenance costs, debt service, insurance premiums
and other costs, charges and liabilities payable by Co-Borrower, except as may
otherwise be approved by the Lender, such approval not to be unreasonably
withheld, conditioned or delayed. The draft annual operating budget shall
reflect escalation of operating costs in accordance with the Project Documents
and other changes in circumstances, as applicable. Any draft annual operating
budget and draft annual operating plan shall become the Annual Operating Budget
and the Annual Operating Plan for purposes of this Agreement after Lender has
approved such respective drafts (such approval or disapproval to be communicated
to the applicable Co-Borrower within thirty (30) days after the Lender’s receipt
of such draft annual operating budget or draft annual operating plan, and shall
not be unreasonably withheld, conditioned or delayed). Any approved Annual
Operating Budget and Annual Operating Plan may be amended with the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed. If the Lender

- 45 -
7257764v.2

--------------------------------------------------------------------------------




disapproves a draft annual operating budget or draft annual operating plan under
circumstances where its approval is required, the Lender shall notify the
applicable Co-Borrower and detail the items that are disapproved and the reason
for such disapproval. Such Co-Borrower shall be entitled to revise any such
draft annual operating budget or draft annual operating plan and deliver such
revised draft to the Lender. Until any draft annual operating budget becomes the
Annual Operating Budget as provided herein, the Annual Operating Budget most
recently in effect shall continue to apply, except that any items of the
then‑proposed draft annual operating budget that have been approved by the
Lender shall be given effect in substitution of the corresponding items in the
Annual Operating Budget most recently in effect.
Section 9.6.    Insurance.
(a)    Insurance. Parent and/or each Co-Borrower shall, while any obligation of
such Parent and/or any Co-Borrower under any of the Loan Documents remains
outstanding, maintain at such Parent and/or Co-Borrowers’ sole cost and expense,
the following policies of insurance, appropriate for the exposures that exist
with respect to its Project, in form and substance reasonably satisfactory to
the Lender (capitalized terms used in this Section 9.6 and not otherwise defined
in this Agreement shall have the same meaning as such terms are commonly and
presently defined in the insurance industry):
(i)    Title Insurance. If such Co-Borrower owns or leases real property, a
lender’s policy of title insurance complying with the requirements of Section
7.4(g) of this Agreement. At all times while said Project remains part of the
Collateral hereunder, such Co-Borrowers shall deliver to the Lender, within ten
(10) Business Days of the Lender’s written request, such other reasonably
available endorsements to said lender’s policy of title insurance as the Lender
may reasonably require with respect to said Project, including, without
limitation, a date-down endorsement up to twice per year. Additionally, if
requested by the Lender, if, as, and when such Co-Borrower acquires ownership of
the improvements located on said Project, Parent and/or such Co-Borrower shall
cause a lender’s policy of title insurance to be issued to the Lender complying
with the requirements of Section 7.4(g) of this Agreement, insuring the Lender’s
first priority lien against said improvements.
(ii)    Builder’s All-Risk Insurance. During the Construction Period, and until
Final Completion, the Parent and/or each Co-Borrower shall maintain or caused to
be maintained Builders “All-Risk” or equivalent all-risk installation insurance,
as such term is used in the insurance industry, in an amount that is not less
than the full replacement cost value and covering all construction, erection or
installation work including without limitation coverage for mechanical and
electrical breakdown and all forms of testing and commissioning required to
complete the Project (as applicable) including coverage for resulting or ensuing
damage arising out of design error, faulty materials or faulty workmanship, the
perils of flood, earthquake, windstorm (named or unnamed), hail, lightning,
strike, riot and civil commotion, vandalism and malicious mischief, subject to
terms that are consistent with current industry practice insuring real and
personal property of each Co-Borrower entity whether on or off the Project site
(including an off-Site storage or warehouse location) and while in the course of
inland transit (if any exposure), for an amount of not less than the full
replacement cost value of the Project property and equipment at each location or
in transit. All responsibility for verification of compliance with these
insurance provisions shall rest solely with the Parent and/or each Co- Borrower.

- 46 -
7257764v.2

--------------------------------------------------------------------------------




Sublimits are permitted with respect to the following perils:
(A)
off-Project site property, in an amount sufficient to cover the full replacement
cost value of any property in storage;

(B)
inland transit (if any exposure), in an amount sufficient to cover the full
replacement cost value of any shipment and delay in start-up exposure;

(C)
earthquake, per occurrence and annual aggregate earthquake limits in an amount
required by the Lender and which limit shall be subject to further review and
evaluation (including increases) by the Lender with terms of coverage reasonably
acceptable to the Lender;

(D)
flood, windstorm (named or unnamed) including storm surge, and earthquake in an
amount sufficient to cover the full replacement value of the insured property,
which limit shall be subject to further review and evaluation (including
increases) by Lender, with terms of coverage reasonably acceptable to the
Lender; and

(E)
such other coverages that are customarily sub-limited and/or aggregated or
restricted in reasonable amounts consistent with current industry practice with
respect to similar risks and acceptable to Lender, including without limitation,
expediting expense, debris removal, pollutant cleanup, professional fees and
ordinance or law coverage including the increased cost of construction to comply
with the enforcement of any law that regulates the construction or repair of
damaged property including the cost to demolish undamaged portions of the
Project.

The Builder’s All Risk policy may have per occurrence deductibles of not greater
than $100,000; provided that, in the case of earthquake and windstorm (including
storm surge and flood), such per occurrence deductible shall be the lowest
deductible commercially available and acceptable to Lender. Such deductibles are
expected to be in the range of 2.5% - 5% (depending on the zone or level) of the
total insured value of the Project at the time of loss.
(iii)    Delay in Startup.
(A)
During the Construction Period and as part of the Builders All Risk policy, and
until the Final Completion Date, the Parent and/or each Co-Borrower shall
maintain or cause to be maintained, delay in startup insurance following all
perils required to be insured above under the Builder’s All-Risk insurance,
including mechanical or electrical breakdown, inland transit and off-Project
site storage perils, with per occurrence limits (other than for the perils
subject to an aggregated sublimit) in an amount required by the Lender (to the
extent such coverage is available on commercially reasonable terms). Such
policies shall include sums adequate to cover the debt service payments of each
Co-Borrower (taking into account any insurance proceeds receivable by the Parent
and/or the Co-Borrower with respect to losses to the Project and the fixed/
continuing expenses with a 12 month indemnification period). If coverage is
subject to an


- 47 -
7257764v.2

--------------------------------------------------------------------------------




indemnification period, such period shall not be less than the greater of 12
months, or the maximum time period it would take to remanufacture, reship and
reinstall the subject equipment.
(B)
First tier contingent delay in startup coverage shall also be included with a
limit for the contingent exposure of an indemnification period of 12 months, on
terms and conditions reasonably acceptable to the Lender to the extent such
coverage is available on commercially reasonably terms. This coverage shall not
include any annual or term aggregate limits of liability, except to the extent
that Parent and/or a Co-Borrower has reported monthly values to the insurer. The
deductible or waiting period shall not exceed 45 days on a per occurrence basis.

(iv)    Property Insurance. From and after Final Completion, Parent and/or each
Co-Borrower shall procure and maintain All Risk/Special Form Hazard Insurance
policy, including without limitation, theft coverage and such other coverages
and endorsements as Lender may reasonably require, insuring such Parent and/or
Co-Borrower against damage to its Project and the improvements located thereon
in an amount not less than 100% of the full replacement cost of said Project and
improvements. Such coverage should adequately insure any and all Collateral
pledged by such Co-Borrower to the Lender, whether such Collateral is onsite,
stored offsite or otherwise, in transit or otherwise. Such coverage shall
include mechanical and electrical breakdown, and the perils of flood,
earthquake, windstorm (named or unnamed) subject to aggregated sublimits the
minimum of which shall be sufficient to cover the full replacement cost value of
the Project property, with the best available coverage on commercially
reasonable terms, covering hail, lightning, strike, riot and civil commotion,
vandalism and malicious mischief, subject to terms that are consistent with
current industry practice, insuring all real and personal property of the Parent
and/or each Co-Borrower whether at a fixed (including non-owned location for
off-Site repair or refurbishment), off-Project site storage or a warehouse
location or while in the course of inland transit (including any property of
others for which the Project has risk of loss), for an amount of not less than
the full replacement cost value of such property and equipment at each
off-Project site location and that is sufficient to comply with the insurance
requirements, if any, of this Agreement. All responsibility for verification of
compliance with these insurance requirements shall rest solely with the Parent
and/or the Co-Borrower.
Sublimits are permitted where such coverages are customarily sub-limited and/or
aggregated or restricted in reasonable amounts consistent with current industry
practice with respect to similar risks and acceptable to the Lender, including
expediting expense, debris removal, pollutant cleanup, professional fees and
ordinance or law coverage including the increased cost of construction to comply
with the enforcement of any law that regulates the construction or repair of
damaged property including the cost to demolish undamaged portions of the
Project.
Unless otherwise reasonably agreed by the Lender, all such policies may have per
occurrence deductibles of not greater than $100,000 for all perils, except where
the lowest deductible commercially available and reasonably priced is in excess
of $100,000, but in no event shall such deductible be more than two percent of
the total insured value of the Project sustaining damage at the time of loss for
high named windstorm and storm surge, as well as earthquake, or such other
deductibles approved by the Lender.

- 48 -
7257764v.2

--------------------------------------------------------------------------------




(v)    Business Interruption Insurance. As part of any Property All Risk policy,
the Parent and/or each Co-Borrower shall maintain or cause to be maintained,
with respect to the Project, business interruption insurance following all
perils required to be insured under the Property insurance provision above,
including mechanical or electrical breakdown and inland transit perils, with per
occurrence limits in an amount required by the Lender (to the extent such
coverage is available on commercially reasonable terms), which shall include
projected debt service including principal, interest and any other fixed
expenses, less any non-continuing expenses. If coverage is subject to an
indemnification period, such period shall not be less than the greater of the
longest lead time to repair or replace the most critical component, or 12
months. First tier contingent business interruption shall also be included with
a limit and on terms and conditions acceptable to the Lender, to the extent such
coverage is available on commercially reasonable terms. This coverage shall not
include any annual or term aggregate limits of liability, except to the extent
that Parent and/or the Co-Borrower has reported monthly values to the insurer,
except with regards to insurance applicable to the perils of flood, earthquake
and windstorm (named or unnamed) and such other coverages that may typically be
aggregated above. The deductible or waiting period shall not exceed 45 days on a
per occurrence basis.
(vi)    Ocean Cargo and Marine Advance Loss of Profits/Business Interruption
Insurance. The Parent and/or each Co-Borrower shall maintain or cause to be
maintained, ocean cargo insurance on an all-risk basis, to the extent an
exposure exists and required by the Lender, in an amount not less than the
replacement cost value of each shipment including coverage (if required by the
Lender and available on a commercially reasonable basis) for marine advance loss
of profits/marine business interruption (if the loss of such property being
shipped is expected to extend an interruption of normal business operations of
the Project) with limits and deductibles reasonably acceptable to the Lender.
(vii)    Liability Insurance. A policy of Commercial General Liability insurance
and/or Excess Liability insurance, written on an occurrence basis, with
coverages and limits as reasonably required by the Lender, insuring against
liability for injury and/or death to any person and/or damage to any property
occurring on the applicable Project and/or in the improvements located thereon.
The Commercial General Liability policy will include coverage for
products/completed operations, independent contractors, personal injury,
separation of insureds, and mobile equipment, and shall extend coverage to
claims and/or suits brought by the employees of Parent and/or Co-Borrower or
their respective contractors or subcontractors of any tier, for bodily injury
incurred on Lender’s or its affiliates property, the Project or premises (or the
landowners of the property on which the Project is located), more commonly
referred to as third party over actions. During the period of any construction
and/or the commercial operation on said Project, the Parent and/or Co-Borrower
shall cause its contractors and/or subcontractors to maintain in full force and
effect any or all of the liability insurance required by Lender hereunder,
including Excess Liability insurance. If Excess Liability insurance is required,
it shall be following-form. The Lender and its affiliates, as well as the
landowner of the site where the Project is situated, shall be named as an
additional insured on any such policy or policies for both on-going and
completed operations. The Liability Insurance required of Parent and/or each
Co-Borrower or any of their respective contractors or subcontractors shall be
primary to, and shall not seek contribution from, any similar insurance being
maintained by Lender, its affiliates and the landowners of the site where the
Project is situated. Whether such Co-Borrower employs a general contractor or
performs such construction as an owner-builder, the Lender requires

- 49 -
7257764v.2

--------------------------------------------------------------------------------




that coverage include statutory workers’ compensation insurance in statutorily
required amounts, with employer’s liability coverage of $1,000,000 per
employee/per accident. A waiver of subrogation shall be provided in favor of
Lender, its affiliates, and the landowners of the site where the Project is
located, on all policies of insurance required hereunder. If vehicles will be
utilized by Parent and/or Co-Borrower or one of their respective contractors or
subcontractors on a Project site, an Automobile Liability policy shall be
procured and maintained with a minimum combined single limit of $1,000,000.
(viii)    Pollution Liability Insurance. At all times, if not insured in the
General and Excess liability coverages, the Parent and/or Co-Borrower shall
procure a limit of not less than $2,000,000 (primary and excess) insurance for
property damage and bodily injury to third parties arising out of “sudden and
accidental” pollution conditions as a result of Project operations and unknown
pre-existing conditions. All such coverage can be included in the commercial
general liability and umbrella or excess liability policies or provided under a
separate pollution liability policy. Claims made coverage forms are acceptable.
Deductibles in excess of $100,000 shall be subject to review and approval by the
Lender.
(ix)    Other Coverage. Such other reasonable insurance in such reasonable
amounts as the Lender may from time to time request against such other insurable
hazards which at the time are commonly insured against for property similar to
the applicable Project located in or around the region in which said Project is
located. Such coverage requirements may include, but are not limited to,
coverage for earthquake, acts of terrorism, business income, delayed business
income, rental loss, sink hole, soft costs, tenant improvement or
environmental..
(b)    General. Such Parent and/or each Co-Borrower shall provide, or cause to
be provided, to the Lender insurance certificates or other evidence of coverage
in form reasonably acceptable to the Lender, with coverage amounts, deductibles,
limits, and retentions as required by the Lender. All insurance policies shall
be issued and maintained by insurers approved to do business in the state in
which the applicable Project is located and must have an A.M. Best Company
financial rating and policyholder surplus reasonably acceptable to the Lender.
(c)    Foreclosure. In the event of the foreclosure of any Security Document in
extinguishment or partial extinguishment of the Obligations of such Parent
and/or Co-Borrower thereunder, all rights, title and interests of such Parent
and/or Co-Borrower in and to all insurance policies then in force shall pass (to
the extent provided in such policies) to the purchaser or to the Lender, as the
case may be, and the Lender is hereby irrevocably appointed by such Parent
and/or Co-Borrower as attorney-in-fact for such Parent and/or Co-Borrower (such
power of attorney being coupled with an interest) to assign (to the extent
permitted in such policies) all of such Parent’s and/or Co-Borrower’s rights,
title and interests in and to any such policy to said purchaser or to the
Lender, as the case may be, in the event of a foreclosure described in the
preceding sentence, without accounting to such Parent and/or Co-Borrower for any
unearned premiums thereon.
Section 9.7.    Payment of Taxes and Claims.
(a)    Parent and each such Co-Borrower shall, and shall use its best efforts to
cause its Project Counterparties to, pay and discharge when due (a) all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, including, without
limitation, the applicable Project, and (b) all lawful claims of materialmen,

- 50 -
7257764v.2

--------------------------------------------------------------------------------




mechanics, carriers, and warehousemen for labor, materials and supplies which,
if unpaid, might become a Lien on any properties of such Person, including,
without limitation, the applicable Project; provided, however, that this Section
9.7 shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP.
(b)    Parent and each such Co-Borrower shall file, as and when due, all Tax
returns and pay, or cause to be paid, as and when due and prior to delinquency,
all Taxes, assessments and governmental charges of any kind that may at any time
be lawfully assessed or levied against or with respect to Parent, such
Co-Borrower or its Project and all assessments and charges lawfully made by any
Governmental Authority for public improvements that may be secured by a Lien on
the properties of such Co-Borrower or its Project, unless, in each case, the
same are being contested in good faith and by appropriate proceedings, with
reserves established for such taxes as required by GAAP.
(c)    Such Co-Borrower shall pay, or cause to be paid, as and when due and
prior to delinquency, all utility and other charges incurred in the design,
construction, installation, operation, maintenance, use, occupancy and upkeep of
any Project or in the generation, transmission, delivery or sale of the electric
energy or the Renewable Attributes from such Project unless, in each case, the
same are being contested in good faith and by appropriate proceedings, with
reserves established for such taxes as required by GAAP.
(d)    Parent and such Co-Borrower shall pay, or cause to be paid, as and when
due and prior to delinquency, all claims, levies or liabilities (including
claims for labor, services, materials and supplies) for sums which if unpaid,
might become a Lien upon any property (or part thereof) of Parent or such
Co-Borrower unless the same is being contested in good faith and by appropriate
proceedings, with reserves established for such taxes as required by GAAP.
(e)    Each Co-Borrower shall, at all times, be treated as a disregarded entity
or a partnership for tax purposes.
Section 9.8.    Books and Records; Inspections.
Parent and each such Co-Borrower shall keep proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. Parent and each such
Co-Borrower shall permit representatives of the Lender to visit and inspect any
of their respective properties (including, without limitation, the applicable
Project), to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (in such
Co-Borrower’s presence if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. Parent and each such Co-Borrower shall be obligated to reimburse the
Lender for its reasonable out-of-pocket costs and expenses incurred in
connection with the exercise of its rights under this Section 9.7 only if such
exercise occurs while an Event of Default exists and is continuing.
Section 9.9.    Use of Proceeds.
Such Co-Borrower will only use the proceeds of its Project Debt for the purposes
of financing (or reimbursing the itself for) a portion of its costs in
constructing its Project. Such Co-Borrower shall not use

- 51 -
7257764v.2

--------------------------------------------------------------------------------




any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock.
Section 9.10.    Further Assurances.
At Parent’s and such Co-Borrower’s cost and expense and promptly following the
request of the Lender, Parent and each such Co-Borrower shall duly execute and
deliver or cause to be duly executed and delivered to the Lender such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Lender to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 9.11.    Compliance with Project Documents and Applicable Permits. Such
Co-Borrower shall:
(a)    Perform, comply with and observe all material covenants, obligations and
other terms and provisions contained in each Project Document and each
Applicable Permit to be performed or observed by it except in such instances in
which the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
(b)    Maintain each Project Document and each Applicable Permit in full force
and effect and in good standing in accordance with all Legal Requirements except
in such instances in which (a) such Legal Requirements or requirement of
Applicable Law is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
(c)    Preserve, protect and defend the material rights of such Co-Borrower
under each Project Document applicable to its Project, including, if appropriate
in the reasonable business judgment of such Co-Borrower, prosecution of suits to
enforce any material right of such Co-Borrower thereunder, enforcement of any
claims with respect thereto, and otherwise enforcement against the relevant
counterparties thereto each covenant, obligation or provision of any Project
Document in accordance with its terms and in a manner consistent with (and
subject to) the Co-Borrower’s obligations under the Loan Documents, including,
upon the request or consent of Lender, enforcement of such Co-Borrower’s rights
and remedies under any Project Documents to maximize the amount of liquidated
damages available to such Co-Borrower under any Project Documents.
(d)    Exercise rights to audit, review and verify data, collections, metering,
capacity or calculations under the Project Documents applicable to its Project.
(e)    Pay in full on the date due any and all sums due under the Project
Documents and Applicable Permits applicable to its Project in accordance with
the terms thereof, except for (i) sums being contested in good faith by
appropriate proceedings and with respect to which such Co-Borrower has created
reserves which are determined by such Co-Borrower to be adequate by the
application of GAAP consistently applied or (ii) the failure to pay such sums
would not reasonably be expected to have a Material Adverse Effect.
ARTICLE X.    INFORMATION

- 52 -
7257764v.2

--------------------------------------------------------------------------------




For so long as this Agreement is in effect, unless the Lender shall otherwise
expressly consent in the manner set forth in Section 13.7 of this Agreement,
Sponsor, Parent or each Co-Borrower, as applicable, shall furnish to the Lender
the following information:
Section 10.1.    Quarterly Financial Statements.
(o)    As soon as available, but in any event within sixty (60) days after the
end of its first, second and third fiscal quarters, the following quarterly
financial statements of Sponsor in form reasonably acceptable to the Lender: an
income and expense statement, balance sheet, and a statement of cash flow
generated by Sponsor, signed by an authorized signatory of Sponsor. If audited
quarterly financial information is prepared, Sponsor shall deliver to the Lender
copies of that information within fifteen (15) days of its final preparation.
Except as otherwise agreed to by the Lender in writing, all such financial
information shall be prepared in accordance with GAAP or another method of
accounting reasonably acceptable to the Lender (such as tax basis accounting)
consistently applied. For the avoidance of doubt, Sponsor’s quarterly security
filing shall be an acceptable form of quarterly financial statement as required
under this Section 10.1(a).
(p)    As soon as available, but in any event within sixty (60) days after the
end of its first, second and third fiscal quarters commencing with the first
fiscal quarter during which a Co-Borrower Coverts its Project Debt or has
received aggregate Project Advances and capital contributions of at least $2
million, the following quarterly financial statements of Parent and each
Co-Borrower in form reasonably acceptable to the Lender: an income and expense
statement, balance sheet, and a statement of cash flow generated by Parent and
such Co-Borrower, signed by an authorized signatory of such Parent or
Co-Borrower. If audited quarterly financial information is prepared, Parent and
each Co-Borrower shall deliver to the Lender copies of that information within
fifteen (15) days of its final preparation. Except as otherwise agreed to by the
Lender in writing, all such financial information shall be prepared in
accordance with GAAP or another method of accounting reasonably acceptable to
the Lender (such as tax basis accounting) consistently applied.
Section 10.2.    Year End Statements.
As soon as available, but in any event within one hundred twenty (120) days
after Sponsor’s, Parent’s and each Co-Borrower’s fiscal year end, Sponsor’s,
Parent’s and such Co-Borrower’s annual financial statements in form reasonably
acceptable to the Lender, including, without limitation, an income and expense
statement, balance sheet, and a statement of cash flow generated by Sponsor,
Parent and each such Co-Borrower, signed by an authorized signatory of Sponsor,
Parent and each such Co-Borrower, together with any other financial information
as may be reasonably required by the Lender. If audited annual financial
information is prepared, Sponsor, Parent and each Co-Borrower shall deliver to
the Lender copies of that information within fifteen (15) days of its final
preparation. Except as otherwise agreed to by the Lender in writing, all such
financial information shall be prepared in accordance with GAAP or another
method of accounting reasonably acceptable to the Lender (such as tax basis
accounting) consistently applied. For the avoidance of doubt, Sponsor’s annual
security filing shall be an acceptable form of annual financial statement as
required under this Section 10.2.
Section 10.3.    Compliance Certificate.
As soon as available and in any event within sixty (60) days after the close of
each fiscal quarter of each Co-Borrower, a certificate substantially in the form
of Exhibit “L” attached hereto and made a part hereof (hereinafter referred to
as a “Compliance Certificate”) executed by an Authorized Officer or each
Co-Borrower, which certificate shall include, inter alia, a calculation of Debt
Service Coverage Ratio and, if

- 53 -
7257764v.2

--------------------------------------------------------------------------------




such Co-Borrower desires to make a distribution to the Parent of any cash or
assets, a calculation of the Projected Debt Service Coverage Ratio, each as of
the end of the fiscal quarter immediately preceding the date of such Compliance
Certificate.
Section 10.4.    Other Information.
Each Co-Borrower shall promptly deliver to the Lender the following:
(a)    notice of any casualty, damage or loss, whether or not insured, through
fire, theft, other hazard or casualty, or any act or omission of such
Co-Borrower or its respective officers, directors, employees, agents,
contractors, consultants or representatives, or of any other Person if such
casualty, damage or loss affects such Co-Borrower or its Project in excess of
2.5% of the total cost to construct such Co-Borrower’s Project, and such
Co-Borrower shall keep the Lender timely apprised of any insurance claim
proceedings related to such casualty or loss, including any notice received from
any insurance company indicating that it is not obligated to pay any named
insured, or that it is withholding any amounts that such Co-Borrower is claiming
are due and payable under any insurance policy maintained by such Co-Borrower;
(b)    notice of any claim of force majeure under any Project Document lasting
more than five consecutive days or which could reasonably be expected to cause a
material delay in the Construction Schedule, material increase the Construction
Costs or material impairment in the operation of any Project.
(c)    reasonable advanced notice of the commencement of any acceptance,
performance or other tests under any Project Documents;
(d)    notice of any dispute between such Co-Borrower and its Project
Counterparty or any Governmental Authority that involves (i) a claim against or
involving claims against or pertaining or incidental to such Co-Borrower, its
Project, any part of the applicable Project Site, any applicable Project
Document, or otherwise, any claim known to such Co-Borrower by any Person if any
such claim, either individually or collectively, could reasonably be expected to
have a Material Adverse Effect, (ii) a request for any material injunctive or
declaratory relief; (iii) revocation, material modification, suspension or the
like of any Applicable Permit or imposition of additional material conditions
with respect thereto; or (iv) any Lien for taxes due but not paid.
(e)    to the extent such Co-Borrower has knowledge of the same, notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, such Co-Borrower or any of its respective properties, assets or
businesses to the extent such claim alleges damages in excess of five percent
(5%) of the total cost to construct the applicable Project, and prompt notice of
the receipt of notice that any United States income tax returns of such
Co-Borrower are being audited;
(f)    provided such amendment is otherwise permitted under this Agreement, no
later than five (5) Business Days after the effectiveness thereof, a copy of any
amendment to Parent’s or any Co-Borrower’s operating agreement, limited
partnership agreement, certificate of formation, certificate of limited
partnership, or other corporate governing document, as applicable;

- 54 -
7257764v.2

--------------------------------------------------------------------------------




(g)    notice of any change in the senior management of the Co-Borrowers and any
change in the business, assets, liabilities, financial condition or results of
operations of any Co-Borrower which has had or would reasonably be expected to
have Material Adverse Effect;
(h)    notice of the occurrence of any Default or Event of Default or receipt of
a notice of default under any applicable Project Document;
(i)    notice of any order, judgment or decree in excess of $20,000 having been
entered against such Co-Borrower or any of their respective properties or
assets, which is not fully covered by insurance (subject to a reasonable
deductible) for which the applicable insurance company has confirmed coverage;
(j)    any written notification of a material violation of any Applicable Law or
Applicable Permit or any inquiry with respect thereto shall have been received
by such Co-Borrower from any Governmental Authority;
(k)    promptly upon any recording of a Lien against such Co-Borrower or its
Project in excess of five percent (5%) of the total costs to construct such
Project;
(l)    any condemnation, seizure, or appropriation of any material portion of
any Project Site or Project;
(m)    any cancellation or material change in the terms, coverages or amounts of
any of the insurance that is required to be carried in accordance with the
terms, conditions, and provisions of Section 9.6 hereof;
(n)    copies of any financial statements being delivered to such Co-Borrower
under any applicable Project Document;
(o)    any curtailment or interruption in interconnection or transmission
services that prevents delivery of energy from the applicable Project for longer
than twelve (12) consecutive hours or any forced outage or failure of collection
systems or other related infrastructure that prevents such Project from
generating and delivering energy for longer than twenty-four (24) consecutive
hours, in each case, no later than thirty (30) days after the occurrence of such
curtailment or interruption;
(p)    Any proposed transfer, change in or disposition of the direct ownership
of Parent in such Co-Borrower, including information regarding any such
transferees (in each case, which such transfer, change or disposition, the
parties agree, are subject to the applicable restrictions set forth in the Loan
Documents);
(q)    The occurrence of the COD with respect to the applicable Project, as
defined in and pursuant to its PPA;
(r)    Any material notice received by such Co-Borrower from any Governmental
Authority relating to its Project or the generation, transmission, delivery or
sale of electric energy or Renewable Attributes therefrom;
(s)    Any notice received by such Co-Borrower from the EPC Contractor, a
subcontractor of any EPC Contractor, or a Project Counterparty that could
reasonably be expected to result in a material delay in the applicable
Construction Schedule or an increase in the applicable Project Budget,

- 55 -
7257764v.2

--------------------------------------------------------------------------------




including any material change in the estimated amount of such Co-Borrower’s
obligations under the Interconnection Agreement for the construction or upgrades
to such Co-Borrower’s Project’s interconnection facilities;
(t)    Any change in the Authorized Officers of any Co-Borrower, giving
certified specimen signatures of any new representative so appointed and, if
requested by Lender, satisfactory evidence of the authority of such new
representative; and
(u)    Any other event, circumstance, development or condition which has had, or
could reasonably be expected to have a Material Adverse Effect.
Section 10.5.    USA Patriot Act Notice; Compliance.
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the
Lender may from time to time request, and Parent and the Co-Borrowers shall, and
shall cause the other Co-Borrowers to, provide to the Lender, Sponsor’s,
Parent’s and such Co-Borrower’s name, address, tax identification number and/or
such other identification information as shall be necessary for the Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.
ARTICLE XI.    NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Lender shall otherwise
expressly consent in the manner set forth in Section 13.7 of this Agreement, the
Parent and the Co-Borrower, Severally as to itself and its Project only, shall
comply with the following covenants:
Section 11.1.    No Property Transfers.
Such Co-Borrower shall not cause or permit any Transfer of all or any part of,
or any direct or indirect legal or beneficial interest in, any Project or any
other Collateral pledged by such Co-Borrower provided under the Loan Documents
(hereinafter collectively referred to as a “Prohibited Property Transfer”),
unless (i) such Transfer is otherwise expressly permitted by the terms of the
Loan Documents or is otherwise in the normal course of business for the
operation of the Project, (ii) such transaction or series of related
transactions are for the sale or other disposition of Collateral which has
become surplus, damaged beyond economic repair, obsolete or worn out and is
unnecessary for its business and which is disposed of in the ordinary course of
business on an arm’s length basis or as required by any Project Document; or
(iii) if such transaction is for the sale of all or substantially all of the
assets of such Co-Borrower, in connection with such transaction, the Obligations
of such Co-Borrower (except for contingent obligations which have not yet been
asserted) is repaid in full in accordance with Section 4.2 of this Agreement.
Section 11.2.    No Equity Transfers.
(a)    Prohibited Equity Transfers. Other than a Permitted Equity Transfer, such
Co-Borrower shall not cause or permit any Transfer of any direct or indirect
legal or beneficial interest in such Co-Borrower (hereinafter collectively
referred to as a “Prohibited Equity Transfer”), including any merger or
consolidation or the change, removal, resignation or addition of member

- 56 -
7257764v.2

--------------------------------------------------------------------------------




of such Co-Borrower. A Permitted Equity Transfer shall not be consummated unless
the following conditions are satisfied: (i) the Permitted Equity Transfer shall
not cause a Material Adverse Effect on the Co-Borrower or adversely impact its
ability to perform its obligations hereunder; (ii) the EPC Agreement and the O&M
Agreement with Sponsor or its Affiliates shall remain in effect and have a term
that does not expire prior to the end of the Maturity Date of the Project Debt
for such Co-Borrower; (iii) the applicable Co-Borrower provides Lender with
reasonable advance notice of the Permitted Equity Transfer; and (iv) Lender
shall have received such replacement Loan Documents as may be required to
provide the Lender with the same Collateral and other protections provided by
the Pledge Agreement and the Sponsor Guaranty.
(b)    Certificates of Ownership. Each Co-Borrower shall deliver to the Lender,
at any time and from time to time, not more than five (5) Business Days after
the Lender’s written request therefor, a certificate, in form and substance
acceptable to the Lender, signed and dated by the Parent, on behalf of such
Co-Borrower, listing the names of all Persons holding direct or indirect legal
or beneficial interests in such Co-Borrower and in such Co-Borrower’s respective
Project and the type and amount of each such interest.
Section 11.3.    Merger, Consolidation, Sales of Assets and Other Arrangements.
No Co-Borrower shall (a) enter into any transaction of merger or consolidation,
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution), (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, whether now owned or hereafter acquired, or (d)
acquire all or substantially all of the assets of any other Person, except as
otherwise permitted under the Loan Documents.
Section 11.4.    Fiscal Year.
The Co-Borrowers shall not change their respective fiscal years from that in
effect as of the Agreement Date (i.e., a fiscal year commencing on February 1
and ending on January 31).
Section 11.5.    Modifications of Organizational Documents.
The Parent and the Co-Borrowers shall not amend, supplement, restate or
otherwise modify their respective certificate of formation, operating agreement,
or any of its other corporate governing documents in any way that would have a
material adverse effect on such Co-Borrower’s ability to own and operate its
respective Project or to perform its obligations hereunder, under any Loan
Document to which it is a party, or otherwise in connection with the Loan
Facility, in any case without the prior express written consent of the Lender,
such consent not to be unreasonably withheld, conditioned or delayed.
Section 11.6.    Transactions with Affiliates.
No Co-Borrower shall permit to exist or enter into any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Co-Borrower, except (i) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Co-Borrowers and upon fair and reasonable terms which are no less
favorable to the Co-Borrowers than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate or (ii) where
otherwise permitted under the Loan Documents.
Section 11.7.    New Project Documents; Amendments to Project Documents.

- 57 -
7257764v.2

--------------------------------------------------------------------------------




(a)    No Co-Borrower shall enter into any New Project Document or amend,
modify, supplement, terminate or waive any material right under any Project
Document without the prior express written approval of the Lender (which
approval shall not be unreasonably withheld, conditioned or delayed).
(b)    No Co-Borrower shall enter into or become a party to any agreement,
contract or commitment after the Closing Date that is not related to the
development, financing, construction, installation, ownership, operation or
maintenance of a Project.
(c)    No Co-Borrower shall declare Project Substantial Completion or Final
Completion for a Project, in each case without the prior written approval of the
Lender (which consent shall not be unreasonably withheld, conditioned or
delayed).
(d)    No Co-Borrower shall enter into, incur or permit to exist any agreement
or other arrangement (other than the Loan Documents) that, directly or
indirectly, prohibits, restricts or imposes any condition upon the ability of
such Co-Borrower to create, incur or permit to exist any Lien upon any of its
assets.
Section 11.8.    Debt.
Except for (a) Indebtedness owed to the Lender, (b) accounts payable owing to
trade creditors arising from current liabilities for goods and services
purchased in the normal course of the Co-Borrowers’ respective businesses,
notwithstanding anything to the contrary in the Loan Documents or in any other
document governing the formation, management or operation of any of the
Co-Borrowers and (c) unsecured Indebtedness approved by Lender (such approval
not to be unreasonably withheld), which Indebtedness shall be fully subordinated
to the Liens of the Lender pursuant to intercreditor agreements acceptable to
Lender, the Parent and each such Co-Borrower shall not (i) guarantee any
obligation of any Person, including any Affiliate, or become obligated for the
debts of any other Person or hold out its credit as being available to pay the
obligations of any other Person, (ii) engage, directly or indirectly, in any
business other than related directly to its Project, (iii) incur, create or
assume any Indebtedness or liabilities other than in connection with the Loan
Facility and unsecured trade payables incurred in the ordinary course of its
business (which must be paid when due) that are related to the ownership,
development, and operation of its Project, (iv) make or permit to remain
outstanding any loan or advance to, or own or acquire any stock or securities
of, any Person, except that such Co-Borrowers may invest in those investments
permitted under the Loan Documents, (v) to the fullest extent permitted by
Applicable Law, engage in any dissolution, liquidation, consolidation, merger,
sale or other transfer of any of its assets outside the ordinary course of such
Co-Borrower’s business, (vi) buy or hold evidence of indebtedness issued by any
other Person (other than cash or investment-grade securities), (vii) form,
acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or other) or own any equity interest in any other entity, or
(viii) own any asset or property other than the Project and incidental personal
property necessary for the ownership or operation of the Project.
Section 11.9.    Distributions.
Each Co-Borrower shall not directly or indirectly, (a) make or declare any
distribution (in cash, property or obligation) on, or make any other payment on
account of, any interest in such Co-Borrower (including any distributions
contemplated under the its limited liability company operating agreement), or
(b) make any payments in respect of any management (or other) fees to the Parent
or any of its Affiliates (except if such fees are included in the Annual
Operating Budget or are contemplated in any Project

- 58 -
7257764v.2

--------------------------------------------------------------------------------




Document) (each payment described in clauses (a) and (b) being hereinafter
referred to as a “Restricted Payment”), unless, in the case of any Restricted
Payment:
(i)    occurs at least one year after the anniversary of the Conversion Date;
(ii)    no Default or Event of Default has occurred and is continuing with
regard to such Co-Borrower or with regard to the Parent or the Sponsor Guaranty,
and such Restricted Payment will not result in an Event of Default for such
Co-Borrower,
(iii)    the Debt Service Coverage Ratio and the Projected Debt Service Coverage
Ratio shall be at least 1.10 –to– 1.00;
(iv)    each “Reserve Account” (as such term is defined in the Depository
Agreement) has been funded to the extent required by the Depository Agreement up
to the minimum required balances pursuant to the Depository Agreement;
(v)    such Restricted Payment is made from funds distributed or transferred
pursuant to clause Section 4.02(b)(viii) of the Depository Agreement or
transferred from the “Restricted Payment Account” (as such term is defined in
the Depository Agreement) in accordance with Section 4.05(b) of the Depository
Agreement; and
(vi)    the Parent shall have delivered to the Lender a certificate on behalf of
such Co-Borrower, certifying to the effect that each of the foregoing conditions
shall have been satisfied.
All distributions permitted by this Section 11.9 shall be made on a
“Distribution Date” (as such term is defined in the Depository Agreement) from
funds which are available for distribution by such Co-Borrower pursuant to the
terms, conditions, and provisions of the Depository Agreement.
Section 11.10.    Operation of the Project. Each Co-Borrower shall not
construct, use, operate, maintain or occupy, or permit any Person to construct,
use, operate, maintain or occupy, any portion of the Project or its Project Site
for any purpose:
(a)    which is not reasonably related to the development, construction,
installation, ownership, operation, use and maintenance of such Project or the
generation, transmission, delivery or sale of electric energy or Renewable
Attributes as contemplated by the Project Documents;
(b)    which could reasonably expected to have a Material Adverse Effect;
(c)    which could reasonably be expected to make void, voidable or cancelable,
or materially increase the premium of, any Required Insurance;
(d)    which could reasonably be expected to make void or voidable or otherwise
render unenforceable any warranty under any Project Document or any material
portion thereof; or
(e)    which could reasonably be expected to present a material risk of the
revocation or material modification of any Applicable Permit.
Section 11.11.    Government Regulation. Each Co-Borrower shall not take or
cause to be taken any actions that could reasonably be expected to result in:
(a) the applicable Project losing its status as a QF

- 59 -
7257764v.2

--------------------------------------------------------------------------------




(if such Project is required to obtain QF status), (b) such Co-Borrower becoming
an “investment company” or a company “controlled by” an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, or (c) the
Lender or any of its Affiliates (as that term is defined in Section 1262(1) of
PUHCA), solely as a result of such Co-Borrower’s actions relating to the
development, construction, installation, ownership, leasing, financing or
operation of the applicable Project, the generation, transmission, delivery or
sale of electric energy, capacity, Renewable Attributes or ancillary services
from such Project, or the entering into any Project Document or any transaction
contemplated hereby or thereby, other than with respect to exercise of certain
remedies allowed pursuant to the Loan Documents, becoming subject to, or not
exempt from, regulation under PUHCA, the FPA or State laws and regulations
respecting the rates or the financial or organizational regulation of “electric
utilities”, “public utilities”, “electric power suppliers” or similar entities.
Section 11.12.    No Accounts. Each Co-Borrower shall not open, maintain or fund
any accounts other than the Co-Borrower Accounts.
ARTICLE XII.    DEFAULT
Section 12.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be affected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority, and the exercise of the Lender’s rights and remedies
with respect thereto shall be as set forth and described in Section 12.2 below:
(a)    Default in Payment. Parent or any Co-Borrower fails to pay in accordance
with the terms, conditions, and provisions of any Loan Document it is a party to
(i) any principal payment on the date when due, (ii) any interest payable within
three (3) Business Days of the date when due, or (iii) any other amount payable
(other than those amounts referenced in clause (i) and clause (ii) hereof)
within five (5) Business Days of the date when due; provided, however, that if
such sum becomes due and payable on the Maturity Date or as a result of the
Lender’s acceleration of the then-effective Maturity Date, any applicable grace
period for payment set forth in this Section 12.1(a) shall not apply (for the
avoidance of doubt, there shall not be any cure period for the failure to make a
principal payment when due);
(b)    Default in Performance. Parent or any Co-Borrower fails, refuses, or
neglects to perform and discharge fully and timely any of its obligations,
liabilities, and responsibilities in connection with the Loan Facility other
than those specifically set forth in this Article XII or the other Loan
Documents, as and when called for, and such failure, refusal, or neglect shall
either be uncurable or, if curable, shall remain uncured for a period of thirty
(30) days after the earlier to occur of (i) the date of written notice thereof
from the Lender to Parent or such Co-Borrower, or (ii) the date upon which
Parent or such Co-Borrower obtains actual knowledge of such failure. In the
event such failure, refusal, or neglect is susceptible of cure but is not cured
within said thirty (30) day period, so long as Parent or such Co-Borrower is
diligently and continuously pursuing such cure, as evidenced to the Lender’s
sole reasonable satisfaction, the Lender shall permit Parent or such Co-Borrower
such additional time as is reasonably required as determined by the Lender in
its sole discretion to effectuate such cure; provided, however, that such
additional time shall not apply where such failure, refusal or neglect results,
in the Lender’s sole judgment, in a matter which is of an emergency nature
failure to perform;

- 60 -
7257764v.2

--------------------------------------------------------------------------------




(c)    Debt Service Coverage Ratio. If a Co-Borrower’s Project does not maintain
a Debt Service Coverage Ratio of at least 1.00 –to– 1.00, which covenant shall
be tested for compliance from and after the first (1st) anniversary of the
Conversion Date with respect to such Project for the periods covered by the
financial reports required to be furnished to the Lender as required and set
forth in Article X of this Agreement;
(d)    Construction of Project. If the Conversion Date for a Project does not
occur by the end of the Construction Period;
(e)    Liens, Attachment; Condemnation. (i) The recording of any claim or Lien
(other than a Permitted Lien) against the Equity Interests in a Co-Borrower or
the Project or any of the improvements located thereon which are then owned by
such Co-Borrower, or the service on the Lender of any bonded stop notice
relating to the applicable Project and the continuance of such claim of lien or
bonded stop notice for twenty (20) days without discharge, satisfaction, or
provision for payment being made by such Co-Borrower or its Affiliate in a
manner reasonably satisfactory to the Lender; or (ii) subject to any rebuilding
rights contained in the Security Documents, the condemnation, seizure, or
appropriation of, or occurrence of an uninsured casualty with respect to any
material portion of the applicable Project or any of the improvements located
thereon which are then owned by such Co-Borrower; or (iii) the sequestration or
attachment of, or any levy or execution upon the applicable Project or any of
the improvements located thereon which are then owned by such Co-Borrower, any
other Collateral pledged by such Co-Borrower, which sequestration, attachment,
levy or execution is not released, expunged or dismissed prior to the later of
sixty (60) days or the sale of the assets affected thereby;
(f)    Representations and Warranties. Any representation or warranty of Parent
or such Co-Borrower in any of the Loan Documents shall prove to have been false
or misleading in any material respect as of the time it was made; provided, that
a false or misleading representation or warranty shall not constitute an Event
of Default if (i) such Party did not have knowledge that such representation or
warranty was false or misleading at the time such representation or warranty was
made or deemed repeated, (ii) the fact, event or circumstance resulting in such
false or misleading representation or warranty is capable of being cured,
corrected or otherwise remedied, (iii) such fact, event or circumstance
resulting in such false or misleading representation or warranty is cured,
corrected or otherwise remedied within thirty (30) days from the date such Party
obtains, or reasonably would have obtained with the exercise of customary
diligence, knowledge thereof, or such longer period as may be necessary to cure,
correct or otherwise remedy such false or misleading representation so long as
such Party is diligently attempting to cure, provided, that the cure period
shall in no event extend longer than sixty (60) days after such date, and (iv)
no Material Adverse Effect shall have occurred as a result of such
representation or warranty being false or misleading;
(g)    Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by such Co-Borrower, the Parent or the Sponsor for relief under the
Bankruptcy Code, or under any other present or future state or federal law
regarding bankruptcy, reorganization, or other debtor relief law; (ii) the
filing of any pleading or an answer by such Co-Borrower, the Parent or the
Sponsor in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law which admits the jurisdiction of the court or the petition’s material
allegations regarding such Co-Borrower’s, Parent’s or Sponsor’s insolvency;
(iii) a general assignment by such Co-Borrower or the Parent or the Sponsor for
the benefit of creditors; or (iv) such Co-Borrower or the Parent or the Sponsor
applying for, or the appointment of, a receiver, trustee, custodian or
liquidator of such party or any of its property;

- 61 -
7257764v.2

--------------------------------------------------------------------------------




(h)    Involuntary Bankruptcy. The failure of such Co-Borrower, the Parent or
the Sponsor to effect a full dismissal of any involuntary petition under the
Bankruptcy Code or under any other debtor relief law that is filed against such
Co-Borrower, the Parent or the Sponsor in any way restrains or limits such
Co-Borrower or the Lender regarding such Co-Borrower’s portion of the Loan
Facility or the Sponsor Guaranty, the applicable Project, or any of the
improvements located thereon which are, at the time, owned by such Co-Borrower,
prior to the earlier of (x) the entry of any court order granting relief sought
in such involuntary petition, and (y) ninety (90) days after the date of filing
of such involuntary petition;
(i)    Transfers. The occurrence of a Prohibited Equity Transfer or a Prohibited
Property Transfer;
(j)    Loss of Priority. Subject to such Co-Borrower’s cure rights in Section
12.1(e) above, the failure at any time of any Security Document to be a valid
first priority Lien upon the applicable Project described therein or any portion
thereof or the Equity Interests in such Co-Borrower, other than (x) as a result
of a Permitted Lien or (y) any release or reconveyance of said Security Document
with respect to all or any portion of said Project pursuant to the terms,
conditions, and provisions of this Agreement;
(k)    Hazardous Materials. The discovery by such Co-Borrower of any significant
Hazardous Materials in, on or about the applicable Project subsequent to the
applicable Conversion Date that would reasonably be expected to have a Material
Adverse Effect on the applicable Project. Any such Hazardous Materials shall be
“significant” for this purpose if said Hazardous Materials, in the sole
discretion of an independent appraiser mutually agreed to by the Parent and
Lender, will have a materially adverse impact on the value of such Project after
the completion of any remediation required under Section 6.2 of this Agreement;
(l)    Sponsor Liability. There is entered against Sponsor one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
$10,000,000 for the liabilities of its subsidiaries (other than pursuant to a
written guaranty by Sponsor of such liability). ;
(m)    Transfer of Assets. The sale, assignment, pledge, hypothecation, mortgage
or transfer of all or a substantial portion of assets of any Co-Borrower, except
in accordance with Section 11.1;
(n)    Default Under Sponsor Guaranty. The occurrence of a default beyond
applicable notice and cure periods by the Sponsor under the Sponsor Guaranty;
(o)    Judgments. There is entered against Parent or such Co-Borrower (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $100,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (1) enforcement proceedings are commenced by any creditor upon such
judgment or order, (2) there is a period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect, or (3) such judgment has not been satisfied by such
Co-Borrower or its Affiliate;
(p)    Project Document Default. The occurrence of a default beyond applicable
notice and cure periods under any Project Document; provided, that, with regard
to Project Documents

- 62 -
7257764v.2

--------------------------------------------------------------------------------




other than the EPC Agreement and the O&M Agreement, it shall not constitute an
Event of Default if such default (i) has not resulted in and could not
reasonably be expected to result in a Material Adverse Effect, or (ii) an
agreement replacing, renewing or reinstating such Project Document, in form and
substance, and with a counterparty is entered into by such Co-Borrower in a form
reasonably acceptable to Lender, is entered into within sixty (60) days after
the expiration of any applicable grace period, and a collateral consent from the
Project Counterparty to such replacement Project Document is executed and
delivered to Lender; provided, however, that it shall not be an Event of Default
in the event such Co-Borrower exercises its right to be released from the Loan
Facility in accordance with Section 4.2 of this Agreement; or
(q)    Sponsor Guaranty. Prior to the Conversion Date of any Co-Borrower, if the
Minimum Net Working Capital of the Sponsor is less than the product of (i) 1.5
and (ii) the sum of the outstanding principal and interest balance due on the
Loan Facility and replacement credit support satisfactory to Lender is not
provided to Lender within ten (10) Business Days of such event.
Section 12.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 12.1(g) or 12.1(h) above, (1) the principal of, and all accrued
interest on, the Loan Facility and the Notes at the time outstanding in respect
of such Co-Borrower and (2) all of the other Obligations of such Co-Borrower,
including, but not limited to, the other amounts such Co-Borrower owed to the
Lender under this Agreement, the Notes or any of the other Loan Documents shall
become immediately and automatically due and payable by such Co-Borrower without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by such Co-Borrower.
(ii)    Optional. If any other Event of Default shall exist after the expiration
of any grace, notice, or cure period, the Lender may, by notice to such
Co-Borrower declare (1) the principal of, and accrued interest on, the Loan
Facility and the Notes at the time outstanding in respect of such Co-Borrower,
and (2) all of the other Obligations of such Co-Borrower, including, but not
limited to, the other amounts owed to the Lender under this Agreement, the Notes
or any of the other Loan Documents to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind (except as provided hereinabove), all of
which are expressly waived by such Co-Borrower.
(b)    Loan Documents. The Lender may exercise any and all of its rights under
any and all of the other Loan Documents.
(c)    Applicable Law. The Lender may exercise all other rights and remedies it
may have under any Applicable Law.
(d)    Security Documents. To the extent permitted by Applicable Law, the Lender
shall be entitled to take such actions and exercise such remedies as are
provided for in the Security Documents.

- 63 -
7257764v.2

--------------------------------------------------------------------------------




(e)    No Further Project Advances. The Lender shall not be obligated to make
any further Project Advances.
(f)    Rights Cumulative; No Waiver. All of the Lender’s rights and remedies
provided in this Agreement and the other Loan Documents, together with those
granted by Law or at equity, are cumulative and may be exercised by the Lender
at any time. The Lender’s exercise of any right or remedy shall not constitute a
cure of any Event of Default unless all sums then due and payable to the Lender
under the Loan Documents are repaid and Parent and/or such Co-Borrower has cured
all other Events of Default. No waiver shall be implied from any failure of the
Lender to take, or any delay by the Lender in taking, action concerning any
Event of Default or failure of condition under the Loan Documents, or from any
previous waiver of any similar or unrelated Event of Default or failure of
condition. Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.
Section 12.3.    Marshaling; Payments Set Aside.
The Lender shall be under no obligation to marshal any assets in favor of Parent
or such Co-Borrower or any other party or against or in payment of any or all of
such Co-Borrower’s Obligations. To the extent that Parent or such Co-Borrower
makes a payment or payments to the Lender, or the Lender enforces its security
interests or exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, such Co-Borrower’s Obligations, or part thereof
originally intended to be satisfied, and all Liens on Parent’s and Co-Borrower’s
Collateral, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.
Section 12.4.    Allocation of Proceeds.
If an Event of Default exists and maturity of any of the Obligations of such
Co-Borrower has been accelerated or the Maturity Date has occurred, all payments
received by the Lender under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by such
Co-Borrower hereunder or thereunder, shall be applied in the following order and
priority:
(a)    amounts due to the Lender in respect of expenses until paid in full, and
then Fees due under Sections 2.2 and 13.2 of this Agreement;
(b)    amounts due to the Lender in respect of Protective Advances;
(c)    payments of interest on the Loan Facility;
(d)    payments of principal of the Loan Facility;
(e)    amounts due to the Lender pursuant to Section 13.10 of this Agreement;
(f)    payments of all other amounts due under any Loan Document; and
(g)    any amount remaining after application as provided above, shall be paid
to the Co-Borrowers or whomever else may be legally entitled thereto.

- 64 -
7257764v.2

--------------------------------------------------------------------------------




Section 12.5.    Performance by Lender.
If such Co-Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Lender may perform or attempt to
perform such covenant, duty or agreement on behalf of such Co-Borrower after the
expiration of any cure or grace periods set forth herein and after giving prior
written notice to such Co-Borrower. In such event, such Co-Borrower shall, at
the request of the Lender, promptly pay any amount reasonably expended by the
Lender in such performance or attempted performance to the Lender, together with
interest thereon at the applicable Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing to the contrary, the
Lender shall have no liability or responsibility whatsoever for the performance
of any obligation of such Co-Borrower under this Agreement or any other Loan
Document.
Section 12.6.    Rights Cumulative.
The rights and remedies of the Lender under this Agreement and each of the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
which any of them may otherwise have under Applicable Law. In exercising its
rights and remedies hereunder the Lender may be selective and no failure or
delay by the Lender in exercising any right shall operate as a waiver of it, nor
shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.
ARTICLE XIII.    MISCELLANEOUS
Section 13.1.    Notices.
Unless otherwise provided herein, all notices, demands, or other communications
under this Agreement and the other Loan Documents shall be in writing, shall be
delivered to the appropriate party at the address set forth below (subject to
change from time to time by written notice to all other parties to this
Agreement and shall be considered properly given if mailed by first class United
States mail, postage prepaid, registered or certified with return receipt
requested, use of an overnight delivery service, facsimile, electronic mail or
by delivering same in person to the intended addressee. Notice so mailed shall
be effective (a) three (3) Business Days after it is deposited in a receptacle
maintained by the United States Postal Office for the acceptance of mail or (b)
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return
electronic mail address or other written acknowledgement), as applicable. Notice
given in any other manner shall be effective only if and when received by the
addressee; provided, however, that non-receipt of any communication as the
result of any change of address of which the sending party was not notified or
as the result of a refusal to accept delivery shall be deemed receipt of such
communication. Notice shall be given at the following addresses:
If to the Parent or the Co-Borrowers:
c/o FuelCell Energy, Inc.
3 Great Pasture Rd
Danbury, Connecticut 06810
Attention: Michael Bishop
Phone:     (203) 825-6049
E-Mail: mbishop@fce.com

With a copy to:
c/o FuelCell Energy, Inc.
3 Great Pasture Rd
Danbury, Connecticut 06810



- 65 -
7257764v.2

--------------------------------------------------------------------------------




Attention: Jennifer D. Arasimowicz
Phone:     (203) 825-6049
E-Mail:     jrasimowicz@fce.com
With a copy to:
Wilson Sonsini Goodrich & Rosati, P.C.
1700 K Street NW, Suite 500
Washington, DC 20006
Attention: Chris Groobey
Phone: (202) 973-8802
E-Mail: cgroobey@wsgr.com

If to the Lender:
NRG Energy, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: Christopher Sotos; Kevin Malcarney
Phone: (609) 524-5234
E-Mail:    Christopher.Sotos@nrgenergy.com;
Kevin.Malcarney@nrgenergy.com

With a copy to:
Reed Smith LLP
Princeton Forrestal Village
136 Main Street, Suite 250
Princeton, New Jersey 08540
Attention: Henry R. King, Esq.
Phone: 609.514.5941
E-Mail: hking@reedsmith.com

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section 13.1; provided that the Lender shall only be required to give notice of
any such other address to the Co-Borrowers.
Section 13.2.    Expenses.
The Co-Borrowers agree (a) to pay or reimburse the Lender for all of its
reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including reasonable due diligence expense and
reasonable travel expenses related to the execution of this Agreement), and the
consummation of the transactions contemplated thereby, (b) to pay or reimburse
the Lender for its reasonable and documented fees and out-of-pocket
disbursements in connection with the review and approval of each Project and
related environmental site assessments (as applicable), provided, that the
Co-Borrowers shall only be obligated to pay such fees and disbursements in
excess of the first five thousand dollars ($5000) per Project and thereafter
only up to the amount of fees and disbursements as has been agreed to in advance
by the Co-Borrower and Lender for each such Project, (c) to pay or reimburse the
Lender for all of its costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement and the other
Loan Documents, including the reasonable fees and out-of-pocket disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lender
pursuant to the Loan Documents, (d) to defend, pay, and indemnify and hold
harmless the Lender from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar

- 66 -
7257764v.2

--------------------------------------------------------------------------------




taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document, and (e) to the extent not already covered by
any of the preceding subsections, to pay the reasonable fees and out-of-pocket
disbursements of counsel to the Lender incurred in connection with the
representation of the Lender in any matter relating to or arising out of any
bankruptcy or other proceeding of the type described in Sections 12.1(g) or
12.1(h) above, including, without limitation (i) any motion for relief from any
stay or similar order, (ii) the negotiation, preparation, execution and delivery
of any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor in possession financing or any plan of reorganization
of the Co-Borrowers or any other Co-Borrower, whether proposed by the
Co-Borrowers, the Lender or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding.
Section 13.3.    Stamp, Intangible and Recording Taxes.
The Co-Borrowers will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the Lender
against any and all liabilities with respect to or resulting from any delay in
the payment or omission to pay any such taxes, fees or charges, which may be
payable or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Note and any of the
other Loan Documents, the amendment, supplement, modification or waiver of or
consent under this Agreement, the Note or any of the other Loan Documents or the
perfection of any rights or Liens under this Agreement, the Note or any of the
other Loan Documents.
Section 13.4.    Setoff.
In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, the Lender is hereby authorized by each
Co-Borrower, at any time or from time to time while an Event of Default exists,
without notice to such Co-Borrower or to any other Person, any such notice being
hereby expressly waived to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Lender, to or for the credit
or the account of such Co-Borrower against and on account of any of the
Obligations of such Co-Borrower then due and payable. The Lender shall provide
prompt written notice to such Co-Borrower of any Amounts which are set-off
pursuant to this Section 13.4.
Section 13.5.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG A CO-BORROWER OR THE PARENT AND THE LENDER WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDER, THE PARENT AND SUCH CO-BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, THE NOTE, OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH
ANY COLLATERAL OR ANY LIEN OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG SUCH CO-BORROWERS OR THE PARENT AND THE
LENDER OF ANY KIND OR NATURE.

- 67 -
7257764v.2

--------------------------------------------------------------------------------




(b)    SUBJECT TO THE TERMS OF THE SECURITY DOCUMENTS IN REGARDS TO THE
ENFORCEMENT OF THE LENDER’S LIEN ON THE APPLICABLE PROJECT SITE AND RELATED
COLLATERAL DESCRIBED THEREIN, THE PARENT, THE CO-BORROWERS AND THE LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE DISTRICT OF NEW JERSEY, OR, AT THE
OPTION OF THE LENDER, ANY STATE COURT LOCATED IN NEW JERSEY SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
PARENT, ANY CO-BORROWER AND THE LENDER, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOAN FACILITY, THE NOTE OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM OR THE COLLATERAL. THE PARENT, EACH
CO-BORROWER AND THE LENDER EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THE PARENT AND EACH CO-BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT
ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD SUCH PARTY FAIL TO APPEAR OR
ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30)
DAYS (OR SUCH LONGER PERIOD AS MAY BE PROVIDED UNDER APPLICABLE LAW) AFTER THE
MAILING THEREOF, SUCH PARTY SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR
JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS,
COMPLAINT, PROCESS OR PAPERS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION 13.5 SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY
ACTION BY THE LENDER OR THE ENFORCEMENT BY THE LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION 13.5 HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE REPAYMENT OF THE LOAN FACILITY AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE
TERMINATION OF THIS AGREEMENT.
Section 13.6.    Successors and Assigns.
(a)    Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that, other than Permitted Property Transfers, no Co-Borrower
may assign or otherwise transfer any of its respective rights under this
Agreement without the prior express written consent of the Lender (and any such
assignment or transfer to which the Lender have not consented shall be void).
(b)    Assignments. The Lender may at any time, assign to one or more of
Lender’s Affiliates (each hereinafter referred to as an “Assignee”) all or a
portion of its rights and obligations

- 68 -
7257764v.2

--------------------------------------------------------------------------------




under this Agreement, the Note, the other Loan Documents and the Loan Facility;
provided, however, each such assignment shall be effected by means of an
assignment and assumption agreement reasonably acceptable to all parties. Upon
execution and delivery of such instrument and payment by such Assignee to the
Lender of an amount equal to the purchase price agreed between the Lender and
such Assignee, such Assignee shall be deemed to be a “lender” party to this
Agreement and shall have all the rights and obligations of the Lender and the
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required. Upon
the consummation of any assignment pursuant to this subsection (b), the Lender
and the Co-Borrowers shall make appropriate arrangements so that new promissory
notes are issued to the Assignee and the Lender, as appropriate. In connection
with any such assignment, the transferor Lender shall pay to the Lender an
administrative fee for processing such assignment in the amount of $4,500.
Anything in this Section 13.6 to the contrary notwithstanding, the Lender may
not assign or participate any interest in the Loan Facility to the Co-Borrowers
or any of their respective Affiliates or Subsidiaries.
(c)    Information to Assignee, Etc. Subject to all Applicable Laws concerning
privacy and confidential information and Section 13.9 of this Agreement, the
Lender may furnish any information concerning the Co-Borrowers in the possession
of the Lender from time to time to Assignees (including prospective Assignees).
Section 13.7.    Amendments and Waivers.
No amendment to or waiver of any provision of this Agreement, and no consent to
any departure by a Co-Borrower or Parent herefrom, shall in any event be
effective unless in a writing manually signed by or on behalf of the Lender. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
Section 13.8.    Nonliability of Lender.
The relationship between a Co-Borrower, on the one hand, and the Lender, on the
other hand, shall be solely that of borrower and lender. The Lender shall have
no fiduciary responsibilities to the Co-Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Lender to such Co-Borrower. The Lender undertakes no
responsibility to such Co-Borrower to review or inform such Co-Borrower of any
matter in connection with any phase of such Co-Borrower’s business or
operations.
Section 13.9.    Confidentiality.
Except as otherwise provided by Applicable Law, the Lender shall utilize all
non-public information obtained pursuant to the requirements of this Agreement
in accordance with its customary procedures for handling confidential
information but in any event may make disclosure: (a) to any of Lender’s
Affiliates (provided any such Affiliate shall agree in writing to keep such
information confidential in accordance with the terms of this Section 13.9); (b)
as reasonably requested by any bona fide Assignee or other transferee in
connection with the contemplated transfer of the Loan Facility as permitted
hereunder (provided they shall agree in writing to keep such information
confidential in accordance with the terms of this Section 13.9); (c) as required
or requested by any Governmental Authority or representative thereof or pursuant
to legal process or in connection with any legal proceedings; (d) to the
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information and agree in
writing to keep such information confidential in accordance with the terms of
this Section 13.9); (e) if an Event of Default exists, to any other Person, as
necessary, in connection with the exercise by the Lender of

- 69 -
7257764v.2

--------------------------------------------------------------------------------




its rights hereunder or under any of the other Loan Documents; and (f) to the
extent such information (i) becomes publicly available other than as a result of
a breach of this Section 13.9 or any required written agreement to the terms of
this Section 13.9 of any other Person or (ii) becomes available to the Lender on
a non-confidential basis from a source other than the Co-Borrowers, any
Affiliate, or any other Person required to enter into a written agreement to the
terms of this Section 13.9.
Section 13.10.    Indemnification.
(a)    The Co-Borrowers, Severally, shall and hereby agree to defend, indemnify,
and hold harmless the Lender, any of the Lender’s Affiliates, and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the documented fees and out-of-pocket disbursements
of counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding losses,
costs, claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Sections 5.5 or
6.1 hereof or expressly excluded from the coverage of such Sections) incurred by
an Indemnified Party in connection with, arising out of, or by reason of, any
suit, cause of action, claim, arbitration, investigation or settlement, consent
decree or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which in any way arises, directly or indirectly, from any of the
following: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of the Loan Facility; (iii) any actual or
proposed use by the Co-Borrowers of the proceeds of the Loan Facility; (iv) the
Lender’s entering into this Agreement; (v) the fact that the Lender has
established the Loan Facility in favor of the Co-Borrowers; (vi) the fact that
the Lender is a creditor of the Co-Borrowers and has or is alleged to have
information regarding the financial condition, strategic plans or business
operations of the Co-Borrowers; (vii) the fact that the Lender is a material
creditor of the Co-Borrowers and is alleged to influence directly or indirectly
the business decisions or affairs of the Co-Borrowers or their financial
condition; (viii) the exercise of any right or remedy the Lender may have under
this Agreement or the other Loan Documents including, but not limited to, the
foreclosure upon, or seizure of, any Collateral or the exercise of any other
rights of a secured party; or (ix) any violation or non-compliance by the
Co-Borrowers of any Applicable Law (including any Hazardous Materials Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Hazardous Materials Law, including any
Indemnity Proceeding commenced by a Governmental Authority or other Person
seeking remedial or other action to cause the Co-Borrowers (or its respective
properties) (or the Lender as successor to the Co-Borrowers) to be in compliance
with such Hazardous Materials Laws; provided, however, that the Co-Borrowers
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
Section 13.10 that constitute gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by final and nonappealable
judgment).
(b)    The Co-Borrowers’ indemnification obligations under this Section 13.10
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all documented
out-of-pocket costs and expenses of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents). This indemnification
shall, among other things, apply to

- 70 -
7257764v.2

--------------------------------------------------------------------------------




any Indemnity Proceeding commenced by other creditors of the Co-Borrowers, any
member or partner (whether general or limited) of the Co-Borrowers (whether such
member(s) or partner(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Co-Borrowers), any account
debtor of the Co-Borrowers or by any Governmental Authority.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Co-Borrowers.
(d)    All documented fees, costs, and other expenses of, and all amounts paid
to third persons by, an Indemnified Party and subject to indemnification under
subsection (a) above shall be advanced by the Co-Borrowers at the request of
such Indemnified Party.
(e)    An Indemnified Party may, upon written notice to the Co-Borrowers,
conduct its own investigation and defense of, and may formulate its own strategy
with respect to, any Indemnity Proceeding covered by this Section 13.10 and, as
provided above, all documented costs and expenses incurred by such Indemnified
Party shall be reimbursed by the Co-Borrowers. No action taken by outside legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Co-Borrowers hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Co-Borrowers are required
to indemnify an Indemnified Party pursuant hereto and (ii) the Co-Borrowers have
provided evidence reasonably satisfactory to such Indemnified Party that the
Co-Borrowers have the financial wherewithal to reimburse such Indemnified Party
for any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Co-Borrowers
(which consent shall not be unreasonably withheld or delayed).
(f)    If and to the extent that the obligations of the Co-Borrowers hereunder
are unenforceable for any reason, the Co-Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(g)    The Co-Borrowers’ obligations hereunder shall survive any termination of
this Agreement and the other Loan Documents and the payment in full in cash of
the Obligations (except for contingent obligations which have not yet been
asserted) for a period of one (1) year, and are in addition to, and not in
substitution of, any of the other obligations set forth in this Agreement or any
other Loan Document to which it is a party.
Section 13.11.    Termination; Survival.
At such time as all of the Obligations (other than obligations which survive as
provided in the following sentence) have been repaid and satisfied in full, this
Agreement shall terminate. Except as otherwise expressly provided in Sections
2.6 and 4.2 of this Agreement, indemnities and other amounts to which the Lender
is entitled under the provisions of Section 13.2 of this Agreement and any other
similar provision of this Agreement and the other Loan Documents shall continue
in full force and effect for a period of one (1) year and shall protect the
Lender (a) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination within said one
(1) year period as well as before and (b) at all times within said one (1) year
period after any such party ceases to be a party to this Agreement with respect
to all matters and events existing on or prior to the date such party ceased to
be a party to this Agreement.
Section 13.12.    Severability of Provisions.

- 71 -
7257764v.2

--------------------------------------------------------------------------------




If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.13.    GOVERNING LAW.
This Agreement and any claim, controversy or dispute arising under or related to
this Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by, and
construed and enforced in accordance with, the laws of New York without regard
to its conflict of laws principles other than §5-1401 of the New York General
Obligations Law.
Section 13.14.    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.
Section 13.15.    Limitation of Liability.
None of the Lender, or any affiliate, officer, director, employee, attorney, or
agent of the Lender shall have any liability with respect to, and the each of
the Parent and the Co-Borrowers hereby waive, release, and agree not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Parent or the Co-Borrowers in connection
with, arising out of, or in any way related to, this Agreement, any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Co-Borrowers and the Parent each hereby waive,
release, and agree not to sue the Lender or any of the Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or financed hereby, unless caused by the Lender’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction by final and nonappealable judgment).
Section 13.16.    Entire Agreement.
This Agreement, the Note, and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 13.17.    Construction.
The Lender, the Parent and the Co-Borrowers acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Lender, the Parent and the Co-Borrowers.

- 72 -
7257764v.2

--------------------------------------------------------------------------------




Section 13.18.    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.19.    Several Obligations as Among the Co-Borrowers.
Notwithstanding any term, condition, or provision of this Agreement to the
contrary or in any of the other Loan Documents, whether or not expressly so
stated in any instance, the liability of the Co-Borrowers, as amongst
themselves, for the covenants, agreements, representations, warranties and other
Obligations under this Agreement and the other Loan Documents shall be Several
only, and not joint. Any payment of the Obligations received by the Lender or
otherwise applied by the Lender hereunder that is accompanied by written notice
to the Lender either (a) identifying a specific Co-Borrower as the Person making
such payment or on whose behalf such payment is being made, or (b) so
identifying more than one Co-Borrower and specifying the dollar amount or
percentage of such payment to be allocated to each such Borrower, shall be
applied in the manner specified only to the outstanding Obligations of such
Co-Borrower or Co-Borrowers. Any payment of the Obligations received by the
Lender or otherwise applied by the Lender hereunder that is not accompanied by
such notice shall be applied to the outstanding Obligations of the Co-Borrowers
in such reasonable manner as the Lender shall determine after consultation with
Parent.
Section 13.20.    Maximum Liability.
The Co-Borrowers hereby covenant and agree that:
(a)    it is intended by the Parent, the Co-Borrowers and the Lender that the
terms, conditions, and provisions of this Agreement are severable, and that the
joint liability of Parent with each and all of the other Co-Borrowers for the
Obligations not constitute a fraudulent conveyance under any Debtor Relief Laws:
(i)    if any clause or provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Agreement in
any jurisdiction; and
(ii)    if all or any portion of (A) the Obligations or (B) any security
interest in any collateral granted by any Co-Borrower in favor or for the
benefit of the Lender in connection with its Obligations is held or determined
to be void, invalid, or unenforceable against such Co-Borrower as a fraudulent
conveyance or fraudulent transfer on account of or as a result of the amount of
such Co-Borrower’s aggregate liability under the Loan Facility, then,
notwithstanding any other term, condition, or provision of this Agreement or any
other Loan Document to the contrary, the aggregate amount of such liability
shall be, without any further action by the Lender, the Co-Borrowers, or any
other Person, automatically limited and reduced to the highest amount which is
valid and enforceable against such Co-Borrower as determined in such action or
proceeding to not constitute such a fraudulent conveyance or fraudulent
transfer, which amount (without limiting the generality of the foregoing) may be
an amount which is not greater than the greatest of:
(1)
the fair consideration actually received by such Co-Borrower under the terms of
and as a result of the Loan Facility, including, without


- 73 -
7257764v.2

--------------------------------------------------------------------------------




limiting the generality of the foregoing, and to the extent not inconsistent
with applicable Federal and state law affecting the enforceability of notes
generally, distributions or advances made to such Co-Borrower with the proceeds
of the credit extended hereunder in exchange for its execution and delivery of
this Agreement and the other Loan Documents; or
(2)
the excess of (x) the amount of the fair saleable value of the assets of such
Co-Borrower as of the Agreement Date as determined in accordance with applicable
Federal and state law governing determinations of the insolvency of debtors as
in effect on the date thereof over (y) the amount of all liabilities of such
Co-Borrower as of the Agreement Date, also as determined on the basis of
applicable Federal and state law governing the insolvency of debtors as in
effect on the date thereof; or

(3)
the maximum amount of liability under the Loan Facility which could be asserted
against such Co-Borrower hereunder without (x) rendering such Co-Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the UFTA or Section 2 of the UFCA, (y) leaving such Co-Borrower
with unreasonably small capital or assets, within the meaning of Section 548 of
the Federal Bankruptcy Code, Section 4 of the UFTA or Section 5 of the UFCA, or
(z) leaving such Co-Borrower unable to pay its debts as they become due within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA or
Section 5 of the UFCA.

(b)    if bankruptcy or reorganization proceedings at any time are instituted by
or against any Co-Borrower under any Debtor Relief Laws, such Co-Borrower
hereby: (A) until indefeasible payment in full in cash of its Obligations,
hereby expressly and irrevocably waives, to the fullest extent possible, on
behalf of such Co-Borrower, any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of a claim against any Person, and that such
Co-Borrower may have or hereafter acquire against any Person in connection with
or as a result of such Co-Borrower’s execution, delivery, and/or performance of
this Agreement or any of the other Loan Documents to which such Co-Borrower is a
party or otherwise; (B) until the indefeasible repayment in full in cash of its
Obligations, expressly and irrevocably agrees not to assert any “claim” (as such
term is defined in the Bankruptcy Code) of any kind against any other
Co-Borrower, and further agrees that it shall not assert any such rights against
any Person (including any surety), either directly or as an attempted set off to
any action commenced against such Co-Borrower by the Lender or any other Person;
and (C) acknowledges and agrees (1) that this waiver is intended to benefit the
Lender and shall not limit or otherwise affect such Co-Borrower’s liability
hereunder or the enforceability of this Agreement or any of the other Loan
Documents, and (2) that the Lender and their successors and assigns are intended
beneficiaries of this waiver, and the agreements set forth in this Section 13.20
and their rights under this Section 13.20 shall survive payment in full of the
Obligations; and

- 74 -
7257764v.2

--------------------------------------------------------------------------------




(c)    in the event the obligations of any Co-Borrower in connection with the
Loan Facility or any of the other Loan Documents are held or determined to be
void, invalid, or unenforceable, in whole or in part, such holding or
determination shall not impair or affect (i) the validity and enforceability of
this Agreement or any of the other Loan Documents or the Obligations against any
other Co-Borrower or obligor, which validity and enforceability shall continue
in full force and effect in accordance with the terms hereof; or (ii) the
validity and enforceability of any clause or provision not so held to be void,
invalid or unenforceable as against the Co-Borrowers; and
(d)    to the extent that any payment to, or realization by, the Lender on the
Obligations exceeds the limitations of this Section 13.20 and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Agreement and the other
Loan Documents as limited shall in all events remain in full force and effect
and be fully enforceable against each Co-Borrower. This Section 13.20 is
intended solely to reserve the rights of the Lender hereunder against each
Co-Borrower, in such proceeding to the maximum extent permitted by applicable
Debtor Relief Laws and/or other applicable laws and none of the Co-Borrowers or
any other Person shall have any right, claim, or defense under this Section
13.20 that would not otherwise be available under applicable Debtor Relief Laws
and/or other applicable laws in such proceeding.
Section 13.21.    Attorney-in-Fact.
Each of the Co-Borrowers hereby irrevocably appoints and authorizes the Lender,
as such Co-Borrower’s attorney in fact, which agency is coupled with an
interest, to, at any time while an Event of Default exists and is continuing,
execute and/or record in the Lender’s or such Co-Borrower’s name any notices,
instruments, or documents that the Lender reasonably deems necessary to protect
the Lender’s interest under any of the Loan Documents.
Section 13.22.    Actions.
Each Co-Borrower hereby agrees that the Lender, in exercising its rights, duties
or liabilities hereunder and/or under the Loan Documents, may commence, appear
in or defend any action or proceeding purporting to affect the Project or the
Loan Documents, and the Co-Borrowers shall reimburse the Lender promptly
following demand for all reasonable out-of-pocket expenses so incurred or paid
by the Lender, including, without limitation, reasonable attorneys’ fees and
expenses of outside counsel and court costs.
Section 13.23.    Delay Outside Lender’s Control.
The Lender shall not be liable in any way to the Co-Borrowers or any third party
for the Lender’s failure to perform or delay in performing under the Loan
Documents (and the Lender may suspend or terminate all or any portion of the
Lender’s obligations under the Loan Documents) if such failure to perform or
delay in performing results directly or indirectly from, or is based upon, the
action, inaction, or purported action, of any governmental or local authority,
or because of war, rebellion, insurrection, strike, lock out, boycott or
blockade (whether presently in effect, announced or in the sole judgment of the
Lender deemed probable), or from any act of God or other cause or event beyond
the Lender’s control.
Section 13.24.    Immediately Available Funds.
Unless otherwise expressly provided for in this Agreement, all amounts payable
by any Co-Borrower to the Lender shall be payable only in United States
currency, immediately available funds.

- 75 -
7257764v.2

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 76 -
7257764v.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered, all as of the day and year first above written.
PARENT:
FUELCELL ENERGY FINANCE, LLC,
a Connecticut limited liability company

By: _/s/ Michael Bishop____________________
    Name: Michael Bishop
    Title: Senior Vice President and CFO of FuelCell Energy, its Member
LENDER:
NRG ENERGY, INC., a Delaware corporation


By: _/s/ Christopher S. Sotos___________________
    Name: Christopher S. Sotos
    Title: Senior Vice President



- 77 -
7257764v.2

--------------------------------------------------------------------------------




EXHIBIT “A”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,


DATED JULY 30, 2014
Form of Annual Operating Budget
[exhibit1083exhibitaa01.jpg]



7257764v.2

--------------------------------------------------------------------------------




EXHIBIT “C”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,
DATED JULY 30, 2014
 

Form of Joinder Agreement
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (hereinafter referred to as this “Agreement”), dated
________, 201__, by and between
[____________________], a limited liability company duly organized, validly
existing and in good standing under the laws of the State of [______________],
having its principal office located at 3 Great Pasture Road, Danbury,
Connecticut 06810 (hereinafter referred to as the “Additional Borrower”),
AND
NRG ENERGY, INC., a corporation having an office address located at 211 Carnegie
Center, Princeton, New Jersey 08540, its successors and/or assigns (hereinafter
referred to as the “Lender”).
W I T N E S S E T H :
WHEREAS, pursuant to the terms, conditions, and provisions of that certain Loan
Agreement, dated July 30, 2014, executed by and between FuelCell Energy Finance,
LLC, a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Connecticut, having its principal office
located at 3 Great Pasture Road, Danbury, Connecticut 06810 (hereinafter
referred to as the “Parent”), and the Lender (hereinafter, as it may have
previously been from time to time amended, modified, extended, renewed,
substituted, and/or supplemented, referred to as the “Original Loan Agreement”),
the Lender made available to the Co-Borrowers a credit facility in the maximum
principal amount of up to Forty Million and 00/100 ($40,000,000) Dollars (the
“Loan Facility”); and
WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Original Loan Agreement; and
WHEREAS, pursuant to the terms, conditions, and provisions of Section 4.1 of the
Original Loan Agreement, additional proceeds of the Loan Facility may be
advanced to the Co-Borrowers, including the Additional Borrower, in connection
with their Projects; and
WHEREAS, the Additional Borrower desires to satisfy the conditions precedent set
forth and described in Section 4.1 of the Original Loan Agreement so that the
Lender will make Project Debt available to the Additional Borrower, on a several
basis, in in the maximum principal amount of up to $________________________ in
connection with the Additional Borrower’s development of a fuel cell facility
with a nominal nameplate capacity of up to [___] MW located at
[_____________________________________] (hereinafter referred to as the
“Additional Project”); and

7257764v.2

--------------------------------------------------------------------------------




WHEREAS, as condition precedent to the Additional Borrower’s satisfaction of the
conditions precedent set forth and described in Section 4.1 of the Original Loan
Agreement, the Lender has required that the Additional Borrower enter into this
Agreement for the purposes of, inter alia, confirming the Additional Borrower’s
acceptance, on a Several basis, of all obligations, liabilities, and
responsibilities of a “Co-Borrower” under the Original Loan Agreement and all of
the other Loan Documents; and
WHEREAS, for the purposes of this Agreement, the Original Loan Agreement, as
supplemented by the terms, conditions, and provisions hereof, shall be referred
to as the “Loan Agreement”.
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, the parties hereto agree as follows:
1.    Joinder. The Additional Borrower hereby acknowledges the receipt of true
and correct copies of the Original Loan Agreement and all of the other Loan
Documents, and, by its execution and delivery hereof, the Additional Borrower
hereby covenants and agrees that it is and shall be a Co-Borrower with respect
to the Loan Facility, the Original Loan Agreement, and all of the other Loan
Documents. The Additional Borrower hereby further covenants and agrees that,
from and after the date hereof, the Additional Borrower and the current
Co-Borrowers shall be Severally (and not jointly) liable and obligated under the
Original Loan Agreement and the other Loan Documents for all of the duties,
liabilities, responsibilities, and obligations of the “Co-Borrowers” thereunder.
Without limiting the generality of the foregoing, the Additional Borrower hereby
represents and warrants to the Lender that all of the terms and obligations
contained in the Loan Documents remain in full force and effect, and hereby
affirms and ratifies in favor of the Lender the Original Loan Agreement and each
of the other Loan Documents.
2.    Addition of Co-Borrower; Addition of Project. From and after the date
hereof, (a) the Additional Borrower is and shall be deemed to be a “Co-Borrower”
(as such term is defined in the Original Loan Agreement) and (b) the Additional
Project is and shall be deemed to be a “Project” (as such term is defined in the
Original Loan Agreement).
3.    Representations and Warranties. The Additional Borrower hereby represents,
warrants and confirms to the Lender that:
(a)    each of the representations and warranties set forth in the Original Loan
Agreement applicable to an Additional Borrower is true and correct in all
material respects as to the Additional Borrower on and as of the date hereof
(except representations and warranties which expressly relate solely to an
earlier date or time, which representations and warranties shall be true and
correct in all material respects on and as of the specific dates or times
referred to therein);
(b)    there are no judgments against the undersigned in any of the courts of
the United States and that there is no litigation, active, pending or
threatened, against the Additional Borrower;
(c)    it has entered into and delivered this Agreement voluntarily and without
coercion or duress of any kind, and has been represented in connection herewith
by counsel of its choice and is fully aware of the terms contained in this
Agreement; and
(d)    no oral or other agreements, understandings, representations or
warranties exist with respect to the Loan Documents or with respect to the
obligations of the undersigned thereunder, except those specifically set forth
in this Agreement.

- 2 -
7257764v.2

--------------------------------------------------------------------------------




4.    Ratification and Confirmation of Loan Documents. The Additional Borrower
hereby ratifies, confirms, and reaffirms that, as of the date hereof, there
exists no defense, set off, or claim of any nature whatsoever to its respective
obligations, liabilities, and responsibilities under the Loan Agreement or any
of the other Loan Documents.
5.    Full Force and Effect. Except as expressly modified by this Agreement, all
of the terms and conditions of the Loan Agreement and the other Loan Documents
shall continue in full force and effect, and all parties hereto shall be
entitled to the benefits thereof.
6.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES OTHER THAN
§5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
7.    Counterparts; Facsimile or Electronic Mail Signatures. This Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original, and all which when taken together shall constitute
one and the same agreement. Copies of any counterparts of this Agreement signed
and transmitted by facsimile or by electronic mail shall be deemed to constitute
an original and any signatory to this Agreement who transmitted his or her
signed counterpart of this Agreement by facsimile or electronic mail shall
thereafter endeavor to provide the Lender with his or her originally signed
counterpart of this Agreement, but the failure to so provide the original of the
signed counterpart to the Lender by any signatory shall not affect the validity
of this Agreement.

- 3 -
7257764v.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
ADDITIONAL BORROWER:
[_________________________],
a [___________] limited liability company
By: ______________________________
Name:
Title:
LENDER:
NRG ENERGY, INC., a Delaware corporation
By: ______________________________
    Name:
    Title:





- 4 -
7257764v.2

--------------------------------------------------------------------------------




EXHIBIT “D”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,


DATED JULY 30, 2014
Form of Promissory Note
FORM OF PROMISSORY NOTE
$[_____________________]
[_________ ____, 20__]



FOR VALUE RECEIVED, the undersigned [_______________], a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of [___________] (hereinafter referred to as the “Borrower”) promises
to pay to the order of NRG ENERGY, INC., a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware
(hereinafter referred to as the “Lender”), at 211 Carnegie Center, Princeton,
New Jersey 08540, or at such other place as may be designated in writing by
Lender, the principal sum of [_______________] DOLLARS or so much thereof as may
from time to time be owing under this Promissory Note (hereinafter, as it may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented, referred to as this “Note”) by reason of Project Advances by the
Lender to or for the benefit or account of Borrower, with interest thereon at
the “Effective Rates” (as such term is defined below) based on a year of 365 or
366 days, as appropriate, and charged on the basis of actual days elapsed. All
sums owing hereunder are payable in lawful money of the United States of
America, in immediately available funds without offset, deduction or
counterclaim of any kind.
The date and amount of each Project Advance made by the Lender to the Borrower,
and each payment made on account of the principal of such Project Advance, shall
be recorded by the Lender on its books; provided that the failure of the Lender
to make any such recordation shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Loan Agreement or under
this Note.
This Note is one of the Notes referred to in the Loan Agreement dated July 30,
2014 (hereinafter, as it may be from time to time amended, modified, extended,
renewed, substituted, and/or supplemented, referred to as the “Loan Agreement”),
executed by and among, inter alia, the Lender, the Borrower, and FuelCell Energy
Finance, LLC, a Connecticut limited liability company (hereinafter referred to
as the “Parent”).
1.    DEFINED TERMS.
Capitalized terms used but not defined in this Note shall have the meanings
assigned and ascribed to such terms as set forth in the Loan Agreement.
The term “Default Rate” shall mean a rate per annum equal to 2.00% in excess of
the Effective Rate.

7257764v.2

--------------------------------------------------------------------------------




The term “Effective Rate” shall mean a rate per annum equal to (i) 8.50% during
the Construction Period for the Borrower’s Project, and (ii) 8.00% during the
COD Period for the Borrower’s Project.
The term “Maturity Date” shall mean the date that is five (5) years after the
date on which the first Project Advance evidenced by this Note was made to the
Borrower.
2.
INTEREST PAYMENTS.

(i)    Construction Period. Interest shall accrue on the outstanding principal
balance of this Note, but shall not be payable, during the Construction Period
for the Borrower’s Project.
(ii)    COD Period. From and after the Conversion Date with respect to Project
Debt of the Borrower, payments of accrued and unpaid interest on this Note shall
be due and payable on the first (1st) Business Day of each month commencing with
the first (1st) Business Day of the month after such Conversion Date
(hereinafter, each such date with respect to the Borrower shall be referred to
as a “Payment Date”).
3.    MANDATORY PRINCIPAL PAYMENTS.
(i)    Construction Period. There shall be no regularly scheduled mandatory
monthly principal repayments during the Construction Period for the Borrower’s
Project.
(ii)    COD Period. Commencing with the first Payment Date following the
Conversion Date, and continuing on each Payment Date thereafter up to, but not
including, the Maturity Date, the Borrower shall make monthly payments of
principal on this Note in accordance with an amortization schedule (hereinafter
referred to as the “Amortization Schedule”) that is to be attached to, and made
a part of, this Note in accordance with an allonge that is to be executed by and
between the Lender and the Borrower as a condition precedent to Conversion of
the Borrower’s Project Debt, all as more particularly set forth in Section
7.4(b) of the Loan Agreement.
4.    PREPAYMENTS.
(i)    General Terms. Except as otherwise provided in this Agreement, upon the
prepayment of all or any portion of the outstanding principal balance of this
Note (whether such prepayment is an optional prepayment or a mandatory
prepayment), the Borrower shall pay to the Lender all accrued and unpaid
interest, costs, fees, and other expenses due and payable to the Lender pursuant
to the terms, conditions, and provisions of this Note as of the date of such
prepayment. Any amounts prepaid may not be re-borrowed.
(ii)    Optional Prepayments. Subject to the terms, conditions, and provisions
of Section 4(i) above, the Borrower may prepay the outstanding principal balance
of this Note in whole and/or in part, without penalty or premium, each such
principal prepayment to be in a minimum amount of $500,000 (unless the entire
outstanding principal balance of this Note is being prepaid in full), or
$100,000 increments in excess of such amount. The Borrower shall give the Lender
prior express written notice of each proposed prepayment not less than five (5)
days and not more than thirty (30) days prior to the date proposed for such
prepayment (hereinafter each such notice shall be referred to as a “Prepayment
Notice”).  Each Prepayment Notice shall specify the date of such prepayment and
the principal amount to be prepaid on such date.  Promptly following receipt of
a Prepayment Notice, the Lender shall notify the Borrower of the amount of
accrued and unpaid interest, fees, costs, and other expenses that are due and
payable by the Borrower to the Lender as of the date of such prepayment. All
prepayments shall be applied to the outstanding principal balance of this Note
in the inverse order of maturity. Notwithstanding the foregoing to the contrary,
following

- 2 -
7257764v.2

--------------------------------------------------------------------------------




the Conversion Date with respect to Project Debt of the Borrower, the Borrower
may elect in writing to the Lender, to have any such prepayment applied to the
next scheduled installment of principal that is payable to the Lender in
accordance with the Amortization Schedule provided that if the amount of such
prepayment shall exceed the amount of the next scheduled installment of
principal that is payable to the Lender in accordance with the Amortization
Schedule, such excess prepayment shall be applied to the outstanding principal
balance of this Note in the inverse order of maturity.
(iii)    Mandatory Prepayments. Subject to the terms, conditions, and provisions
of Section 4(i) above, the Borrower shall make mandatory principal prepayments,
without penalty or premium in an amount as may be required in accordance with
Sections 4.01(b)(i), 4.02(b)(v), 4.05(c) and 4.06 of the Depository Agreement to
which the Borrower is a party.
All such mandatory principal prepayments shall be applied to the outstanding
principal balance of this Note in the inverse order of maturity.
5.    MATURITY DATE. The outstanding principal balance of this Note, together
with all accrued and unpaid interest, shall be due and payable in full on the
Maturity Date. Principal amounts outstanding hereunder, upon which repayment
obligations exist and interest accrues, shall be determined by the records of
the Lender, which shall be deemed to be conclusive in the absence of clear and
convincing evidence to the contrary presented by the Borrower.
6.
SECURED NOTE.

This Note is secured by, inter alia, the Security Documents and the other Loan
Documents to which the Borrower is a party, all as more particularly set forth
and described therein.
7.    DEFAULT RATE. From and after the date on which sums owing on the Note
become due and payable by acceleration or otherwise or such earlier date on
which an “Event of Default” (as such term is defined in the Loan Agreement) with
respect to the Borrower exists under the Loan Agreement or under any of the
other Loan Documents, then at the option of the Lender, all sums owing on this
Note shall bear interest at the Default Rate.
8.
[INTENTIONALLY OMITTED].

9.    MISCELLANEOUS.
(i)    Notices. All notices or other communications required or permitted to be
given pursuant to this Note shall be given to the parties at the address and in
the manner provided for in Section 13.01 of the Loan Agreement, except as
otherwise provided herein.
(ii)    Litigation; Jurisdiction; Other Matters; Waivers. Section 13.5 of the
Loan Agreement is hereby incorporated by reference as if fully set forth in this
Agreement, and each reference in any such Section of the Loan Agreement to the
“Agreement”, “herein”, “hereunder” and like terms shall be deemed to refer to
this Note.
(iii)    Waiver. The Borrower waives presentment; demand; notice of dishonor;
notice of acceleration; notice of protest and nonpayment; and diligence in
taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note.

- 3 -
7257764v.2

--------------------------------------------------------------------------------




(iv)    Governing Law. This Note and any claim, controversy or dispute arising
under or related to this Note, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, excluding its conflict of laws rules other than §5-1401 of
the New York General Obligations Law.
(v)    Commercial Use; Maximum Rate Permitted By Law. The Borrower hereby
represents that the proceeds of the Borrower’s Project Debt is for commercial
use and not for personal, family or household purposes. It is the specific
intent of the Borrower and the Lender that this Note bear a lawful rate of
interest, and if any court of competent jurisdiction should determine that the
rate herein provided exceeds that which is statutorily permitted for the type of
transaction evidenced hereby, then the interest rate shall be automatically
reduced to the highest rate permitted by applicable law, with any excess
interest heretofore collected being applied against principal or, if such
principal has been fully repaid, returned to the Borrower on demand.
(vi)    Lender’s Damages. The Borrower recognizes that its default in making any
payment as provided herein or in any other Loan Document as agreed to be paid
when due, or the occurrence of any other Event of Default with respect to the
Borrower hereunder or under any other Loan Document, will require the Lender to
incur additional expense in servicing and administering the Loan Facility, in
loss to the Lender of the use of the money due and in frustration to the Lender
in meeting its other financial and loan commitments and that the damages caused
thereby would be extremely difficult and impractical to ascertain. The Borrower
agrees that the accrual of interest at the Default Rate following any Event of
Default with respect to the Borrower is a reasonable estimate of the damage to
the Lender in the event of such Event of Default with respect to the Borrower,
regardless of whether there has been an acceleration of the Project Debt
evidenced hereby. Nothing in this Note shall be construed as an obligation on
the part of the Lender to accept, at any time, less than the full amount then
due hereunder, or as a waiver or limitation of the Lender’s right to compel
prompt performance.
(vii)    Rights and Remedies Cumulative. All of the rights and remedies of the
Lender under this Note and the other Loan Documents are cumulative of each other
and of any and all other rights at law or in equity, and the exercise by the
Lender of any one or more of such rights and remedies shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights and
remedies. No single or partial exercise of any right or remedy shall exhaust it
or preclude any other or further exercise thereof, and every right and remedy
may be exercised at any time and from time to time. No failure by the Lender to
exercise, or delay in exercising, any right or remedy shall operate as a waiver
of such right or remedy or as a waiver of any default. Any judgment rendered on
this Note shall bear interest at the Effective Rate, and not at the statutory
rate of interest, after judgment, any execution thereon, and until actual
receipt by the Lender of payment in full of this Note and said judgment.
Interest at the Effective Rate shall be collectible as part of any judgment
hereunder and shall be secured by the Security Documents and the other Loan
Documents.
(viii)    Use of Singular and Plural; Gender. When the identity of the parties
or other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.
(ix)    Entire Agreement. This Note, together with the other Loan Documents to
which the Borrower is a party to contain or expressly incorporate by reference
the entire agreement of the parties with respect to the matters contemplated
therein and supersede all prior negotiations or agreements, written or oral.
This Note shall not be modified except by written instrument executed by all
parties. Any reference

- 4 -
7257764v.2

--------------------------------------------------------------------------------




to this Note includes any amendments, renewals or extensions now or hereafter
approved by the Lender in writing.
(x)    Exhibits, Schedules and Riders. All exhibits, schedules, riders and other
items attached hereto are incorporated into this Note by such attachment for all
purposes.
(xi)    Inconsistencies. In the event of any inconsistencies between the terms
of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.
(xii)    No Waiver. No previous waiver and no failure or delay by the Lender in
acting with respect to the terms of this Note shall constitute a waiver of any
breach, default, or failure of condition under this Note or the obligations
secured hereby. A waiver of any term of this Note or of any of the obligations
secured hereby must be made in writing and shall be limited to the express
written terms of such waiver.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 5 -
7257764v.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has executed this Note as of the date appearing
on the first page of this Note.
BORROWER:
[_______________],
a [___________] limited liability company




By: ______________________________
Name:
Title:
 





- 6 -
7257764v.2

--------------------------------------------------------------------------------




EXHIBIT “E”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,


DATED JULY 30, 2014
Form of Notice of Borrowing
[________________], 20[__]
TO:
NRG Energy, Inc.

211 Carnegie Center
Princeton, NJ 08540
Attention: Scot McClintic
Telephone: (609) 524-4764
Email: Scot.McClintic@nrgenergy.com


    
FROM:    [_______________], LLC, a [_____] limited liability company
        (the “Requesting Co-Borrower”)
RE:        Notice of Borrowing No. [INSERT NUMBER]
Pursuant to Section 7.3(a) of the Loan Agreement, dated as of July 30, 2014 (the
“Loan Agreement”), among the Requesting Co-Borrower, the other Co-Borrowers
party thereto, FuelCell Energy Finance, LLC (the “Parent”), and NRG Energy, Inc.
(the “Lender”), Requesting Co-Borrower hereby requests a Project Advance
described below and certifies to the Lender that the statements contained in
items (3) through (15) below are true and correct. Capitalized terms used but
not defined herein shall have the meanings given to them in the Loan Agreement.
1.
The date of requested Project Advance is [_________________], 20[__] which is a
Business Day.

2.
The aggregate principal amount of the requested Project Advance is $[________].

3.
No Default or Event of Default has occurred and is continuing for the Requesting
Co-Borrower or with regard to the Parent or with regard to the Sponsor Guaranty
or will occur as a result of the Project Advance hereunder.

4.
Each representation and warranty of the Requesting Co-Borrower, the Parent and
the Sponsor set forth in the Loan Documents is true and correct in all


- 1 -
7257764v.2

--------------------------------------------------------------------------------




material respects as of the date of the requested Project Advance (or, if any
representation or warranty is stated to have been made as of a specific date, as
of such specific date).
5.
All Loan Documents to which the Requesting Co-Borrower, the Parent and the
Sponsor are a party are in full force and effect.

6.
All Project Documents to which the Requesting Co-Borrower is a party are in full
force and effect.

7.
The Requesting Co-Borrower’s Project is being constructed in accordance with the
construction schedule for such Project.

8.
The Requesting Co-Borrower’s Project is being constructed in accordance with the
construction budget for such Project.

9.
Attached as Schedule 1 is the certificate required under Section 7.3(g) of the
Loan Agreement.

10.
Attached as Schedule 2 are copies of executed acknowledgements of payments and
releases of mechanics’ and materialmen’s liens or such other items specified as
substitutes therefore as required under Section 7.3(h) of the Loan Agreement.

11.
All Applicable Permits with respect to the construction and operation of the
Requesting Co-Borrower’s Project required to have been obtained by the date of
the requested Project Advance from any Governmental Authority have been validly
issued, are final, are in full force and effect and are not subject to any
current appeal or any unsatisfied conditions that could reasonably be expected
to allow for material modification or revocation. Requesting Co-Borrower is in
material compliance with all applicable requirements of its Applicable Permits.
With respect to all Applicable Permits not yet required, Requesting Co-Borrower
reasonably believes that such Applicable Permits will be obtained by the time
required, and in any event no later than the applicable Conversion Date.

12.
The Project Documents required to be executed and delivered by the Requesting
Co-Borrower by the date of the requested Project Advance in connection with the
development and construction of the Requesting Co-Borrower’s Project which were
not previously delivered to the Lender have been fully executed and are in full
force and effect and in a form, including any change or amendment thereto made
since the respective dates of their execution and delivery, approved by the
Lender.

13.
Requesting Co-Borrower has not received written notice from the proposed
Interconnection Provider that an Interconnection Agreement with the Requesting
Co-Borrower cannot be provided for execution within a timeframe reasonably
necessary to allow the Requesting Co-Borrower’s Project to achieve COD on or
before the end of the applicable Construction Period.

14.
There is no continuing default under any Project Document, Applicable Permit,
certificate, or any other similar approval or agreement, in each case, in
connection with the Requesting Co-Borrower’s Project, that would reasonably be
expected to have a Material Adverse Effect on such Project.


- 2 -
7257764v.2

--------------------------------------------------------------------------------




15.
Each other condition set forth in Section 7.3 of the Loan Agreement shall be
satisfied as of the date of the requested Project Advance or waived in writing
by the Lender.




- 3 -
7257764v.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, being an Authorized Officer of the
Requesting Co-Borrower, executed this Notice of Borrowing on the date first set
forth above.


[________________], LLC,
a [___________] limited liability company
By:    
Name:
Title:










- 4 -
7257764v.2

--------------------------------------------------------------------------------




Schedule 1

Borrowing Certificate


[________], LLC


Certificate as to Notice of Borrowing


[___________] [__], 201[_]


[_________________________], as an Authorized Officer of [_______], LLC, a
[_____] limited liability company (“Requesting Co-Borrower”), pursuant to
Section 7.3(h) of the Loan Agreement dated as of July 30, 2014 (as amended,
modified and supplemented and in effect from time to time, the “Loan Agreement”)
by and among Requesting Co-Borrower, the other Co-Borrowers party thereto,
FuelCell Energy Finance, LLC, and NRG Energy, Inc. (the “Lender”), DOES HEREBY
CERTIFY as follows and, in each case, as of the date first set forth above that:


ARTICLE XIV.
THE PROJECT ADVANCE REQUESTED PURSUANT TO THE NOTICE OF BORROWING TO WHICH THIS
CERTIFICATE IS ATTACHED (THE “NOTICE”) SHALL BE IN THE AMOUNT SET FORTH ON THE
NOTICE.

ARTICLE XV.
THE PROCEEDS OF THE PROJECT ADVANCES REQUESTED PURSUANT TO THE NOTICE SHALL BE
USED SOLELY FOR FINANCING THE COSTS OF CONSTRUCTING THE REQUESTING CO-BORROWER’S
PROJECT IN ACCORDANCE WITH THE CONSTRUCTION BUDGET OF SUCH REQUESTING
CO-BORROWER OR AS OTHERWISE PERMITTED UNDER THE LOAN AGREEMENT.

ARTICLE XVI.
ATTACHED HERETO AS EXHIBIT A ARE TRUE AND CORRECT COPIES OF INVOICES OR OTHER
EVIDENCE OF PAYMENT REPRESENTING COSTS RELATED TO THE REQUESTING CO-BORROWER’S
PROJECT THAT ARE DUE AND PAYABLE TO THIRD PARTIES (OTHER THAN SUBCONTRACTORS
SOLELY TO THE EXTENT THAT THE AGGREGATE AMOUNT OF SUCH SUBCONTRACT IS EQUAL TO
OR LESS THAN $100,000) AS OF THE DATE FIRST WRITTEN ABOVE.

Unless otherwise defined herein, capitalized terms used in this Certificate have
the meanings assigned to such terms in the Loan Agreement.

7257764v.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Requesting Co-Borrower has caused this Certificate to be
executed on its behalf by an Authorized Officer on and as of the date first set
forth above.




[_____________], LLC,
a [_______] limited liability company




By: _________________________________
Name:
Title:

- 2 -
7257764v.2

--------------------------------------------------------------------------------




Exhibit A


Invoices





- 3 -
7257764v.2

--------------------------------------------------------------------------------




Schedule 2
Mechanics’ and Materialmen’s Lien Releases



- 4 -
7257764v.2

--------------------------------------------------------------------------------




EXHIBIT “H”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,
DATED JULY 30, 2014
Form of Pledge Agreement
PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of _________,
201_, is made by and between FUELCELL ENERGY FINANCE, LLC, a Connecticut limited
liability company (together with its successors and permitted assigns,
“Obligor”), and NRG ENERGY, INC. (together with its permitted successors and
assigns, “Lender”).
RECITALS
A.Pursuant to the Loan Agreement (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”) dated as of July 30, 2014,
by and among Obligor, [_________, LLC, a ______ limited liability company
(together with its successors and permitted assigns, “Borrower”)], the other
Co-Borrowers (if any) party thereto and Lender, Lender has agreed to make loans
and extend credit to Borrower on the terms and subject to the conditions set
forth in the Loan Agreement.
B.    Obligor is the sole member and owns 100% of all the issued and outstanding
membership interests in Borrower. Obligor expects to receive a substantial
financial benefit from the extension of the Loans and credit under the Loan
Agreement to Borrower and the development of Borrower’s Project.
C.    It is a requirement under the Loan Agreement and the other Loan Documents,
and a condition precedent to the extensions of credit to Borrower contemplated
thereby, that Obligor shall have executed and delivered this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of Obligor and Lender hereby agrees as follows:
ARTICLE I DEFINITIONS
Section 1.01.    Certain Defined Terms.
(a)    Each capitalized term used and not otherwise defined herein shall have
the meaning assigned to such term (whether directly or by reference to another

PLEDGE AGREEMENT


--------------------------------------------------------------------------------




agreement or document) in the Loan Agreement. The rules of interpretation set
forth in the Loan Agreement are hereby incorporated by reference as if fully set
forth herein.
(b)    In addition to the terms defined in the Loan Agreement, the preamble and
the recitals, the following terms shall have the following respective meanings:
“Collateral” has the meaning assigned to that term in Section 2.01(a).
“Discharge Date” shall mean the date on which a Project Release with regard to
the Borrower has occurred in accordance with the terms of the Loan Agreement.
“LLC Agreement” means the Limited Liability Company Operating Agreement of the
Borrower dated [____] by the Obligor.
“Ownership Collateral” has the meaning assigned to that term in
Section 2.01(a)(iii).
“Pledged Ownership Interests” has the meaning assigned to that term in
Section 2.01(a)(i).
“Proceeds” has the meaning assigned to the term “proceeds” in the
Uniform Commercial Code.
“Security” has the meaning assigned to the term “Security” in the
Uniform Commercial Code.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of New York from time to time or, by reason of mandatory application,
any other applicable jurisdiction, including the State of Connecticut, from time
to time.
ARTICLE II     THE PLEDGE
Section 2.01.    Grant.
(a)    As collateral security for the prompt payment in full when due (whether
at stated maturity, upon acceleration, on any mandatory prepayment date or
otherwise) and performance of Borrower’s Obligations, Obligor hereby pledges and
grants to Lender a security interest in all of Obligor’s right, title and
interest in and to the following property that are now or hereafter owned by the
Obligor, whether now owned or hereinafter acquired (collectively, the
“Collateral”):
(i)    all membership interests in Borrower identified in Annex 2 and all other
membership interests of whatever class or character of Borrower, now or
hereafter owned by Obligor, in each case together with the original certificates
(if any) evidencing the same (collectively, the “Pledged Ownership Interests”);

2    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




(ii)    subject to Section 2.12, all membership interests, securities, moneys or
property representing a dividend on any of the Pledged Ownership Interests, or
representing a distribution or return of capital upon or in respect of the
Pledged Ownership Interests, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Ownership Interests or
otherwise received in exchange therefor, and any subscription warrants, rights
or options issued to the holders of, or otherwise in respect of, the Pledged
Ownership Interests;
(iii)    without affecting the obligations of Obligor under any provision
prohibiting that action under any Loan Document, in the event of any
consolidation or merger of Borrower in which Borrower is not the surviving
Person, all ownership interests of any class or character in the successor
Person (unless that successor Person is Obligor itself) formed by or resulting
from that consolidation or merger (collectively, and together with the property
described in clauses (i) and (ii) above, the “Ownership Collateral”);
(iv)    the LLC Agreement; and
(v)    all Proceeds and products in whatever form of all or any part of the
Collateral and all accessions to, substitutions for and replacements of all or
any part of the Collateral.
Section 2.02.    Obligations Unconditional. Until the Discharge Date, the
obligations of Obligor in this Agreement shall be continuing, irrevocable,
primary, absolute and unconditional irrespective of the value, genuineness,
validity, regularity or enforceability of any Loan Document or any other
agreement or instrument referred to therein, or any substitution, release or
exchange of any guarantee of or security for any of Borrower’s Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than to the extent of payment or performance of Borrower’s Obligations),
it being the intent of this Section 2.02 that the obligations of the Obligor
hereunder shall be absolute and unconditional under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of Obligor hereunder, which shall remain absolute and unconditional as
described above without regard to and not be released, discharged or in any way
affected (whether in full or in part) by:
(a)    at any time or from time to time, without notice to Obligor, the time for
any performance of or compliance with any of Borrower’s Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    the occurrence of any of the acts mentioned in the provisions of any Loan
Document (other than payment or performance of Borrower’s Obligations);
(c)    the maturity of any of Borrower’s Obligations shall be accelerated, or
any of Borrower’s Obligations shall be modified, supplemented or amended in any
respect, or any right under any Loan Document in compliance with the terms of
such Loan Document

3    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




or any other agreement or instrument referred to therein shall be waived or any
guarantee of any of Borrower’s Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, Lender as security for any of
Borrower’s Obligations shall fail to be perfected; or
(e)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against Lender,
Borrower, Obligor or any other Person, including any discharge of, or bar or
stay against collecting, all or any part of Borrower’s Obligations (or any
interest on all or any part of Borrower’s Obligations) in or as a result of any
such proceeding.
Section 2.03.    Waiver.
(a)    Obligor hereby expressly waives, to the fullest extent permitted by law,
promptness, diligence, presentment, demand for payment or performance and
protest; filing of claims with any court with respect to this Agreement; any
proceeding to enforce any provision of the Loan Documents; notice of acceptance
of and reliance on this Agreement by Lender, notice of the creation of any
Obligations of Borrower, and any other notice whatsoever; any requirement that
Lender exhausts any right, power or remedy or proceed or take any other action
against Borrower under any Loan Document to which it is a party or any lien or
encumbrance on, or any claim of payment against, any property of Borrower or any
other agreement or instrument referred to therein, or any other Person under any
guarantee of, or lien securing, or claim for payment of, any of Borrower’s
Obligations; any right to require a proceeding by Lender first against Borrower
whether to marshal any assets or to exhaust any right or take any action against
Borrower or any other Person or any collateral or otherwise, any diligence in
collection or protection for realization upon any Obligation of Borrower or any
collateral security for any of the foregoing; any right of protest, presentment,
notice or demand whatsoever, and any claims of waiver, release, surrender,
alteration or compromise and all defenses (other than to the extent of payment
or performance of Borrower’s Obligations), set-offs counterclaims, recoupments,
reductions, limitations, impairments or terminations, whether arising hereunder
or otherwise. Obligor further waives (i) any requirement that any other Person
be joined as a party to any proceeding for the enforcement by Lender of any
Obligation of Borrower and (ii) the filing of claims by Lender in the event of
the receivership or bankruptcy of Borrower. Lender shall have the right to bring
suit directly against Obligor with respect to the obligations owed to Lender
hereunder either prior to or concurrently with any lawsuit against, or without
bringing any suit against Obligor, Borrower or any other Person.
(b)    The enforceability and effectiveness of this Agreement and the liability
of Obligor, and the rights, remedies, powers and privileges of Lender, under
this Agreement shall not be affected, limited, reduced, discharged or
terminated, and Obligor hereby expressly waives to the fullest extent permitted
by law any defense now or in the future arising, by reason of:

4    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




(i)    the illegality, invalidity or unenforceability of all or any part of
Borrower’s Obligations, any Loan Document or any agreement, security document,
guarantee or other instrument relating to all or any part of Borrower’s
Obligations;
(ii)    any disability or other defense with respect to all or any part of the
Obligations of Borrower or Obligor, including the effect of any statute of
limitations that may bar the enforcement of all or any part of Borrower’s
Obligations, but excluding payment or performance to the extent payment has been
made or performance has been rendered for any such Obligations of Borrower;
(iii)    the illegality, invalidity or unenforceability of any security or
guarantee for all or any part of Borrower’s Obligations or the lack of
perfection or continuing perfection or failure of the priority of any lien or
encumbrance on any collateral for all or any part of Borrower’s Obligations;
(iv)    any failure of Lender to give notice of sale or other disposition of any
collateral (including any notice of any judicial or nonjudicial foreclosure or
sale of any interest in real property serving as collateral for all or any part
of Borrower’s Obligations) for all or any part of Borrower’s Obligations to
Borrower, Obligor or any other Person or any defect in, or any failure by
Borrower, Obligor or any other Person to receive, any notice that may be given
in connection with any sale or disposition of any collateral;
(v)    any judicial or nonjudicial foreclosure or sale of, or other election of
remedies with respect to, any interest in real property or other Collateral
serving as security for all or any part of the Obligations, even though such
foreclosure, sale or election of remedies may impair the subrogation rights of
Borrower or Obligor or may preclude Borrower or Obligor from obtaining
reimbursement, contribution, indemnification or other recovery from any other
obligor, Borrower or any other Person and even though Borrower or Obligor may
not, as a result of such foreclosure, sale or election of remedies, be liable
for any deficiency;
(vi)    any act or omission of Lender or any other Person (other than payment or
performance of Borrower’s Obligations) that directly or indirectly results in or
aids the discharge or release of Borrower or any part of Borrower’s Obligations
or any security or guarantee (including any letter of credit) for all or any
part of Borrower’s Obligations by operation of law or otherwise;
(vii)    any law which provides that the obligation of a surety or Obligor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety’s or Obligor’s obligation in proportion
to the principal obligation;

5    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




(viii)    any counterclaim, set-off or other claim which Borrower has or alleges
to have with respect to all or any part of Borrower’s Obligations (other than
based on payment or performance of Borrower’s Obligations);
(ix)    any failure of Lender to file or enforce a claim in any bankruptcy or
other proceeding with respect to any Person;
(x)    the election by Lender, in any bankruptcy proceeding of any Person, of
the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code;
(xi)    any extension of credit or the grant of any lien or encumbrance under
Section 364 of the United States Bankruptcy Code;
(xii)    any use of cash collateral under Section 363 of the United States
Bankruptcy Code;
(xiii)    any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person;
(xiv)    the avoidance of any lien or encumbrance in favor of Lender for any
reason;
(xv)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any part
of Borrower’s Obligations (or any interest on all or any part of Borrower’s
Obligations) in or as a result of any such proceeding; or
(xvi)    any action taken by Lender that is authorized by this Section 2.03(b)
or otherwise in this Agreement or by any other provision of any Loan Document or
any omission to take any such action.
Section 2.04.    Reinstatement. The obligations of Obligor under this Article II
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Obligor or Borrower in respect of Borrower’s
Obligations is rescinded or must be otherwise restored by any holder of any of
Borrower’s Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. Obligor agrees that it will indemnify Lender within
three (3) Business Days of demand therefor for all costs and expenses (including
reasonable fees of counsel) incurred by Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
Section 2.05.    Subrogation. Obligor hereby waives until the Discharge Date all
rights of subrogation or contribution, whether arising by contract or operation
of law (including,

6    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




without limitation, any such right arising under any bankruptcy, insolvency or
other similar law) or otherwise by reason of any payment by it pursuant to the
provisions of this Article II. If any amount shall be paid to Obligor on account
of such subrogation rights at any time prior to the Discharge Date, such amount
shall be held in trust for the benefit of Lender (if applicable) and shall
forthwith be paid to Lender to be credited and applied upon and against
Borrower’s Obligations, to the extent then matured, in accordance with the terms
of the relevant Loan Documents or, to the extent not then matured or existing,
be held by such Lender as collateral security for such Obligations of Borrower.
Section 2.06.    Remedies. Obligor agrees that, as between Obligor and Lender,
any obligations of Borrower under any of the Loan Documents to which it is a
party may be declared to be forthwith due and payable notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations shall forthwith become due and
payable by Obligor for purposes of this Agreement. For the avoidance of doubt,
it is understood and agreed that any amount payable by Obligor pursuant to the
immediately preceding sentence is intended to be applied to the payment or
prepayment (as the case may be) of the related obligations of Borrower, as
applicable. Each of the obligations of Obligor under this Agreement is separate
and independent of each other obligation of Obligor hereunder and separate and
independent of Borrower’s Obligations, and Obligor agrees that a separate action
or actions may be brought and prosecuted by Lender against Obligor to enforce
this Agreement, irrespective of whether any action is brought by Lender against
Borrower under any relevant Loan Document or whether Borrower is joined in any
such action or actions.
Section 2.07.    Continuing Obligation. The obligation provided in this
Article II is a continuing obligation and shall apply to all Obligations of
Borrower whenever arising.
Section 2.08.    Recourse. Subject to the terms of the Loan Agreement and
notwithstanding any other provision of this Agreement to the contrary, Lender
shall have no recourse against Obligor (except against the Collateral) for
Borrower’s Obligations, and all claims against Obligor and liabilities of
Obligor arising in connection with Borrower’s Obligations shall be made only
against and shall be limited to the Collateral, except for damage claims against
Obligor arising from breach of the representations set forth in Article III
below.
Section 2.09.    Perfection. Obligor authorizes Lender to file such financing
statements and continuation statements in such offices as are or shall be
necessary or as Lender may determine to be appropriate to create, perfect and
establish the priority of the Liens granted by this Agreement in any and all of
the Collateral, to preserve the validity, perfection or priority of the Liens
granted by this Agreement in any and all of the Collateral or to enable Lender
to exercise its remedies, rights, powers and privileges under this Agreement.
Section 2.10.    Preservation and Protection of Security Interests. Obligor
shall:
(a)    upon the acquisition after the date hereof by Obligor of any Ownership
Collateral, promptly either (i) transfer and deliver to Lender all such
Ownership

7    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




Collateral (together with the certificates (if any) representing such Ownership
Collateral duly endorsed in blank or accompanied by undated membership interest
powers, endorsements or similar document duly executed in blank) or (ii) take
such other action as Lender deems necessary or appropriate to create, perfect
and establish the priority of, the Liens granted by this Agreement in such
Ownership Collateral;
(b)    give, execute, deliver, file or record any and all financing statements,
notices, contracts, agreements or other instruments, obtain all Permits and take
any and all steps that may be necessary or as Lender may request to create,
perfect, establish the first priority of, or to preserve the validity,
perfection or the priority of, the Liens granted by this Agreement or to enable
Lender to exercise and enforce its rights, remedies, powers and privileges under
this Agreement with respect to those Liens; and
(c)    furnish to Lender from time to time statements and schedules further
identifying and describing the Collateral pledged by Obligor hereunder and such
other reports in connection with the Collateral pledged by Obligor hereunder as
Lender may request, all in reasonable detail.
Section 2.11.    Attorney-in-Fact. Subject to Obligor’s rights under
Section 2.12 and until this Agreement is terminated pursuant to Section 2.14,
Obligor hereby irrevocably constitutes and appoints Lender and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Obligor and in the name of Obligor or in its own name, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to preserve the validity, perfection and priority of the
Liens granted on the Collateral by this Agreement and, during the continuance of
any Event of Default with respect to Borrower, (i) to take any appropriate
action and to execute any document or instrument that may be necessary or
desirable to accomplish the purpose of carrying out the provisions of this
Agreement and (ii) to exercise its rights, remedies, powers and privileges under
this Agreement. This appointment as attorney‑in‑fact is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the Obligor
hereby gives Lender the power and right, on behalf of the Obligor, without
notice to or assent by Obligor, upon the occurrence and during the continuation
of any Event of Default with respect to Borrower, (i) to ask, demand, collect,
sue for, recover, receive and give receipt and discharge for amounts due and to
become due under and in respect of all or any part of the Collateral, (ii) to
file any claims or take any action or proceeding that Lender may deem necessary
or advisable for the collection of all or any part of the Collateral, (iii) to
execute, in connection with any sale or disposition of the Collateral under
Article II, any endorsements, assignments, bills of sale or other instruments of
conveyance or transfer with respect to all or any part of the Collateral,
(iv) pay or discharge taxes and liens levied or placed on or threatened against
the Collateral, (v) execute, in connection with any sale provided for in
Article II, any endorsement, assignment or other instrument of conveyance or
transfer with respect to the Collateral, and (vi) (A) direct any party liable
for any payment under any Collateral to make payment of any moneys due or to
become due thereunder directly to Lender or as Lender shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) commence and prosecute any suit, action or proceeding at
law or in equity in any

8    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (D) defend any suit, action or
proceeding brought against Obligor with respect to any Collateral, (E) settle,
compromise or adjust any such suit, action or proceeding in respect of or
arising out of any Collateral and, in connection therewith, give such discharges
or releases as Lender may deem appropriate, and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any
Collateral as fully and completely as though Lender were the absolute owner
thereof for all purposes, and do, at Lender’s option and such Obligor’s expense,
at any time, or from time to time, all acts and things that Lender deems
necessary to protect, preserve or realize upon the Collateral and Lender’s
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Obligor might do.
Section 2.12.    Special Provisions Relating to Securities.
(a)    So long as no Event of Default with respect to Borrower has occurred and
is continuing, Obligor shall have the right to exercise all voting, consensual
and other powers of ownership pertaining to all Securities included in the
Collateral (including any Pledged Ownership Interest and Ownership Collateral)
for all purposes not inconsistent with the terms of any Loan Document, provided
that Obligor shall not vote any Security in any manner that is inconsistent with
the terms of any Loan Document; and Lender shall, at Obligor’s expense, execute
and deliver to Obligor or cause to be executed and delivered to Obligor all such
proxies, powers of attorney, dividend and other orders and other instruments,
without recourse, as Obligor may reasonably request for the purpose of enabling
Obligor to exercise the rights and powers that it is entitled to exercise
pursuant to this Section 2.12(a).
(b)    So long as no Event of Default with respect to Borrower has occurred and
is continuing, Obligor shall be entitled to receive and retain any dividends on
any Security included in the Collateral (including any Ownership Collateral)
paid in cash and, in the case of any Ownership Collateral, out of earned
surplus, in each case subject to the terms and conditions of each Loan Document,
as applicable.
(c)    If any Event of Default with respect to Borrower has occurred and is
continuing, and whether or not Lender exercises any available right to declare
any Obligation of Borrower due and payable or seeks or pursues any other right,
remedy, power or privilege available to it under applicable law, this Agreement
or any other Loan Document, all dividends and other distributions on all
Securities included in the Collateral (including any Ownership Collateral) shall
be paid in accordance with Section 4.05 of the Depository Agreement.
Section 2.13.    Rights and Obligations. No reference in this Agreement to
proceeds or to the sale or other disposition of Collateral shall authorize
Obligor to sell or otherwise dispose of any Collateral except to the extent
otherwise expressly permitted by the terms of any Loan Document. Lender shall
not be required to take steps necessary to preserve any rights against prior
parties to any part of the Collateral. Lender’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or

9    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




otherwise, shall be to deal with it in the same manner as Lender deals with
similar securities and property for its own account.
Section 2.14.    Termination. Upon the Discharge Date, this Agreement shall
terminate, except for this Section 2.14, and the security interests created
hereby shall be automatically released. Lender shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral and money
received in respect of the Collateral, to or on the order of Obligor. Lender
shall also execute and deliver to Obligor, at Obligor’s expense, upon such
termination such Uniform Commercial Code termination statements and other
documentation as shall be reasonably requested by Obligor to effect the
termination and release of the liens created under this Agreement. The security
interest created hereby shall also be released with respect to any portion of
the Collateral that is sold, transferred or otherwise disposed of in compliance
with the terms and conditions of the Loan Documents and Lender shall execute and
deliver to Obligor at Obligor’s expense, such releases and other documentation
reasonably requested by Obligor to evidence such release.
ARTICLE III     REPRESENTATIONS
As of the date of this Agreement and as of the date of each Project Advance by
Borrower, Obligor represents and warrants to Lender the information set forth in
this Article III.
Section 3.01.    Organization; Power; Authorization; Validity.
(a)    Annex 1 correctly sets forth Obligor’s full and correct legal name, type
of organization, jurisdiction of organization, organizational identification
number (if applicable), chief executive office and mailing address as of the
date of this Agreement.
(b)    Obligor has not (i) changed its location (as defined in Section 9-307 of
the Uniform Commercial Code), (ii) previously changed its name except as set
forth on Annex 2 or (iii) previously become a “new debtor” (as defined in the
Uniform Commercial Code) with respect to a currently effective security
agreement entered into by another Person except as set forth on Annex 2 (except
for Permitted Liens).
Section 3.02.    Title. Obligor is the sole beneficial owner of the Collateral
in which it purports to grant a security interest pursuant to this Agreement and
the Collateral is free and clear of all Liens, except for Permitted Liens. The
Liens granted by this Agreement will, upon execution of this Agreement and the
filing of the applicable UCC financing statement(s), attach and constitute a
perfected security interest in all of the Collateral prior to all other Liens
and encumbrances except for Permitted Liens that, pursuant to applicable law,
are entitled to a higher priority than the liens granted by this Agreement.
Section 3.03.    Pledged Ownership Interests.
(a)    The Pledged Ownership Interests identified in Annex 2 are duly
authorized, validly existing, fully paid and nonassessable, and none of the
Pledged Ownership Interests is subject to any contractual restriction, or any
restriction under the

10    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




organizational documents of Borrower, upon the transfer of such Pledged
Ownership Interests (except for any such restriction contained in any Loan
Document or the LLC Agreement). Such Pledged Ownership Interests shall not be
certificated.
(b)    The Pledged Ownership Interests identified in Annex 2 constitute all of
the issued and outstanding membership interests of any class or character in
Borrower beneficially owned by Obligor (whether or not registered in the name of
Obligor), and Annex 1 correctly identifies the issuer of such Pledged Ownership
Interests and the respective number (and registered owners) of the interests
identified in Annex 1.
(c)    No Person other than Obligor is the registered owner of the Pledged
Ownership Interests.
Section 3.04.    Consent to Transfer. Obligor, as the sole member of the
Borrower, hereby irrevocably consents (for all purposes under the LLC Agreement)
to the transfer of the Pledged Ownership Interests to any Person upon exercise
by Lender of its remedies upon the occurrence and during the continuation of an
Event of Default with respect to Borrower in accordance with the provisions of
Article V hereof.
ARTICLE IV     COVENANTS
Until the Discharge Date, Obligor covenants and agrees as follows:
Section 4.01.    Further Assurances. Obligor, from time to time upon the written
request of Lender, shall execute and deliver such further documents and do such
other acts and things as Lender may reasonably request in order fully to effect
the purposes of this Agreement.
ARTICLE V     REMEDIES
Section 5.01.    Events of Default, Etc. Without limiting the rights, remedies,
powers and privileges of Lender under Article II, if any Event of Default with
respect to Borrower shall have occurred and be continuing:
(a)    Lender in its discretion may take possession of or require Obligor to,
and Obligor shall, assemble the Collateral owned by it at such place or places,
reasonably convenient to both Lender and Obligor, designated in Lender’s
request;
(b)    Lender in its discretion may make any reasonable compromise or settlement
it deems desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, all or any part of the Collateral;
(c)    Lender in its discretion may, in its name or in the name of Obligor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for all or any part of the
Collateral, but shall be under no obligation to do so;

11    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




(d)    Lender in its discretion may, upon ten (10) Business Days’ prior written
notice to Obligor of the time and place, with respect to all or any part of the
Collateral which shall then be or shall thereafter come into the possession,
custody or control of Lender or any of its respective agents, sell, lease or
otherwise dispose of all or any part of such Collateral, at such place or places
as Lender deems best, for cash, for credit or for future delivery (without
thereby assuming any credit risk) and at public or private sale, without demand
of performance or notice of intention to effect any such disposition or of time
or place of any such sale (except such notice as is required above or by
applicable statute and cannot be waived), and Lender or any other Person may be
the purchaser, lessee or recipient of any or all of the Collateral so disposed
of at any public sale (or, to the extent permitted by law, at any private sale)
and thereafter hold the same absolutely, free from any claim or right of
whatsoever kind, including any right or equity of redemption (statutory or
otherwise), of Obligor, any such demand, notice and right or equity being hereby
expressly waived and released. Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.
Notwithstanding the foregoing: (i) any such sale shall be made in accordance
with the applicable provisions of the Uniform Commercial Code and any other
Applicable Law; and (ii) Lender shall accept the highest tender for the
Collateral made at any such sale if such tender constitutes a bona fide cash (or
cash equivalent).
(e)    Lender shall have, and in its discretion may exercise, all of the rights,
remedies, powers and privileges with respect to the Collateral of a secured
party under the Uniform Commercial Code (whether or not the Uniform Commercial
Code is in effect in the jurisdiction where such rights, remedies, powers and
privileges are asserted) and such additional rights, remedies, powers and
privileges to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights, remedies, powers and privileges in respect of
this Agreement or the Collateral may be asserted, including the right, to the
maximum extent permitted by law, to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral as if Lender were the sole and
absolute owner of the Collateral (and Obligor agrees to take all such action as
may be appropriate to give effect to such right).
The proceeds of, and other realization upon, the Collateral by virtue of the
exercise of remedies under this Section 5.01 shall be applied in accordance with
Section 5.03.
Section 5.02.    Private Sale.
(a)    Lender shall incur no liability as a result of the sale, lease or other
disposition of all or any part of the Collateral at any private sale pursuant to
Section 5.01 conducted in a commercially reasonable manner and in accordance
with Applicable Law. Obligor hereby waives any claims against Lender arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale conducted in a manner consistent with applicable law was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of Borrower’s Obligations, even if Lender

12    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




accepts the first offer received and does not offer the Collateral to more than
one offeree so long as such sale was conducted in a commercially reasonable
manner and in accordance with Applicable Law.
(b)    Obligor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933 and applicable state securities laws, Lender may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to
distribution or resale. Obligor acknowledges that any such private sales may be
at prices and on terms less favorable to Lender than those obtainable through a
public sale without such restrictions, and, notwithstanding such circumstances,
agrees that Lender shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the respective issuer of such Collateral to register it for public
sale.
Section 5.03.    Application of Proceeds. Except as otherwise expressly provided
in this Agreement, the Loan Agreement or the Depository Agreement, the Proceeds
of, or other realization upon, all or any part of the Collateral by virtue of
the exercise of remedies under Section 5.01, and any other cash at the time held
by Lender or under this Article V, shall be applied by Lender in accordance with
Section 3.05 of the Depository Agreement.
ARTICLE VI     MISCELLANEOUS PROVISIONS
Section 6.01.    Notices. All notices and other communications provided for
herein (including any modifications of, or waivers or consents under, this
Agreement) shall be (a) given or made in writing in the manner set out in, and
deemed to have been duly given in accordance with, Section 13.1 of the Loan
Agreement.
Section 6.02.    Amendments. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended or modified only by an
instrument in writing signed by Obligor and Lender and any provision of this
Agreement may be waived (other than with respect to the obligations of Lender
under this Agreement) in writing only by Lender.
Section 6.03.    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns of the parties to this Agreement; provided, however, that
(a) neither Borrower nor Obligor may assign or transfer any of its respective
rights or interest in or under this Agreement or delegate any of its obligations
under this Agreement, except to the extent permitted by the Loan Documents in
connection with a Permitted Property Transfer, without the prior written consent
of Lender and (b) Lender shall only transfer or assign its rights under this
Agreement in connection with a resignation or removal of such Person from its
respective capacity in accordance with the terms of the Loan Agreement.
Section 6.04.    Survival. All agreements, statements, representations and
warranties made by Obligor herein or in any certificate or other instrument
delivered by Obligor or on its behalf under this Agreement shall be considered
to have been relied upon by Lender and shall survive the

13    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




execution and delivery of this Agreement, the other Loan Documents until
termination hereof or thereof regardless of any investigation made by or on
behalf of Lender.
Section 6.05.    No Waiver; Remedies Cumulative. No failure or delay on the part
of Lender in exercising any right, power or privilege hereunder and no course of
dealing between Obligor and Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which Lender would otherwise have.
Section 6.06.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
PDF shall be effective as delivery of a manually signed original.
Section 6.07.    Captions. The headings of the several articles and sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Section 6.08.    Severability. In case any provision contained in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
Section 6.09.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES OTHER
THAN §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
Section 6.10.    Litigation; Jurisdiction; Other Matters; Waivers. Section 13.5
of the Loan Agreement is hereby incorporated by reference as if fully set forth
in this Agreement, and each reference in any such Section of the Loan Agreement
to the “Agreement”, “herein”, “hereunder” and like terms shall be deemed to
refer to this Agreement.
Section 6.11.    Entire Agreement. This Agreement, together with all other Loan
Documents executed in connection with this Agreement, is intended by the parties
as a final expression of their agreement as to the matters covered by this
Agreement and is intended as a complete and exclusive statement of the terms and
conditions of such agreement.

14    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




Section 6.12.    Independent Obligations. Obligor’s obligations under this
Agreement are independent of those of Borrower or any other Person. Lender may
bring a separate action against Obligor without first proceeding against
Borrower, any other obligor or any other Person or any other security held by
Lender and without pursuing any other remedy.
[SIGNATURES FOLLOW]



15    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed and delivered by its respective authorized officer(s) or
authorized representative(s) as of the date first written above.
OBLIGOR:
FUELCELL ENERGY FINANCE, LLC,
a Connecticut limited liability company
By: ______________________________________
Name:
Title:

PLEDGE AGREEMENT


--------------------------------------------------------------------------------




LENDER:
NRG ENERGY, INC.,
as Lender
By: ______________________________________
Name:
Title:

17    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




Annex 1
Organization and Chief Executive Office of Obligor
Obligor’s Legal Name, Type and Jurisdiction of Organization, and Organizational
Identification Number:
Organizational Identification Number:
Obligor’ Chief Executive Office and Mailing Address:
 




18    PLEDGE AGREEMENT


--------------------------------------------------------------------------------




Annex 2
Pledged Ownership Interests
Issuer/Borrower:
Pledged Ownership Interests:
100% of the membership interests in Borrower which represents all of the
membership interest owned by Obligor in Borrower. Obligor is the registered
owner of such membership interests.



PLEDGE AGREEMENT


--------------------------------------------------------------------------------




EXHIBIT “J”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,
DATED JULY 30, 2014
Form of Security Agreement
SECURITY AGREEMENT
This SECURITY AGREEMENT (this “Agreement”), dated as of [_________], 201[__], is
made by and between [____________], a [__________] limited liability company
(together with its permitted successors and assigns, “Borrower”), and NRG
ENERGY, INC. (together with its permitted successors and assigns, “Lender”).
RECITALS
A.Pursuant to the Loan Agreement (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”), dated as of July 30,
2014, by and among FuelCell Energy Finance, LLC, a Connecticut limited liability
company, Borrower, the other Co-Borrowers (if any) party thereto and Lender,
Lender has agreed to make loans and extend credit to Borrower on the terms and
subject to the conditions set forth in the Loan Agreement.
B.    It is a requirement under the Loan Agreement and the other Loan Documents,
and a condition precedent to the extensions of credit to Borrower contemplated
thereby, that Borrower shall have executed and delivered this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing covenants and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged each of Borrower and Lender hereby agrees as follows:
Article I DEFINITIONS
Section 1.01    Certain Defined Terms.
(a)    Each capitalized term used and not otherwise defined herein shall have
the meaning assigned to such term (whether directly or by reference to another
agreement or document) in the Loan Agreement. The rules of interpretation set
forth in the Loan Agreement are hereby incorporated by reference as if fully set
forth herein.
(b)    The terms “Accounts”, “Bank”, “Chattel Paper”, “Commercial Tort Claims”,
“Deposit Account”, “Document”, “Electronic Chattel Paper”, “Equipment”,
“Fixtures”, “General Intangible”, “Goods”, “Instrument”, “Inventory”,
“Investment Property”, “Letter-of-Credit Right”, “Payment Intangible”,
“Proceeds”, “Software” and

BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




“Tangible Chattel Paper” have the respective meanings ascribed thereto in
Article 9 of the Uniform Commercial Code. The terms “Certificated Security”,
“Financial Assets”, “Securities Account”, “Security” and “Security Entitlement”
have the respective meanings ascribed thereto in Article 8 of the
Uniform Commercial Code.
(c)    In addition to the terms defined in the Uniform Commercial Code as
described above or in the Loan Agreement, and the preamble and the recitals
hereof, the following terms shall have the following respective meanings:
“Collateral” has the meaning assigned to that term in Section 2.01.
“Control” has, with respect to Deposit Accounts, Investment Property, Electronic
Chattel Paper and Letter-of-Credit Rights, the respective meaning assigned to
the term “control” in Article 9 of the Uniform Commercial Code.
“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by Borrower.
“Copyrights” shall mean, collectively, (a) all copyrights, copyright
registrations and applications for copyright registrations, (b) all renewals and
extensions of all copyrights, copyright registrations and applications for
copyright registration and (c) all rights, now existing or hereafter coming into
existence, (i) to all income, royalties, damages and other payments (including
in respect of all past, present or future infringements) now or hereafter due or
payable under or with respect to any of the foregoing, (ii) to sue for all past,
present and future infringements with respect to any of the foregoing and
(iii) otherwise accruing under or pertaining to any of the foregoing throughout
the world.
“Discharge Date” shall mean the date on which a Project Release with regard to
the Borrower has occurred in accordance with the terms of the Loan Agreement).
“Intellectual Property” shall mean all Copyright Collateral, all Patent
Collateral and all Trademark Collateral, together with (a) the following,
whether now owned or hereafter acquired by Borrower: all inventions, processes,
production methods, proprietary information, know-how and trade secrets; (b) all
licenses or user or other agreements granted to Borrower with respect to any of
the foregoing (to the extent assignable), in each case whether now or hereafter
owned or used; (c) all information, customer lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, recorded knowledge,
surveys, engineering reports, test reports, manuals, materials standards,
processing standards, performance standards, catalogs, computer and automatic
machinery software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all Applicable Permits (to the extent
assignable) now held or hereafter obtained by Borrower in respect of any of the
foregoing; and (g) all causes of action, claims and warranties now owned or
hereafter acquired by Borrower in respect of any of

2    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




the foregoing. It is understood that Intellectual Property shall include all of
the foregoing owned or acquired by Borrower on a worldwide basis.
“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title to any such property is governed by a
certificate of title or ownership.
“Patent Collateral” shall mean all Patents, whether now owned or hereafter
acquired by Borrower.
“Patents” shall mean, collectively, (a) all patents and patent applications,
(b) all reissues, divisions, continuations, renewals, extensions and
continuations-in-part of all patents or patent applications, and (c) all rights,
now existing or hereafter coming into existence, (i) to all income, royalties,
damages, and other payments (including in respect of all past, present and
future infringements) now or hereafter due or payable under or with respect to
any of the foregoing, (ii) to sue for all past, present and future infringements
with respect to any of the foregoing, and (iii) otherwise accruing under or
pertaining to any of the foregoing throughout the world, including all
inventions and improvements described or discussed in all such patents and
patent applications.
“Securities Intermediary” depending on the context, as applicable, (a) has the
meaning assigned to the term “securities intermediary” in Article 8 of the
Uniform Commercial Code or (b) means Lender.
“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by Borrower.
“Trademarks” shall mean, collectively, (a) all trade names, trademarks and
service marks, logos, trademark and service mark registrations and applications
for trademark and service mark registrations, (b) all renewals and extensions of
any of the foregoing and (c) all rights, now existing or hereafter coming into
existence, (i) to all income, royalties, damages and other payments (including
in respect of all past, present and future infringements) now or hereafter due
or payable under or with respect to any of the foregoing, (ii) to sue for all
past, present and future infringements with respect to any of the foregoing, and
(iii) otherwise accruing under or pertaining to any of the foregoing throughout
the world, together, in each case, with the product lines and goodwill of the
business connected with the use of, or otherwise symbolized by, each such trade
name, trademark and service mark.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of New York from time to time or, by reason of mandatory application,
any other applicable jurisdiction from time to time.
ARTICLE II     THE COLLATERAL
Section 2.01    Lien. As collateral security for the prompt payment in full when
due (whether at stated maturity, upon acceleration, on any mandatory prepayment
date or otherwise) and performance of Borrower’s Obligations, Borrower hereby
pledges and grants to Lender a security interest in, to and under all assets of
Borrower, whether now owned or hereafter existing

3    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




and acquired, including all right, title and interest of Borrower in, to and
under the following property, whether now owned or in the future acquired by
Borrower and whether now existing or in the future coming into existence (but
excluding for all purposes any property (whether cash, an investment, investment
property, a security, an instrument or obligation, share, participation,
interest or any other property whatsoever) transferred to the Distribution
Account in accordance with the terms of the Depository Agreement and the Loan
Agreement; provided, however, that the foregoing exclusion shall not apply on
and after the date upon which an Event of Default with respect to Borrower has
occurred and is continuing (collectively, the “Collateral”):
(a)    all Accounts;
(b)    all Deposit Accounts or Securities Accounts;
(c)    all Instruments;
(d)    all Documents;
(e)    all Chattel Paper, including all Electronic Chattel Paper;
(f)    all Inventory;
(g)    all Equipment;
(h)    all Fixtures;
(i)    all Goods not covered by the preceding clauses of this Section 2.01;
(j)    all Letter-of-Credit Rights;
(k)    all Intellectual Property;
(l)    all Investment Property;
(m)    all Commercial Tort Claims listed on Annex 4 arising out of, relating to
or in connection with all or any part of the Inventory, Equipment or Documents
of Borrower;
(n)    all Payment Intangibles, Software and General Intangibles not covered by
the preceding clauses of this Section 2.01;
(o)    all other tangible and intangible property of Borrower, including all
books, correspondence, credit files, records, invoices, tapes, cards, computer
runs and other papers and documents in the possession or under the control of
Borrower or any computer bureau or service company from time to time acting for
Borrower;
(p)    (A) all Project Documents to which Borrower is a party (including the
agreements and documents specified on the attached Annex 2), (B) to the extent

4    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




assignable, all other contracts, agreements, leases and other similar
instruments related to the Project, and (C) all amounts payable to Borrower
under any Project Document;
(q)    to the extent assignable, all Applicable Permits required or obtained in
connection with the development and/or operation of the Project and/or in
connection with any transaction contemplated by the Loan Agreement (including
the Applicable Permits listed in Annex 3); and
(r)    all Proceeds and products in whatever form of all or any part of the
other Collateral, including all rents, profits, income and benefits and all
proceeds of insurance and all condemnation awards and all other compensation for
any event of loss with respect to all or any part of the Collateral (together
with all rights to recover and proceeds with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.
Section 2.02    Intellectual Property. For the purpose of enabling Lender to
exercise its rights, remedies, powers and privileges under Section 5.01 at that
time or times as Lender is lawfully entitled to exercise those rights, remedies,
powers and privileges (which, for the avoidance of doubt, shall only be during
the occurrence and continuation of an Event of Default with respect to
Borrower), and for no other purpose, Borrower hereby grants to Lender, to the
extent assignable, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to Borrower) to use, assign, license or
sublicense any of the Intellectual Property of Borrower, together with
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout of those items.
Section 2.03    Perfection. Borrower authorizes Lender to file such financing
statements and continuation statements in such offices as are or shall be
necessary or as Lender may determine to be appropriate to create, perfect and
establish the priority of the Liens granted by this Agreement in any and all of
the Collateral, to preserve the validity, perfection or priority of the Liens
granted by this Agreement in any and all of the Collateral or to enable Lender
to exercise its remedies, rights, powers and privileges under this Agreement,
including financing statements describing the Collateral as “all assets now
owned or hereafter acquired”. Concurrently with the execution and delivery of
this Agreement, Borrower shall (i) subject to Section 2.07, deliver to Lender
any and all Instruments endorsed or accompanied by such instruments of
assignment and transfer in such form and substance as Lender may request,
(ii) cooperate with Lender in obtaining, and take such other actions as are
necessary or that Lender may request in order for it to obtain Control with
respect to all Deposit Accounts for which Lender is not the Bank at which such
Deposit Accounts are maintained, Investment Property, Electronic Chattel Paper
and Letter-of-Credit Rights included in the Collateral, including (to the extent
requested by Lender) (A) in the case of any Deposit Account for which Lender is
not the Bank at which that Deposit Account is maintained, causing such Bank to
enter into an agreement in such form as Lender may in its reasonable discretion
accept and (B) in the case of any Security Entitlement, causing the relevant
Securities Intermediary to enter into an agreement in such form as Lender may in
its reasonable discretion accept, (iii) (to the extent requested by Lender)
cause Lender to be listed as the lienholder on all certificates of title or
ownership relating to Motor Vehicles in the name of Borrower and deliver to
Lender originals

5    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




of all such certificates of title or ownership for the Motor Vehicles together
with the odometer statements for each respective Motor Vehicle, (iv) (to the
extent requested by Lender) cause Lender to be listed as the lienholder on any
certificate of title or ownership for any other Equipment covered by a
certificate of title or ownership, and (v) take all such other actions, and
authenticate or sign and file or record such other records or instruments, as
are necessary or as Lender may request to perfect and establish the priority of
the Liens granted by this Agreement in any and all of the Collateral or to
enable Lender to exercise its remedies, rights, powers and privileges under this
Agreement.
Section 2.04    Preservation and Protection of Security Interests. Borrower
shall:
(a)    upon the acquisition after the date of this Agreement by Borrower of any
Certificated Securities, Instruments (subject to Section 2.07), Deposit Account
for which Lender is not the Bank at which such Deposit Account is maintained,
other Investment Property, Electronic Chattel Paper, Letter-of-Credit Rights,
Motor Vehicles or other Equipment covered by a certificate of title or ownership
promptly (x) take such action with respect to that Collateral as is specified
for that type of Collateral in Section 2.03 and (y) take all such other actions,
and authenticate or sign and file or record such other records or instruments,
as are necessary and as Lender may request to create, perfect and establish the
priority of the Liens granted by this Agreement in any and all the Collateral,
to preserve the validity, perfection or priority of the Liens granted by this
Agreement in any and all of the Collateral or to enable Lender to exercise its
remedies, rights, powers and privileges under this Agreement, in each case to
the extent required for that type of Collateral in Section 2.03;
(b)    upon Borrower’s acquiring, or otherwise becoming entitled to the benefits
of, any Copyright (or copyrightable material), Patent (or patentable invention),
Trademark (or associated goodwill) or other Intellectual Property or upon or
prior to Borrower’s filing, either directly or through Lender, any licensee or
any other designee, of any application with any governmental authority for any
Copyright, Patent, Trademark or other Intellectual Property, in each case after
the date of this Agreement, execute and deliver such contracts, agreements and
other instruments as Lender may request to create, perfect and establish the
priority of the Liens granted by this Agreement in that and any related
Intellectual Property; and
(c)    whether with respect to Collateral as of the date of this Agreement or
Collateral in which Borrower acquires rights in the future, authorize, give,
authenticate, execute, deliver, file or record any and all financing statements,
notices, contracts, agreements or other records or instruments, obtain any and
all Applicable Permits, and take all such other actions, as are necessary and as
Lender may request to create, perfect and establish the priority of the Liens
granted by this Agreement in any and all the Collateral, to preserve the
validity, perfection or priority of the Liens granted by this Agreement in any
and all of Collateral or to enable Lender to exercise its remedies, rights,
powers and privileges under this Agreement, in each case to the extent required
in Sections 2.03 and 2.05.
Section 2.05    Attorney-in-Fact.

6    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




(a)    Subject to Borrower’s rights under Section 2.06 through Section 2.09,
Borrower hereby irrevocably constitutes and appoints Lender and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact, effective as of the date of this Agreement and terminating
upon the release of the Collateral pursuant to Section 2.11, with full
irrevocable power and authority in the place and stead of Borrower and in the
name of Borrower or in its own name, to take any appropriate action and to
execute any document or instrument that may be necessary or desirable to
preserve the validity, perfection and priority of the Liens granted by this
Agreement and, upon the occurrence and during the continuation of any Event of
Default with respect to Borrower, (i) to take any appropriate action and to
execute any document or instrument that may be necessary or desirable to
accomplish the purposes of this Agreement (including taking action under any
Consent) and (ii) to exercise its rights, remedies, powers and privileges under
this Agreement. This appointment as attorney-in-fact is irrevocable and coupled
with an interest until this Agreement is terminated pursuant to Section 2.11.
Without limiting the generality of the foregoing, Borrower hereby gives Lender
the power and right, on behalf of Borrower, without notice to or assent by
Borrower, upon the occurrence and during the continuation of any Event of
Default with respect to Borrower (i) to ask, demand, collect, sue for, recover,
receive and give receipt and discharge for amounts due and to become due under
and in respect of all or any part of the Collateral, (ii) to, in the name of
Borrower or its own name, or otherwise, take possession of, receive and indorse
and collect any check, Account, Chattel Paper, draft, note, acceptance or other
Instrument for the payment of moneys due under any Account or General Intangible
in respect of all or any part of the Collateral, (iii) to file any claims or
take any action or proceeding that Lender may deem necessary or advisable for
the collection of all or any part of the Collateral, (iv) to execute, in
connection with any sale or disposition of the Collateral under Article V, any
endorsements, assignments, bills of sale or other instruments of conveyance or
transfer with respect to all or any part of Collateral, (v) subject to all
conditions, restrictions and prohibitions applicable pursuant to the terms and
conditions by which Borrower acquired, licensed, acquires or licenses any of its
Intellectual Property, in the case of any Intellectual Property, execute and
deliver, and have recorded, any agreement, instrument, document or paper as
Lender may request to evidence Lender’s security interest in such Intellectual
Property and the goodwill and General Intangibles of Borrower relating thereto
or represented thereby, (vi) pay or discharge taxes and Liens levied or placed
on or threatened against the Collateral, effect any repair or pay or discharge
any insurance called for by the terms of this Agreement (including all or any
part of the premiums therefor and the costs thereof), (vii) execute, in
connection with any sale provided for in Article V, any endorsement, assignment
or other instrument of conveyance or transfer with respect to the Collateral;
and (viii) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to Lender or
as Lender shall direct, (B) ask or demand for, collect, and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right

7    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




in respect of any Collateral, (E) defend any suit, action or proceeding brought
against Borrower with respect to any Collateral, (F) settle, compromise or
adjust any such suit, action or proceeding in respect of or arising out of any
Collateral and, in connection therewith, give such discharges or releases as
Lender may deem appropriate, (G) subject to all conditions, restrictions and
prohibitions applicable pursuant to the terms and conditions by which Borrower
acquired, licensed, acquires or licenses any of its Intellectual Property,
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains) throughout the world for such
term or terms, on such conditions, and in such manner as Lender shall in its
sole discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment, and (H) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any Collateral as fully and completely as though Lender were the absolute owner
thereof for all purposes, and do, at Lender’s option and Borrower’s expense, at
any time, or from time to time, all acts and things that Lender deems necessary
to protect, preserve or realize upon the Collateral and Lender’s security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as Borrower might do.
(b)    Without limiting the rights and powers of Lender under Section 2.05(a),
Borrower hereby appoints Lender as its attorney-in-fact, effective the date of
this Agreement and terminating upon the release of the Collateral pursuant to
Section 2.11, for the purpose of (i) executing on behalf of Borrower title or
ownership applications for filing with appropriate state agencies to enable
Motor Vehicles now owned or in the future acquired by Borrower to be retitled
and Lender to be listed as lienholder as to those Motor Vehicles, (ii) filing
such applications with such state agencies, and (iii) executing such other
documents and instruments on behalf of, and taking such other action in the name
of, Borrower as Lender may deem necessary or advisable to accomplish the
purposes of this Agreement to create in favor of Lender a perfected Lien on the
Motor Vehicles and, upon the occurrence and during the continuation of any Event
of Default with respect to Borrower, exercising the rights, remedies, powers and
privileges of Lender under Section 5.01. This appointment as attorney-in-fact is
irrevocable and coupled with an interest.
(c)    Without limiting the rights and powers of Lender under Section 2.05(a),
Borrower hereby appoints Lender as its attorney-in-fact, effective the date of
this Agreement and terminating upon the release of the Collateral pursuant to
Section 2.11, at Lender’s option, but without any obligation so to do, for the
purpose of performing, executing, and filing all such contracts, agreements and
other documents as are contemplated by Section 2.04(b). This appointment as
attorney-in-fact is irrevocable and coupled with an interest until this
Agreement is terminated pursuant to Section 2.11.
(d)    The expenses of Lender incurred at any time during which an Event of
Default with respect to Borrower has occurred and is continuing in connection
with actions undertaken as provided in this Section 2.05, shall be payable by
Borrower to Lender within three (3) Business Days of demand therefor and shall
constitute Obligations of Borrower and be secured by the Liens granted by this
Agreement.

8    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




(e)    Borrower hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated pursuant to Section 2.11.
(f)    Notwithstanding any provision herein to the contrary, in no case shall
Lender or any other Person other than Borrower have the power of attorney or any
other authority to modify this Agreement on behalf of Borrower.
Anything in this Section 2.05 to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 2.05 unless an Event of Default with respect to Borrower shall have
occurred and be continuing.


Section 2.06    Special Provisions Relating to Securities.
(a)    So long as no Event of Default with respect to Borrower has occurred and
is continuing, Borrower shall have the right to exercise all voting, consensual
and other powers of ownership pertaining to all Securities included in the
Collateral for all purposes not inconsistent with the terms of any Loan
Document, provided that Borrower shall not vote any Security in any manner that
is inconsistent with the terms of any Loan Document; and Lender shall, at
Borrower’s expense, execute and deliver to Borrower or cause to be executed and
delivered to Borrower all such proxies, powers of attorney, dividend and other
orders and other instruments, without recourse, as Borrower may reasonably
request for the purpose of enabling Borrower to exercise the rights and powers
that it is entitled to exercise pursuant to this Section 2.06(a).
(b)    So long as no Event of Default with respect to Borrower has occurred and
is continuing, Borrower shall be entitled to receive and retain any dividends on
any Security included in the Collateral paid in cash, subject to the terms and
conditions of each Loan Document, as applicable.
(c)    If any Event of Default with respect to Borrower has occurred and is
continuing, and whether or not any Lender exercises any available right to
declare any Obligation of Borrower due and payable or seeks or pursues any other
right, remedy, power or privilege available to it under applicable law, this
Agreement or any other Loan Document, all dividends and other distributions on
all Securities included in the Collateral shall be paid in accordance with
Section 4.05 of the Depository Agreement.
Section 2.07    Instruments. Notwithstanding any provision herein to the
contrary, so long as no Event of Default with respect to Borrower has occurred
and is continuing, Borrower may retain for collection in the ordinary course of
business any Instruments obtained by it in the ordinary course of business, and
Lender will, promptly upon the request, and at the expense of, Borrower, make
appropriate arrangements for making any Instruments pledged by Borrower

9    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




available to Borrower for purposes of presentation, collection or renewal. Any
such arrangement shall be effected, to the extent deemed appropriate by Lender,
against a trust receipt or like document.
Section 2.08    Use of Collateral. So long as no Event of Default with respect
to Borrower has occurred and is continuing, Borrower shall be entitled to use
and possess, and to sell, transfer or otherwise dispose of the Collateral in
accordance with the terms of the Loan Documents, subject to the rights,
remedies, powers and privileges of Lender under Article II and Article V.
Section 2.09    Rights and Obligations.
(a)    No reference in this Agreement to proceeds or to the sale or other
disposition of Collateral shall authorize Borrower to sell or otherwise dispose
of any Collateral except to the extent otherwise expressly permitted by the
terms of any Loan Document. Lender shall not be required to take steps necessary
to preserve any rights against prior parties to any part of the Collateral.
Lender’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as Lender deals with similar securities and property for its own
account.
(b)    Borrower shall remain liable to perform its duties and obligations under
the contracts and agreements included in the Collateral in accordance with their
respective terms to the same extent as if this Agreement had not been executed
and delivered. The exercise by Lender of any right, remedy, power or privilege
in respect of this Agreement shall not explicitly release Borrower from any of
its duties and obligations under those contracts and agreements. Lender shall
not have any duty, obligation or liability under those contracts and agreements
or in respect to any Applicable Permit included in the Collateral by reason of
this Agreement or any other Loan Document, nor shall Lender be obligated to
perform any of the duties or obligations of Borrower under any such contract or
agreement or any such Applicable Permit or to take any action to collect or
enforce any claim (for payment) under any such contract or agreement or
Applicable Permit.
(c)    No Lien granted by this Agreement in Borrower’s right, title and interest
in any contract, agreement or Applicable Permit shall be deemed to be a consent
by Lender to any such contract, agreement or Applicable Permit.
Section 2.10    Commercial Tort Claims. Borrower agrees that, if it shall
acquire any interest in any Commercial Tort Claim in respect of the Collateral
(whether from another Person or because such Commercial Tort Claim shall have
come into existence), (i) Borrower shall, immediately upon such acquisition,
deliver to Lender, in each case in form and substance satisfactory to Lender, a
notice of the existence and nature of such Commercial Tort Claim and deliver a
supplement to Annex 4 containing a specific description of such Commercial Tort
Claim, certified by Borrower as true, correct and complete, (ii) the provisions
of Section 2.01 shall apply to such Commercial Tort Claim (and Borrower
authorizes Lender to supplement such annex with a description of such Commercial
Tort Claim if Borrower fails to deliver the supplement described in clause (i)),
and (iii) Borrower shall execute and deliver to Lender, in each case in form and
substance satisfactory to Lender, any certificate, agreement and other document,
and take all other action, deemed by Lender to be necessary or appropriate for
Lender to obtain, a first-priority,

10    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




perfected security interest in all such Commercial Tort Claims. Any supplement
to Annex 4 delivered pursuant to this Section 2.10 shall become part of such
Annex 4 for all purposes hereunder.
Section 2.11    Termination. Upon the occurrence of the Discharge Date, this
Agreement shall terminate, except for this Section 2.11, and the security
interests created hereby shall be automatically released. Lender shall forthwith
cause to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect of the Collateral, to or on the order of Borrower.
Lender shall also execute and deliver to Borrower, at Borrower’s expense, upon
such termination such Uniform Commercial Code termination statements and other
documentation as shall be reasonably requested by Borrower to effect the
termination and release of the Liens created under this Agreement. Prior to the
Discharge Date, the security interest created hereby shall also be released with
respect to any portion of the Collateral that is sold, transferred or otherwise
disposed of in compliance with the terms and conditions of the Loan Documents
and Lender shall execute and deliver to Borrower at Borrower’s expense, such
releases and other documentation reasonably requested by Borrower to evidence
such release.
Section 2.12    Release of Motor Vehicles. Upon the request of, and at the
expense of, Borrower, Lender will execute and deliver to Borrower such
instruments as Borrower reasonably requests to remove the notation of Lender as
lienholder on any certificate of title for any Motor Vehicle; provided that any
such instruments shall be delivered, and the release shall be effective, only
upon (i) receipt by Lender of a certificate from Borrower stating that the Motor
Vehicle the Lien on which is to be released is to be sold or has suffered a
casualty loss (with title passing to the appropriate casualty insurance company
in settlement of the claim for that loss) or (ii) the occurrence of the
Discharge Date.
Section 2.13    Exclusions. Notwithstanding the foregoing, “Collateral” shall
not include: (A) with respect to distributions or dividends made by Borrower,
any such distributions or dividends expressly permitted pursuant to the terms of
the Loan Agreement or any other Loan Document; provided, however, that the
foregoing exclusion shall not apply on and after the date upon which Lender has
exercised remedies pursuant to Article V of this Agreement; or (B) any property
that has been sold or disposed of in accordance with the Loan Agreement. In
addition, notwithstanding anything herein to the contrary, in no event shall the
security interest granted under Section 2.01 attach to any lease, license,
contract, property rights, permit or agreement to which Grantor is a party or
any of its rights or interests thereunder if and for long as the grant of such
security interest shall constitute or result in (x) the abandonment,
invalidation or unenforceability of any right, title or interest of the Grantor
therein, or (y) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract property rights, permit or agreement or
any applicable Government Rule.
ARTICLE III     REPRESENTATIONS
As of the date of this Agreement and as of the date of each Project Advance,
Borrower represents and warrants to Lender as follows:
Section 3.01    Organization.

11    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




(a)    Annex 1 correctly sets forth Borrower’s full and correct legal name, type
of organization, jurisdiction of organization, organizational identification
number (if applicable), and mailing address as of the date of this Agreement.
(b)    Borrower has not (i) changed its location (as defined in Section 9-307 of
the Uniform Commercial Code), (ii) previously changed its name except as set
forth on Annex 1 or (iii) previously become a “new debtor” (as defined in
Article 9 of the Uniform Commercial Code) with respect to a currently effective
security agreement entered into by another Person except as set forth on
Annex 1 (except for Permitted Liens).
Section 3.02    Title. Borrower is the sole beneficial owner of the Collateral
in which it purports to grant a Lien pursuant to this Agreement and the
Collateral is free and clear of all Liens, except Permitted Liens, and the Liens
granted by this Agreement will, upon execution of this Agreement and filing of
the applicable UCC financing statement(s), attach and constitute a perfected
security interest in all of the Collateral (other than Intellectual Property
registered or otherwise located outside of the United States of America) prior
to all other Liens (except for Permitted Liens that are entitled to a higher
priority under applicable law than the Liens of Lender).
ARTICLE IV     COVENANTS
Section 4.01    Further Assurances. Until the Discharge Date, Borrower, from
time to time upon the written request of Lender, shall execute and deliver such
further documents and do such other acts and things as Lender may reasonably
request in order fully to effect the purposes of this Agreement.
ARTICLE V     REMEDIES
Section 5.01    Events of Default, Etc. If any Event of Default with respect to
Borrower shall have occurred and be continuing:
(a)    Lender in its discretion may require Borrower to, and Borrower shall,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both Lender and Borrower, designated in Lender’s request;
(b)    Lender in its discretion may make any reasonable compromise or settlement
it deems desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, all or any part of the Collateral;
(c)    Lender in its discretion may, in its name or in the name of Borrower or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for all or any part of the
Collateral, but shall be under no obligation to do so;
(d)    Lender in its discretion may, upon ten (10) Business Days’ prior written
notice to Borrower of the time and place, with respect to all or any part of the

12    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




Collateral which shall then be or shall thereafter come into the possession,
custody or control of Lender or any of its agents, sell, lease or otherwise
dispose of all or any part of such Collateral, at such place or places as Lender
deems best, for cash, for credit or for future delivery (without thereby
assuming any credit risk) and at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of time or
place of any such sale (except such notice as is required above or by applicable
statute and cannot be waived), and Lender or any other Person may be the
purchaser, lessee or recipient of any or all of the Collateral so disposed of at
any public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
Borrower, any such demand, notice and right or equity being hereby expressly
waived and released to the extent permitted by law. Lender may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned. Notwithstanding the foregoing: (i) any such sale shall be made in
accordance with the applicable provisions of the Uniform Commercial Code and any
other Applicable Law; and (ii) Lender shall accept the highest tender for the
Collateral made at any such sale if such tender constitutes a bona fide cash (or
cash equivalent).
(e)    Lender shall have, and in its discretion may exercise, all of the rights,
remedies, powers and privileges with respect to the Collateral of a secured
party under the Uniform Commercial Code (whether or not the Uniform Commercial
Code is in effect in the jurisdiction where such rights, remedies, powers and
privileges are asserted) and such additional rights, remedies, powers and
privileges to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights, remedies, powers and privileges in respect of
this Agreement or the Collateral may be asserted, including the right, to the
maximum extent permitted by law, to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral as if Lender were the sole and
absolute owner of the Collateral (and Borrower agrees to take all such action as
may be appropriate to give effect to such right);
(f)    Lender in its discretion may, to the fullest extent provided by law, have
a court having jurisdiction appoint a receiver, which receiver shall take charge
and possession of and protect, preserve, replace and repair the Collateral or
any part thereof, and manage and operate the same, and receive and collect all
rents, income, receipts, royalties, revenues, issues and profits therefrom.
Borrower irrevocably consents and shall be deemed to have hereby irrevocably
consented to the appointment thereof, and upon such appointment, Borrower shall
immediately deliver possession of such Collateral to the receiver. Borrower also
irrevocably consents to the entry of an order authorizing such receiver to
invest upon interest any funds held or received by the receiver in connection
with such receivership. Lender shall be entitled to such appointment as a matter
of right, if it shall so elect, without the giving of notice to any other party
and without regard to the adequacy of the security of the Collateral; and

13    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




(g)    Lender in its discretion may enforce one or more remedies hereunder,
successively or concurrently, and such action shall not operate to estop or
prevent Lender from pursuing any other or further remedy which it may have
hereunder or by law, and any repossession or retaking or sale of the Collateral
pursuant to the terms hereof shall not operate to release Borrower until full
and final payment of any deficiency has been made in cash. Borrower shall
reimburse Lender upon demand for, or Lender may apply any proceeds of Collateral
to, the costs and expenses (including reasonable attorneys’ fees, transfer taxes
and any other charges) incurred by Lender in connection with any sale,
disposition, repair, replacement, alteration, addition, improvement or retention
of any Collateral hereunder.
The proceeds of, and other realization upon, the Collateral by virtue of the
exercise of remedies under this Section 5.01 shall be applied in accordance with
Section 5.04.
Section 5.02    Deficiency. If the proceeds of, or other realization upon, the
Collateral by virtue of the exercise of remedies under Section 5.01 are
insufficient to cover the costs and expenses of such exercise and the payment in
full of the other Obligations of Borrower, Borrower shall remain liable for any
deficiency.
Section 5.03    Private Sale.
(a)    Lender shall incur no liability as a result of the sale, lease or other
disposition of all or any part of the Collateral at any private sale pursuant to
Section 5.01 conducted in a commercially reasonable manner and in accordance
with Applicable Law. Borrower hereby waives any claims against Lender arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale conducted in a manner consistent with applicable law was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of Borrower’s Obligations, even if Lender accepts the
first offer received and does not offer the Collateral to more than one offeree
solely as such private sale was conducted in a commercially reasonable manner
and in accordance with Applicable Law.
(b)    Borrower recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933 and applicable state securities laws, Lender may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to
distribution or resale. Borrower acknowledges that any such private sales may be
at prices and on terms less favorable to Lender than those obtainable through a
public sale without such restrictions, and, notwithstanding such circumstances,
agrees that Lender shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the respective issuer of such Collateral to register it for public
sale.
Section 5.04    Application of Proceeds. Except as otherwise expressly provided
in this Agreement, the Loan Agreement or the Depository Agreement, the Proceeds
of, or other realization upon, all or any part of the Collateral by virtue of
the exercise of remedies under

14    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




Section 5.01, and any other cash at the time held by Lender or under this
Article V, shall be applied by Lender in accordance with Section 3.05 of the
Depository Agreement.
ARTICLE VI     MISCELLANEOUS PROVISIONS
Section 6.01    Notices. All notices and other communications provided for
herein (including any modifications of, or waivers or consents under, this
Agreement) shall be given or made in writing in the manner set out in, and
deemed to have been duly given in accordance with, Section 13.1 of the Loan
Agreement.
Section 6.02    Amendments. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended or modified only by an
instrument in writing signed by Borrower and Lender and any provision of this
Agreement with respect to Borrower’s obligations under this Agreement may be
waived (other than with respect to the obligations of Lender under this
Agreement) in writing only by Lender.
Section 6.03    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the respective successors and
permitted assigns of the parties to this Agreement; provided, however, that
(a) Borrower may not assign or transfer any of its respective rights or interest
in or under this Agreement or delegate any of its obligations under this
Agreement, except to the extent permitted by the Loan Documents in connection
with a Permitted Property Transfer, without the prior written consent of Lender
and (b) Lender shall only transfer or assign its rights under this Agreement to
a successor Lender if the original Lender resigns or is removed from such
capacity in accordance with the terms of the Loan Agreement.
Section 6.04    Survival. All agreements, statements, representations and
warranties made by Borrower herein or in any certificate or other instrument
delivered by Borrower or on its behalf under this Agreement shall be considered
to have been relied upon by Lender and shall survive the execution and delivery
of this Agreement and the other Loan Documents until termination hereof or
thereof regardless of any investigation made by or on behalf of Lender.
Section 6.05    No Waiver; Remedies Cumulative. No failure or delay on the part
of Lender in exercising any right, power or privilege hereunder and no course of
dealing between Borrower and Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which Lender would otherwise have.
Section 6.06    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission or PDF shall be as
effective as delivery of a manually signed original.

15    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




Section 6.07    Captions. The headings of the several articles and sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Section 6.08    Severability. In case any provision contained in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
Section 6.09    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES OTHER
THAN §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
Section 6.10    Litigation; Jurisdiction; Other Matters; Waivers. Section 13.5
of the Loan Agreement is hereby incorporated by reference as if fully set forth
in this Agreement, and each reference in any such Section of the Loan Agreement
to the “Agreement”, “herein”, “hereunder” and like terms shall be deemed to
refer to this Agreement.
Section 6.11    Entire Agreement. This Agreement, together with the other Loan
Documents and any other agreement executed in connection with this Agreement, is
intended by the parties as a final expression of their agreement as to the
matters covered by this Agreement and is intended as a complete and exclusive
statement of the terms and conditions of such agreement.
Section 6.12    Independent Obligations. Borrower’s obligations under this
Agreement are independent of those of any other Person. Lender may bring a
separate action against Borrower without first proceeding against any other
Person or any other security held by Lender and without pursuing any other
remedy.
[SIGNATURES FOLLOW]



16    BORROWER SECURITY AGREEMENT
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed and delivered by its respective duly authorized officer(s) or
authorized representative(s) as of the date first written above.
BORROWER:
[__________________],
a [___________] limited liability company
By: ______________________________
Name:
Title:

BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




COLLATERAL AGENT:
NRG ENERGY, INC.,
as Lender
By: ______________________________
Name:
Title:



BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Annex 1
Organization and Chief Executive Office of Borrower
Borrower’s Legal Name, Type and Jurisdiction of Organization, and Organizational
Identification Number:


Organizational Identification Number:
Borrower’s Chief Executive Office and Mailing Address:


 



BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Annex 2
Assigned Project Documents







BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Annex 3
Governmental Approvals
Part I


Part II

BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Annex 4
Commercial Tort Claims
None.





BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT “K”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,
DATED JULY 30, 2014
Form of Closing Certificate
CLOSING CERTIFICATE
Reference is made to that certain Loan Agreement, dated as of July 30, 2014 (the
“Loan Agreement”), among FuelCell Energy Finance, LLC (the “Parent”),
[____________] (the “Specified Co-Borrower”), the other Co-Borrowers party
thereto and NRG Energy, Inc. (the “Lender”). Capitalized terms used in this
Closing Certificate but not otherwise expressly defined herein shall have the
meanings set forth in the Loan Agreement.
Pursuant to Section 7.2(a)(vi) of the Loan Agreement, the undersigned, being an
Authorized Officer of the Specified Co-Borrower and a duly authorized officer of
Parent, on behalf of the Parent and the Specified Co-Borrower, DOES HEREBY
CERTIFY as follows and, in each case, as of [        ], 201[_] (the “Closing
Date”):
1.    Attached hereto as Schedule 1 are true, complete and correct copies of the
certificates of formation (and each amendment thereto, if any) for each of the
Parent and the Specified Co-Borrower, in each case certified as of a recent date
by the relevant Secretary of State of the state of formation of such entity or
other relevant Governmental Authority.
2.    Attached hereto as Schedule 2 are (i) certificates of good standing (or
certificates of similar meaning) for each of the Parent and the Specified
Co-Borrower, in each case issued as of a recent date by the relevant Secretary
of State of the state of formation of such entity or other relevant Governmental
Authority, and (ii) certificates of qualification to transact business (or
certificates of similar meaning) for the Specified Co-Borrower issued by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which the Specified Co-Borrower is required to be so qualified.
3.    Attached hereto as Schedule 3 are certificates of incumbency and specimen
signatures for each Authorized Officer of the Specified Co-Borrower and
authorized officers of the Parent who are authorized to execute and deliver (i)
the Loan Documents on behalf of the Parent and the Specified Co-Borrower to
which they are a party, and (ii) Notices of Borrowing on behalf of the Specified
Co-Borrower.
4.    Attached hereto as Schedule 4 are copies of (i) the operating agreement of
the Parent and the Specified Co-Borrower in effect as of the Closing Date, and
(ii) all member action(s) taken by the Sponsor to authorize the execution,
delivery and performance of the Loan Documents to which the Parent and/or the
Specified Co-Borrower is a party.



BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, as an Authorized Officer of the Specified
Co-Borrower and an authorized officer of the Parent, has caused this Closing
Certificate to be executed on and as of the Closing Date.


FUELCELL ENERGY FINANCE, LLC,
a Connecticut limited liability company 
 
By: FUELCELL ENERGY, INC.,
a Delaware corporation, its sole member
By:    
Name:
Title:


[SPECIFIED CO-BORROWER], 
a [_________] limited liability company,  
 
By: FUELCELL ENERGY FINANCE, LLC,
a Connecticut limited liability company,
its sole member 

By: FUELCELL ENERGY, INC.,
a Delaware corporation, its sole member
By:    
Name:
Title:










BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Schedule 1


Certificates of Formation for Parent and Specified Co-Borrower


[Attached hereto]





BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Schedule 2


Certificates of Good Standing and Qualification To Do Business


[Attached hereto]























BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Schedule 3


Certificates of Incumbency and Specimen Signatures


[Attached hereto]











































BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




Schedule 4


Copies of Operating Agreement(s) and Member Action(s)


[Attached hereto]



BORROWER SECURITY AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT “L”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,
DATED JULY 30, 2014


Form of Compliance Certificate


COMPLIANCE CERTIFICATE


Reference is made to that certain Loan Agreement, dated as of July 30, 2014 (the
“Loan Agreement”), among FuelCell Energy Finance, LLC (the “Parent”),
[__________] (the “Specified Co-Borrower”), the other Co-Borrowers party thereto
and NRG Energy, Inc. (the “Lender”). Capitalized terms used in this Compliance
Certificate but not otherwise expressly defined herein shall have the meanings
set forth in the Loan Agreement.
Pursuant to Section 10.3 [and Section 11.9] of the Loan Agreement, the
undersigned, an Authorized Officer of the Specified Co-Borrower, DOES HEREBY
CERTIFY as follows and, in each case, as of [        ], 201[_] (the “Compliance
Date”):
1.    Schedule 1 attached hereto accurately and completely sets forth a
calculation of the Debt Service Coverage Ratio with respect to the Specified
Co-Borrower calculated as of the end of the fiscal quarter immediately preceding
the Compliance Date.
2.    To the extent the Specified Co-Borrower desires or otherwise intends to
make a distribution to the Parent of any cash or assets on or after the
Compliance Date (but prior to the end of the immediately succeeding fiscal
quarter):
(i)
Schedule 2 attached hereto accurately and completely sets forth a calculation of
the Specified Co-Borrower’s Projected Debt Service Coverage Ratio calculated as
of the end of the fiscal quarter immediately preceding the Compliance Date;

(ii)
no Default or Event of Default has occurred and is continuing with regard to the
Specified Co-Borrower or with regard to the Parent or with regard to the Sponsor
Guaranty, and such distribution will not result in an Event of Default for the
Specified Co-Borrower;

(iii)
the Debt Service Coverage Ratio and the Projected Debt Service Coverage Ratio
are each at least 1.10 –to– 1.00;

(iv)
each “Reserve Account” (as such term is defined in the Depository Agreement) has
been funded to the extent required by the Depository Agreement up to the minimum
required balances pursuant to the Depository Agreement; and


Ex L-4    LOAN AGREEMENT

--------------------------------------------------------------------------------




(v)
such distribution is made from funds distributed or transferred pursuant to
clause (viii) in Section 4.02(b) of the Depository Agreement or transferred from
the “Distribution Account” (as such term is defined in the Depository Agreement)
in accordance with Section 4.05(b) of the Depository Agreement.]

[2][3].    The information provided by the Specified Co-Borrower pursuant to
this Compliance Certificate may be used by Lender to calculate and/or verify the
Specified Co-Borrower’s Debt Service Coverage Ratio [and Projected Debt Service
Coverage Ratio]; provided, however, the Lender’s determinations of such values
shall in all cases be conclusive and binding, absent manifest error, for all
purposes under the Loan Agreement.
[3][4].    The undersigned, as an Authorized Officer of the Specified
Co-Borrower, has reviewed the terms of the Loan Agreement and has made a review
of the affairs of the Specified Co-Borrower, and such review has not disclosed
the existence as of the Compliance Date of any condition or event constituting a
Default or an Event of Default.



Ex L-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, as an Authorized Officer of the Specified
Co-Borrower, has caused this Compliance Certificate to be executed on and as of
the Compliance Date.
 


[SPECIFIED CO-BORROWER], 
a [________] limited liability company,  

By: FUELCELL ENERGY FINANCE, LLC, 
a Connecticut limited liability company, its sole member 

By: FUELCELL ENERGY, INC.,  
a Delaware corporation, its sole member
By:
Name:
Title:








Ex L-6    LOAN AGREEMENT

--------------------------------------------------------------------------------

 

Schedule 1
Calculation of Debt Service Coverage Ratio
for the Specified Co-Borrower

1.    As of the end of the fiscal quarter immediately preceding the Compliance
Date of [        ], 201[_], the Debt Service Coverage Ratio applicable to the
Specified Co-Borrower is [    ___]. We have arrived at this value based on the
following calculations:


[Insert calculations]


Capitalized terms used in this Schedule 1 but not otherwise expressly defined
herein shall have the meanings set forth in the Compliance Certificate to which
this Schedule 1 is attached.





Ex L-7    LOAN AGREEMENT

--------------------------------------------------------------------------------

 

Schedule 2
Calculation of Projected Debt Service Coverage Ratio(s)
for the Specified Co-Borrower

1.    As of the end of the fiscal quarter immediately preceding the Compliance
Date of [        ], 201[_], the Projected Debt Service Coverage Ratio applicable
to the Specified Co-Borrower is [    ]. We have arrived at this value based on
the following calculations:


[Insert calculations]


Capitalized terms used in this Schedule 2 but not otherwise expressly defined
herein shall have the meanings set forth in the Compliance Certificate to which
this Schedule 2 is attached.









Ex L-1    LOAN AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT “M”
ATTACHED TO AND MADE A PART OF THAT CERTAIN LOAN AGREEMENT
EXECUTED BY AND BETWEEN FUELCELL ENERGY FINANCE, LLC,
AS THE PARENT, AND NRG ENERGY, INC., AS LENDER,
DATED JULY 30, 2014
Form of Depository Agreement
DEPOSITORY AGREEMENT


by and among




NRG ENERGY, INC.,
as Lender

and


 



[________________],


as Borrower




and


MUFG UNION BANK, N.A.,





--------------------------------------------------------------------------------





as Depository Bank


Dated as of [________], 201[_]












--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE I
DEFINITIONS AND OTHER MATTERS
1


1.01


Definitions
1


1.02


Interpretation    
4


1.03


Uniform Commercial Code        
5


 
 
 
ARTICLE II
DEPOSITORY BANK AND THE ESTABLISHMENT OF THE ACCOUNTS
5


2.01


Depository Bank        
5


2.02


The Collateral Accounts                    
8


2.03


Grant of Lien on Collateral Accounts            
9


2.04


Bank Statements
9


 
 
 
ARTICLE III
PROVISIONS APPLICABLE TO COLLATERAL ACCOUNTS
9


3.01


Permitted Investments                
9


3.02


Withdrawal and Transfer Procedure            
11


3.03


Transfer of Amounts                
14


3.04


Trigger Event            
14


3.05


Distribution of Collateral Proceeds            
14


3.06


Closing of Collateral Accounts        
15


3.07


Disposition of Collateral Accounts upon Termination Date        
15


 
 
 
ARTICLE IV
BORROWER ACCOUNTS
16


4.01


Construction Account.        
16


4.02


Operating Account    
17


4.03


Debt Service Reserve Account    
18


4.04


O&M Reserve Account        
19


4.05


Restricted Payment Account        
19


4.06


Loss Proceeds                    
20


4.07


Disbursement to Borrower        
22


 
 
 
ARTICLE V
AGREEMENTS WITH AGENTS
22


5.01


Stamp and Other Similar Taxes
22


5.02


Filing Fees, Excise Taxes, Etc.
22


 
 
 
ARTICLE VI
DEPOSITORY BANK    
23


6.01


General
23




i    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




6.02


Reliance by Depository Bank    
23


6.03


Court Orders    
24


6.04


Resignation or Removal    
24






ii    DEPOSITORY AGREEMENT





--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
6.05


Exculpatory Provisions    
24


6.06


Fees; Expenses.    
26


6.07


Reports; Documents    
26


 
 
 
ARTICLE VII
MISCELLANEOUS    
26


7.01


No Waiver; Remedies Cumulative    
26


7.02


Notices    
26


7.03


Amendments        
27


7.04


Benefit of Agreement; Successors and Assigns    
27


7.05


Third-Party Beneficiaries    
27


7.06


Counterparts        
27


7.07


Effectiveness            
27


7.08


Entire Agreement            
27


7.09


Severability        
27


7.10


Conflict with Other Agreements        
28


7.11


[Intentionally Omitted]        
28


7.12


Governing Law; Litigation;Jurisdiction; Other Matters; Waivers     
28


7.13


Termination    
28


7.14


Reinstatement                
28


7.15


Attorney-In-Fact            
28


 
 
 
SCHEDULE I
ACCOUNT NAMES AND NUMBERS
 
 
 
 
SCHEDULE II
DEPOSITORY’S FEE SCHEDULE
 
 
 
 
EXHIBIT “A”
FORM OF WITHDRAWAL/TRANSFER CERTIFICATE
 
 
 
 
EXHIBIT “B”
FORM OF DISTRIBUTION CERTIFICATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








iii    DEPOSITORY AGREEMENT





--------------------------------------------------------------------------------







iv    DEPOSITORY AGREEMENT





--------------------------------------------------------------------------------

 



DEPOSITORY AGREEMENT

--------------------------------------------------------------------------------

THIS DEPOSITORY AGREEMENT (as it may be from time to time amended, modified,
extended, renewed, substituted, and/or supplemented, referred to as this
“Depository Agreement”) is made this [___] day of [________], 201[_], by and
among [__________], LLC, a [_______] limited liability company (“Borrower”), NRG
ENERGY, INC. (together with its successors, designees, and permitted assigns in
such capacity, “Lender”), and MUFG UNION BANK, N.A., in its capacity as
depository bank hereunder (“Depository Bank”).
W I T N E S S E T H :
A.    Borrower has entered into that certain Loan Agreement, dated as of July
30, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Borrower, the other Co-Borrowers party
thereto, FuelCell Energy Finance, LLC (“Parent”), and Lender, pursuant to which
Lender has agreed to make certain Project Debt available to Borrower in the
amounts specified and on the terms and subject to the conditions set forth
therein.
B.    It is a condition precedent to Lender’s approval of Borrower and the
availability of Project Debt for Borrower under the Loan Agreement that the
parties hereto shall have executed and delivered this Depository Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and adequacy of which is hereby expressly
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
ARTICLE I     DEFINITIONS AND OTHER MATTERS
1.01
Definitions.



Capitalized terms used but not expressly defined herein shall have the meanings
when used herein as are set forth in Article I of the Loan Agreement as in
effect on the date hereof. The parties hereto other than the Depository Bank
acknowledge and agree that the Depository is not a party to the Loan Agreement
or any related document (other than this Depository Agreement) and, except for
terms defined in such agreements or documents of which the Depository Bank has
been advised and which have been incorporated by reference into this Depository
Agreement, the Depository Bank has no independent knowledge of, and is not
required to have any independent knowledge of, the terms or provisions of any
such agreements or documents. No amendment or other modification of the Loan
Agreement shall in any event increase or expand the duties, obligations or
liabilities of, or decrease or limit the powers, benefits, protections,
privileges or immunities of, the Depository Bank. In addition, for purposes of
this Depository Agreement, the following terms shall have the following
meanings:
“Affected Property” means any portion of Borrower’s Project that suffers an
Event of Loss.
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereof.
“Capacity Shortfall Liquidated Damages” means liquidated damages received by
Borrower under the EPC Agreement and any other Project Document in an amount and
applied to each of the remaining scheduled payments of interest and principal in
such order and manner as is necessary so as to achieve compliance with the
Minimum Debt Service Coverage Ratio for each period until the Maturity Date.

1    DEPOSITORY AGREEMENT





--------------------------------------------------------------------------------




“Collateral Accounts” means the accounts set out in Section 2.02(a).
“Construction Account” has the meaning assigned to such term in
Section 2.02(a)(i).
“Construction Period Withdrawal Date” means the date that is set forth in the
applicable Withdrawal/Transfer Certificate as the “Construction Period
Withdrawal Date”, which date shall be a Business Day occurring at any time prior
to the end of the Construction Period and not earlier than five (5) Business
Days after the date that such Notice of Borrowing or Withdrawal/Transfer
Certificate is submitted to Lender for review in accordance with Section
3.02(d); provided, however, there may be no more than one (1) Construction
Period Withdrawal Date in any calendar month.
“De Minimis Amount” has the meaning assigned to such term in Section 4.06(d).
“Debt Service Reserve Account” has the meaning assigned to such term in Section
2.02(a)(iv).
“Default Permitted Investment” means (a) [_________________] or (b) such other
Permitted Investment that Borrower designates in writing to Depository Bank and
Lender as the “Default Permitted Investment” from time to time (and after
Depository Bank’s receipt of such written instruction from Borrower, the
Permitted Investment specified in such writing shall be the sole “Default
Permitted Investment”).
“Depository Agreement” has the meaning assigned to such term in the introductory
paragraph hereof.
“Depository Bank” has the meaning assigned to such term in the introductory
paragraph hereof.
“Depository Collateral” has the meaning assigned to such term in Section 2.03.
“Distribution Certificate” means a certificate substantially in the form of
Exhibit “B” hereto and delivered by Borrower pursuant to Section 3.02(c)(ii).
“Distribution Date” means a date occurring no later than thirty (30) Business
Days after each Repayment Date (which date may be a Repayment Date), or if such
date occurs on a day other than a Business Day, the next succeeding Business Day
after such date.
“Event of Loss Proceeds” has the meaning assigned to such term in
Section 4.06(a).
“Executed Withdrawal/Transfer Certificate” has the meaning assigned to such term
in Section 3.02(b).
“Loan Agreement” has the meaning assigned to such term in Recital A hereof.
“Insurance Proceeds” has the meaning assigned to such term in Section 4.06(a).
“Lender” has the meaning assigned to such term in Recital A hereof.
“Loss Proceeds” has the meaning assigned to such term in Section 4.06(a).
“Loss Proceeds Account” has the meaning assigned to such term in
Section 2.02(a)(vii).
“Loss Proceeds Instruction” has the meaning assigned to such term in
Section 4.05(a).
“Minimum Debt Service Reserve Requirement” means, as of the Conversion Date, and
for each Repayment Date thereafter, as applicable, an amount not to exceed the
maximum amount of principal and interest payments under the Note issued by
Borrower in favor of Lender during the following six (6) months and all fees
projected with respect thereto (as reflected in the Conversion Date Base Case
Model).

2    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




“Monthly Transfer Date” means the twenty-fifth (25th) day of each calendar month
or, if such day is not a Business Day, the next Business Day after the
twenty-fifth (25th) day of each calendar month.
“O&M Reserve Account” has the meaning assigned to such term in
Section 2.02(a)(v).
“O&M Reserve Requirement” means an amount equal to the maximum amount of
Operating Costs for Borrower’s Project during the following six (6) months (as
reflected in the Conversion Date Base Case Model).


“O&M Supported Withdrawal” has the meaning assigned to such term in Section
4.04(c).
“Operating Account” has the meaning assigned to such term in Section
2.02(a)(iii).
“Permitted Investments” means investments in and agreements reflecting such
investments or executed to effectuate the same, in Dollars and otherwise in any
of the following:(i) direct obligations of the Department of the Treasury of the
United States of America maturing or being due and payable in full not more than
one (1) year after Borrower’s acquisition thereof; (ii) obligations of any
Federal agencies which obligations are guaranteed by the full faith and credit
of the United States of America maturing or being due and payable in full not
more than one (1) year after Borrower’s acquisition thereof;(iii) commercial
paper rated “A-1” or greater by S&P or “Prime-1” or greater by Moody’s, and
maturing or being due and payable in full not more than 364 days after
Borrower’s acquisition thereof; (iv) “money market instruments” issued by the
Depository or a bank having capital and surplus in an aggregate amount of not
less than $500,000,000.00 and having the following ratings: “A” or greater by
S&P or “A2” or greater by Moody’s, and, in each such case, maturing or being due
and payable in full not more than one (1) year after Borrower’s acquisition
thereof; (v) collateralized repurchase agreements entered into with any bank or
trust company organized under the laws of the United States of America or any
State thereof and having a capital and surplus in an aggregate amount of not
less than $100,000,000.00 relating to United States of America government
obligations maturing or being due and payable in full not more than ninety (90)
days after Borrower’s acquisition thereof; and (vi) any registered money market
funds that meet the Securities and Exchange Commission guideline 2A7 and is
rated in any of the two highest long term rating categories by Moody’s or S&P.
“Remedies Direction” means a written notice and instruction to Depository Bank
from Lender to take the actions specified therein with respect to a Trigger
Event which has occurred and is continuing in accordance with the Loan
Agreement.
“Repair Approval” has the meaning assigned to such term in Section 4.06(c)(iii).
“Repayment Date” means each date on which a payment of interest and/or principal
is due under the Note issued by Borrower to Lender.
“Reserve Accounts” means a collective reference to the Debt Service Reserve
Account and the O&M Reserve Account.
“Restore” means, with respect to any Affected Property, to rebuild, repair,
restore or replace such affected portion to substantially the same operating
condition that such property was in prior to the occurrence of the casualty
event that necessitated such rebuilding, repair, restoration, or replacement.
“Restricted Payment Account” has the meaning assigned to such term in
Section 2.02(a)(v).

3    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




“Termination Date” means the date upon which the Project Release occurs.
“Trigger Event” means any Event of Default that has occurred and is continuing
under, and has been declared by Lender in accordance with the Loan Agreement.
“Trigger Event Date” has the meaning assigned to such term in Section 3.04(a).
“Trigger Event Notice” has the meaning assigned to such term in Section 3.04(a).
“Unfunded Debt Service Reserve Amount” has the meaning assigned to such term in
Section 4.03(c).
“Withdrawal Date” means any Construction Period Withdrawal Date, Monthly
Transfer Date, Conversion Date, Repayment Date or Distribution Date, as the case
may be, or any other date pursuant to which funds are expressly required or
permitted to be withdrawn from a Collateral Account in accordance herewith.
“Withdrawal/Transfer Certificate” shall mean a certificate substantially in the
form of Exhibit “A” hereto executed and delivered by Borrower pursuant to
Section 3.02.
1.02
Interpretation.



(a)
Principles of Construction. Unless otherwise indicated, all accounting terms,
ratios and measurements shall be interpreted or determined in accordance with
the GAAP. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby, and
(iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern time.

(b)
Withdrawals to Occur on a Business Day. In the event that any withdrawal,
transfer or payment to or from any Collateral Account contemplated under this
Depository Agreement shall be required to be made on a day that is not a
Business Day, such withdrawal, transfer or payment shall be made on the next
succeeding Business Day.






4    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




1.03
Uniform Commercial Code

. As used herein, the term “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York. All terms defined in the UCC
shall have the respective meanings given to those terms in the UCC, except where
the context otherwise requires.
ARTICLE II     DEPOSITORY BANK AND THE ESTABLISHMENT OF THE ACCOUNTS
2.01
Depository Bank.



(a)
Acceptance of Appointment of Depository Bank. MUFG Union Bank, N.A. is hereby
appointed to act as Depository Bank, and MUFG Union Bank, N.A. hereby agrees to
act as Depository Bank under the express terms and conditions of this Depository
Agreement. Each of Lender and Borrower hereby acknowledges and agrees that
Depository Bank shall act solely as Depository Bank under the express terms of
this Depository Agreement. Depository Bank is, and shall act as, a “securities
intermediary” (within the meaning of Section 8-102(a)(14)(ii) of the UCC) with
respect to the Collateral Accounts (to the extent the Collateral Accounts are
“securities accounts” (within the meaning of Section 8-501 of the UCC)) and as a
“bank” (within the meaning of Section 9-102(a)(8) of the UCC) (to the extent the
Collateral Accounts are not “securities accounts”) and pursuant to this
Depository Agreement.

(b)
Collateral Accounts Established. Depository Bank acknowledges, confirms and
agrees that it has established the Collateral Accounts (inclusive of any
sub-account thereof unless otherwise specified herein) in the name of Borrower
and in the form of segregated accounts all as more particularly set out in
Section 2.02(a) hereof. All amounts from time to time held in each Collateral
Account shall be disbursed in accordance with the terms, conditions, and
provisions hereof, shall be maintained in the name of Borrower (but the parties
hereto agree that the Collateral Accounts shall be under the “control” (within
the meaning of Section 8-106(d) of the UCC) of Lender at all times until the
termination of this Depository Agreement).

(c)
Confirmation and Agreement. Borrower and Depository Bank, as applicable,
acknowledge, confirm and agree that, as of the Closing Date and as of each date
on which any Collateral Account is established pursuant to this Depository
Agreement:

(i)
the parties hereto intend that each Collateral Account be a “securities account”
(within the meaning of Section 8-501 of the UCC) in respect of which Depository
Bank is the securities intermediary;


5    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(ii)
Borrower is the “entitlement holder” (within the meaning of Section 8-102(a)(7)
of the UCC) of all “financial assets” (within the meaning of Section 8-102(a)(9)
of the UCC) carried in or credited to such Collateral Accounts that are
“securities accounts” and of all “security entitlements” (within the meaning of
Section 8‑102(a)(17) of the UCC) carried in or credited to the Collateral
Accounts;

(iii)
all property delivered to Depository Bank pursuant to this Depository Agreement
with adequate instructions as to the Collateral Account to which it is to be
credited will be promptly credited to such Collateral Account;

(iv)
all “financial assets” (within the meaning of Section 8-102(a)(9) of the UCC) in
registered form or payable to or to the order of and credited to any Collateral
Account shall be registered in the name of, payable to or to the order of, or
specially indorsed to, Depository Bank or in blank, or credited to another
securities account maintained in the name of Depository Bank;

(v)
the Depository Bank shall comply with all written instructions (including
instructions directing the disposition of funds or financial assets) and/or
“entitlement orders” (within the meaning of Section 8-102(a)(8) of the UCC)
originated by Lender, with respect to any Collateral Account; and

(vi)
Depository Bank shall not change the name or account number of any Collateral
Account or the entitlement holder without the prior written consent of Lender
and Borrower, except for changes due to internal system modifications or other
internal reorganization of account numbers or names by Depository Bank.

(d)
Financial Assets Election. Each of the parties to this Depository Agreement
agrees that each item of property (whether cash, a security, an instrument or
obligation, share, participation, interest or other property whatsoever)
credited to any Collateral Account shall be treated as a financial asset under
Article 8 of the UCC.

(e)
Entitlement Orders; Control. The parties to this Depository Agreement hereby
agree that until Depository Bank’s obligations under this Depository Agreement
shall terminate in accordance with the terms hereof, Lender shall have “control”
(within the meaning of Section 8-106(d) of the UCC) of Borrower’s security
entitlements with respect to the financial assets credited to the Collateral
Accounts. Borrower agrees that Depository Bank may, and Depository Bank agrees
that it shall, comply with entitlement orders in accordance with this Depository
Agreement, including instructions directing the disposition of funds, if
originated by Lender and relating to any Collateral Account and any security
entitlements carried in or credited to any Collateral Account without, in any
such case, further consent by Borrower.

(f)
Degree of Care; Liens. Depository Bank shall exercise the same degree of care in
administering the funds held in the Collateral Accounts and the investments


6    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




purchased with such funds in accordance with the terms of this Depository
Agreement as Depository Bank exercises in the ordinary course of its day-to-day
business in administering other funds and investments for its own account and as
required by applicable law. Depository Bank shall perform its obligations
hereunder in accordance with generally accepted banking industry standards.
Subject to the parenthetical contained in the last sentence of Section 2.01(g),
Depository Bank shall not grant or suffer to exist any lien, pledge or security
interest in any financial asset that is the subject of any security entitlement
that is the subject of this Depository Agreement (other than Liens arising under
the Loan Documents) and shall, if any such lien, pledge or security interest
shall nevertheless be created as a result of the action or inaction of
Depository Bank, cause the prompt release or discharge of the same.
(g)
Subordination of Lien; Waiver of Set-Off. In the event that Depository Bank has
or subsequently obtains by agreement, operation of law or otherwise a lien in
any Collateral Account, any security entitlement carried therein or credited
thereto or any financial asset that is the subject of any such security
entitlement, Depository Bank agrees that such lien shall (except to the extent
provided in the parenthetical contained in the last sentence of this
Section 2.01(g)) be subordinate to the Lien of Lender. The financial assets
standing to the credit of the Collateral Accounts will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than Lender and, subject to the terms of this Depository Agreement and the
other Loan Documents, Borrower (except for the right of the Depository Bank to
set off amounts in the Collateral Accounts to the extent of (i) all amounts due
to the Depository Bank in respect of its fees, costs, expenses and indemnities
in respect of the maintenance and operation of the Collateral Accounts,
including overdraft fees, and (ii) returned items and chargebacks either for
uncollected checks or other items of payment and transfers previously credited
to one or more of the Collateral Accounts, and Borrower and Lender hereby
authorize Depository Bank to set off or debit the relevant Collateral Account(s)
for such amounts).

(h)
No Other Agreements. None of Depository Bank, Lender or Borrower have entered or
will enter into, or otherwise become bound by, any agreement (including under
which it agrees with any Person other than Lender to comply with entitlement
orders, including instructions directing the disposition of funds, originated by
such Person) with respect to any Collateral Account or any security entitlements
or any financial assets carried in or credited to any Collateral Account, other
than this Depository Agreement and the other Loan Documents.

(i)
Notice of Adverse Claims. Depository Bank hereby represents that, except for the
claims and interests of Lender and Borrower in each of the Collateral Accounts,
Depository Bank, as of the Closing Date, has no knowledge of, and has received
no written notice of any claim to, or interest in, any Collateral Account or in
any security entitlement or financial asset carried therein or credited thereto.
If any Person (other than Lender) asserts any lien (including any writ,
garnishment, judgment, warrant


7    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




of attachment, execution or similar process) against any Collateral Account or
in any security entitlement or financial asset carried therein or credited
thereto, and if Depository Bank has notice of such assertion, Depository Bank
will promptly notify Lender and Borrower thereof.
2.02
The Collateral Accounts.



(a)
Establishment of Collateral Accounts. As of the Closing Date, Depository Bank
has established the following segregated, non-interest bearing collateral
accounts at its offices located in the City of New York in the State of New York
bearing the names and account numbers identified on Schedule I (such accounts,
collectively, the “Collateral Accounts”) each of which shall be maintained at
all times by Depository Bank until the termination of this Depository Agreement
in accordance with Section 7.13 (unless this Depository Agreement or the other
Loan Documents otherwise expressly contemplates closure of such Collateral
Account prior to the date of the termination of this Depository Agreement,
including Section 3.06):

(i)
the Construction Account (the “Construction Account”);

(ii)
the Operating Account (the “Operating Account”);

(iii)
the Debt Service Reserve Account (the “Debt Service Reserve Account”);

(iv)
the O&M Reserve Account (the “O&M Reserve Account”);

(v)
the Restricted Payment Account (the “Restricted Payment Account”); and

(vi)
the Loss Proceeds Account (the “Loss Proceeds Account”).

(b)
Account Names and Numbers. The names and account numbers of the Collateral
Accounts established hereunder on or prior to the Closing Date are set out on
Schedule I. Depository Bank shall advise Lender and Borrower in writing of the
account name and number of any Collateral Account established hereunder by
Lender and Borrower, if any, after the Closing Date.

(c)
No Other Accounts. Borrower shall not open or maintain or cause to be opened or
maintained with any bank or other financial institution any deposit, savings or
other account other than: (i) the Collateral Accounts; and (ii ) any other
accounts expressly permitted by the Loan Documents or otherwise established with
the consent of Lender.






8    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(d)
Collateral Account Property; Collateral Accounts Constitute Collateral.

(i)
Each Collateral Account and all amounts from time to time held in such
Collateral Account shall be subject to the Lien of Lender.

(ii)
All items of property (whether cash, a security, an instrument or obligation,
share, participation, interest, or any other property whatsoever) from time to
time held in each Collateral Account shall constitute the property of Borrower.
Each Collateral Account and all such amounts from time to time held in such
Collateral Account shall be held, and maintained by, Depository Bank for and on
behalf of Borrower and Lender for the purposes and on the express terms and
conditions more particularly set forth in this Depository Agreement. All such
amounts shall constitute a part of the “Depository Collateral” (as such term is
hereinafter defined in Section 2.03 hereof) and shall not constitute payment of
any Obligations or any other obligations of Borrower until expressly applied
thereto in accordance with the provisions of this Depository Agreement or the
Loan Agreement.

(e)
Standing Instructions. Borrower and Lender hereby irrevocably instruct and
authorize Depository Bank to deposit funds (promptly upon receipt thereof) into,
and transfer funds among and withdraw funds from, the Collateral Accounts in
accordance with the terms of this Depository Agreement.

2.03
Grant of Lien on Collateral Accounts

. As collateral security for the prompt and complete payment and performance
when due of the Obligations of Borrower, Borrower has, pursuant to the Security
Agreement to which it is a party, assigned, granted, and pledged to Lender
security interest in (a) each Collateral Account; and (b) all cash, investments,
investment property, securities, or other property at any time on deposit in or
credited to any Collateral Account, including all income or gain earned thereon
and any proceeds thereof (subject, in each such case, solely to Permitted Liens
that, pursuant to applicable law, are entitled to a higher priority than the
Lien of Lender thereon) (the “Depository Collateral”).
2.04
Bank Statements.

Depository Bank shall, on a monthly basis provide to the Borrower and Lender
account balance statements in respect of each of the Collateral Accounts and
sub-accounts and shall provide such statements at such other times as Lender or
Borrower may from time to time reasonably request. Such balance statement shall
also include deposits, withdrawals and transfers from and to any Collateral
Account and sub-accounts. Such fund balance statements shall include detail for
all investment transactions effected by the Depository Bank or brokers selected
by Borrower. Upon Borrower’s election, such statements will be delivered via
Depository Bank’s online service and upon electing such service, paper
statements will be provided only upon request. Borrower hereby waives the right
to receive brokerage confirmations of security transactions effected by the
Depository as they occur, to

9    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




the extent permitted by law.  Borrower further understands that trade
confirmations for securities transactions effected by Depository Bank will be
available upon request and at no additional cost and other trade confirmations
may be obtained from the applicable broker.




ARTICLE III     PROVISIONS APPLICABLE TO COLLATERAL ACCOUNTS
3.01
Permitted Investments.



(a)
Permitted Investments.

(i)
Pending the application of funds in accordance with Article III and Article IV
hereof, funds held in any Collateral Account shall be invested and reinvested by
Depository Bank upon written direction of Borrower (which may be in the form of
a standing instruction) only in Permitted Investments, and with respect to those
amounts next anticipated to be transferred or withdrawn, having a scheduled
maturity no later than such next anticipated cash withdrawal or transfer from
such Collateral Account; provided, however, that: (1) upon the receipt by
Depository Bank of a Trigger Event Notice from Lender and unless otherwise
directed therein, or (2) in the event of any failure by Borrower to so direct
Depository Bank in writing on or prior to the day on which any funds are
(x) received by Depository Bank or (y) transferred between Collateral Accounts
in accordance with this Depository Agreement as to the investment of such funds,
such investments and reinvestments shall be made by Depository Bank in the
Default Permitted Investment, or if this Permitted Investment is not available
for any reason, Depository Bank shall so notify Borrower and the Lender in
writing and shall invest or reinvest such funds in such Permitted Investments of
the type referred to in clause (e) of the definition of “Permitted Investments”
as the Lender directs until Borrower designates a specific replacement Permitted
Investment. All funds in a Collateral Account that are invested pursuant to this
Section 3.01(a) shall be deemed to be held in such Collateral Account for
purposes of this Depository Agreement and shall constitute part of the
Collateral. Borrower shall bear all risk of loss of capital from investments in
Permitted Investments.

(ii)
The Depository Bank shall have no obligation to invest or reinvest the funds
held in any Collateral Account if deposited with the Depository Bank after 11:00
a.m. (New York time) on such day of deposit. Instructions received after 11:00
a.m. (New York time) will be treated as if received on the following day. Any
interest or income received on such investment of funds shall become part of the
relevant Collateral Account and any losses incurred on such investment or
reinvestment of funds shall be debited against the relevant Collateral Account.
The Depository Bank shall have no responsibility for any losses resulting from
the investment, reinvestment or liquidation of the


10    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




funds, including without limitation liquidation of any investment prior to its
maturity. It is agreed and understood that the entity serving as Depository Bank
may earn fees associated with the investments outlined above in accordance with
the terms of such investments. In no event shall the Depository Bank be deemed
an investment manager or adviser in respect of any selection of investments
hereunder. It is understood and agreed that the Depository Bank or its
affiliates are permitted to receive additional compensation that could be deemed
to be in the Depository Bank’s economic self-interest for (1) serving as
investment adviser, administrator, shareholder servicing agent, custodian or
sub‑custodian with respect to certain of the investments, (2) using affiliates
to effect transactions in certain investments and (3) effecting transactions in
investments.
(b)
Liability of Lender and Depository Bank.

(i)
Other than with respect to Permitted Investments required to be invested by
Depository Bank in accordance with Section 3.01(a) hereof, neither Depository
Bank nor Lender shall have any duty to determine whether any investment or
reinvestment of monies in any Collateral Account satisfies the criteria set out
in the definition of “Permitted Investment”.

(ii)
Neither Lender nor Depository Bank shall be liable for any loss resulting from
any investment in any Permitted Investment or the sale, disposition, redemption,
or liquidation of such investment or by reason of the fact that the proceeds
realized in respect of such sale, disposition, redemption or liquidation were
less than that which might otherwise have been obtained, except to the extent
resulting from the gross negligence, willful misconduct or unlawful act of
Lender or Depository Bank, as applicable (in each case, as determined by a final
non-appealable judgment of a court of competent jurisdiction).

(c)
Liquidation to Make Disbursements. If and when cash is required for the making
of any transfer, disbursement or withdrawal in accordance with Articles III and
IV hereof, Borrower shall cause Permitted Investments held in the applicable
Collateral Account to be sold or otherwise liquidated into cash (without regard
to maturity) as and to the extent necessary in order to make such transfers,
disbursements or withdrawals required pursuant to Articles III and IV hereof by
giving written notice of such sale or liquidation to Depository Bank. In the
event any such investments are redeemed prior to the maturity thereof, neither
Depository Bank nor Lender shall be liable for any loss or penalties relating
thereto, except to the extent of the gross negligence, willful misconduct or
unlawful acts of Lender or Depository Bank (as determined by a final,
non-appealable judgment of a court of competent jurisdiction).

(d)
Income from Investments. The proceeds earned from the investment of monies in
any Collateral Account shall be deposited by Depository Bank (i) at all times
prior to the Conversion Date, into the Construction Account, and (ii) from and
after the


11    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Conversion Date, into the Operating Account, in each such case, on or before the
second (2nd) Business Day following the month in which such interest, gain, or
other amount is earned and received; provided, however, that for the avoidance
of doubt, such proceeds shall consist of interest, gain, and other amounts
received in respect of an investment of principal and not the principal itself.
Any interest, gain, or other income earned on Permitted Investments shall be for
the account of Borrower for income tax purposes.
(e)
Taxes, Etc. Borrower shall pay or reimburse Depository Bank upon request for any
transfer taxes or other taxes relating to the funds held in the Collateral
Account incurred in connection herewith and shall indemnify and hold harmless
Depository Bank any amounts that it is obligated to pay in the way of such
taxes. Any payments of income from a Collateral Account shall be subject to
withholding regulations then in force with respect to United States taxes.
Borrower will provide Depository Bank with appropriate W-9 forms for tax
identification number certifications, or W-8 forms for non-resident alien
certifications. It is understood that Depository Bank shall only be responsible
for income reporting with respect to income earned on the Collateral Account and
will not be responsible for any other reporting.

3.02
Withdrawal and Transfer Procedure.



(a)
Maintenance of Funds in Accounts; Withdrawals. Until withdrawn or transferred
pursuant to and in accordance with this Depository Agreement, including any
withdrawals or transfers for the purposes of making Permitted Investments, any
amounts deposited into a Collateral Account (other than income from investments
transferred to the Construction Account or Operating Account pursuant to Section
3.01(d) hereof) shall continue to be held in such Collateral Account. All
withdrawals and transfers from any Collateral Account shall be made in
accordance with the provisions of Articles III and IV hereof.

(b)
Withdrawal/Transfer Certificate. Except as otherwise expressly provided herein,
Borrower shall not be entitled to request withdrawals or transfers of monies
from any Collateral Account without having first provided to Depository Bank and
Lender a Withdrawal/Transfer Certificate authorizing such withdrawal and/or
transfer. Withdrawals or transfers from any Collateral Account (except as
otherwise expressly provided herein) shall be made by Depository Bank following
receipt of (and in accordance with) a Withdrawal/Transfer Certificate signed by
Borrower and countersigned by Lender (an “Executed Withdrawal/Transfer
Certificate”). Each Withdrawal/Transfer Certificate shall request withdrawals
and transfers to and from Collateral Accounts in the amounts, at the times and
in order of priority set forth in Article IV hereof. Depository Bank may rely on
any such certificate that purports to be so signed, and shall have no duty
whatsoever to investigate whether any such signature is genuine or authorized.
For the avoidance of doubt, to the extent applicable, a Notice of Borrowing and
a Withdrawal/Transfer Certificate may be delivered to Lender simultaneously.


12    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(c)
Delivery to Lender and Form of Withdrawal/Transfer Certificate. On the Closing
Date and no later than five (5) Business Days prior to each Withdrawal Date and
any other withdrawal expressly required or permitted under this Depository
Agreement, Borrower shall deliver to Lender for purposes of any withdrawal or
transfer on the next succeeding Withdrawal Date (unless no withdrawal or
transfer is anticipated in respect of such Withdrawal Date):

(i)    a Withdrawal/Transfer Certificate signed by an authorized officer of
Borrower specifying:
(A) each Collateral Account from which a withdrawal or transfer is requested
and, in the case of any transfer, the relevant Collateral Account(s) to which,
other Person(s) to whom, and/or other accounts to which, such transfer is to be
made;
(B) the amount requested to be withdrawn or transferred from each such
Collateral Account (and the calculation thereof, if required, in accordance with
the relevant provisions of Article IV hereof);
(C) the Withdrawal Date on which such withdrawal or transfer is to be made;
(D) the purpose for which the amount so withdrawn or transferred is to be
applied (if not evident from the nature of the payment or identity of the
intended payee); and
(E) all other information required to be provided in such Withdrawal/Transfer
Certificate under, or to evidence compliance with, the provisions of Articles
III and IV hereof; and
(ii) a Distribution Certificate in the event that the applicable
Withdrawal/Transfer Certificate shall request any transfers, payments, or
withdrawals constituting Restricted Payments.
(d)
Lender’s Review; Delivery to Depository Bank.

(i)
In the event that, prior to the relevant Withdrawal Date, Lender shall determine
that either or both: (A) any amounts specified in a Withdrawal/Transfer
Certificate (or an amended Withdrawal/Transfer Certificate) have been
incorrectly calculated; and/or (B) such Withdrawal/Transfer Certificate (or an
amended Withdrawal/Transfer Certificate) is inconsistent with, or otherwise
fails to satisfy the requirements of, the provisions of this Depository
Agreement and the other Loan Documents, Lender shall notify Borrower in writing
promptly, but in no case later than the third (3rd) Business Day following
Lender’s receipt of such Withdrawal/Transfer Certificate, and may either (x)
return such Withdrawal/Transfer Certificate (or such amended Withdrawal/Transfer
Certificate) to Borrower with its determinations noted thereon; or (y) in
consultation with Borrower, make such corrections as it


13    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




reasonably deems necessary to satisfy the requirements of this Depository
Agreement. In the event that Lender makes any revisions to a Withdrawal/Transfer
Certificate as described above, it shall promptly provide a copy of the same, as
so revised, to Borrower. Lender and Borrower will endeavor to (1) agree and
complete the final form of Withdrawal/Transfer Certificate (or any amended or
corrected Withdrawal/Transfer Certificate), and (2) deliver such
Withdrawal/Transfer Certificate to Depository Bank, no later than two (2)
Business Days prior to the Withdrawal Date to which such Withdrawal/Transfer
Certificate relates.
(ii)
Lender shall countersign any accepted Withdrawal/Transfer Certificate (or any
amended or corrected Withdrawal/Transfer Certificate), and furnish a copy of
such Executed Withdrawal/Transfer Certificate (or such amended or corrected
Withdrawal/Transfer Certificate) to Depository Bank at least two (2) Business
Days prior to the proposed Withdrawal Date and instruct Depository Bank to
implement the funds transfers specified in such Executed Withdrawal/Transfer
Certificate (or such amended or corrected Withdrawal/Transfer Certificate, as
applicable) in accordance with Section 3.02(e) and the other provisions of this
Depository Agreement.

(iii)
Nothing in this Section 3.02(d) shall preclude Depository Bank from consulting
with Borrower, Lender, or any consultant or expert advisor in making its
determinations with respect to the accuracy of any Withdrawal/Transfer
Certificate (or any amended or corrected Withdrawal/Transfer Certificate, as
applicable).

(e)
Implementation of Withdrawal/Transfer Certificate. Except as otherwise provided
in this Depository Agreement, following receipt of an Executed
Withdrawal/Transfer Certificate, Depository Bank shall receive, pay or transfer
the amount(s) specified in such Withdrawal/Transfer Certificate, as set forth in
Section 3.02(d)(ii) by initiating such payment or transfer on the Withdrawal
Date set out in such Withdrawal/Transfer Certificate, for such payment or
transfer (or if such certificate or notice is not received by Depository Bank by
11:30 a.m. New York time of the Business Day that is at least one (1) Business
Day prior to such Withdrawal Date, by 2:00 p.m. New York time on the next
succeeding Business Day following delivery of such Withdrawal/Transfer
Certificate to Depository Bank).

(f)
Failure of Borrower to Submit Withdrawal/Transfer Certificate. Notwithstanding
any other provision of this Depository Agreement to the contrary, if at any time
Borrower fails to timely submit, or cause to be timely submitted, an Executed
Withdrawal/Transfer Certificate to Depository Bank for the withdrawal, transfer,
or payment of amounts to any Collateral Account or Person, Lender may (but shall
not be obligated to) direct Depository Bank in writing to effect any withdrawal,
transfer, or payment, as the case may be, of any amounts then due and payable or
required to be transferred pursuant to the terms of this Depository Agreement or
any other


14    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Loan Document. If Lender so directs Depository Bank in writing, Depository Bank
shall comply with such direction as promptly as possible without any further
consent of, or notice to, Borrower. Lender shall, simultaneously provide a copy
of any such writing to Borrower regarding any such withdrawals, transfers or
payments.
3.03
Transfer of Amounts.



Amounts improperly or inadvertently deposited into any Collateral Account shall
be transferred by Depository Bank upon written instructions of Lender into the
correct Collateral Accounts. Lender shall provide a copy of such instructions to
Borrower. Any withdrawals and transfers hereunder shall only be made to the
extent that sufficient funds are then available (including as Permitted
Investments) in the Collateral Account from which such withdrawal is to be made.
3.04
Trigger Event.



(a)
The Trigger Event Date. Notwithstanding anything in this Depository Agreement to
the contrary, on and after receipt by Depository Bank of written notice (such
notice, the “Trigger Event Notice”) from Lender certifying to Depository Bank
that a Trigger Event has occurred and is continuing (the date of Depository
Bank’s receipt of such notice, the “Trigger Event Date”) (with a copy of such
notice to be delivered by Lender to Borrower simultaneously with the delivery
thereof to Depository Bank): (i) no transfer or withdrawal of funds from any
Collateral Account shall be requested by Borrower or implemented by Depository
Bank pursuant to any Withdrawal/Transfer Certificate or otherwise, and (ii) such
funds shall be retained in the applicable Collateral Account for application by
Depository Bank in accordance with a Remedies Direction. Lender shall have the
right to rescind any Trigger Event Notice by providing written notice to
Depository Bank (which it shall do promptly if such Trigger Event is no longer
continuing or has been waived by Lender), and upon and after the Depository
Bank’s receipt of such notice, the Trigger Event (including the Trigger Event
Date and all Remedies Directions delivered in connection with such Trigger
Event) shall, for all purposes of this Depository Agreement, be deemed to not
have occurred or been given (provided that the delivery of such notice shall not
invalidate actions previously taken by the Depository Bank pursuant to the
rescinded Trigger Event Notice). Lender shall simultaneously provide a copy of
such rescission notice to Borrower.

(b)
Accounting. Promptly upon receipt of a Trigger Event Notice (but no later than
two (2) Business Days after such receipt), Depository Bank shall render an
accounting to Lender and Borrower of all monies in the Collateral Accounts as of
the Trigger Event Date. Such accounting may be satisfied by delivery to Lender
and Borrower of the most recently available bank statement for such Collateral
Account (including any electronically available statement) and a transaction or
activity report for each


15    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Collateral Account covering the period from the closing date of the last
statement through the delivery date thereof.
3.05
Distribution of Collateral Proceeds.



(a)
Priority of Payments. Subject to the provisions of Article IV, upon the
occurrence and during the continuation of a Trigger Event and following delivery
of a Remedies Direction to Depository Bank in connection with the sale,
disposition, or other realization, collection or recovery of any amounts in the
Collateral Accounts or any other Collateral (or any portion thereof), Lender
shall promptly instruct Depository Bank in writing to apply the proceeds of such
sale, disposition, or other realization, collection or recovery toward the
payment of the Obligations of Borrower in the following order of priority and
otherwise in accordance with Section 2.4(h)of the Loan Agreement:

(i) first, to any fees, costs, charges, and expenses then due and payable to
Depository Bank under any Loan Document;
(ii) second, to the respective outstanding fees, costs, charges, and expenses
then due and payable to Lender under any Loan Document;
(iii) third, to any accrued but unpaid interest owed to Lender on the
Obligations of Borrower;
(iv) fourth, to the respective overdue principal Obligations of Borrower owed to
Lender;
(v) fifth, to the unpaid principal Obligations of Borrower then due and payable
to Lender; and
(vi) sixth, after final payment in full of the amounts described in Section
3.05(a)(i) through (v) above and the Termination Date shall have occurred, to
the order of Borrower in accordance with Section 3.07.
(b)
Borrower Remains Liable for Deficiency. It is understood that Borrower shall
remain liable to the extent of any deficiency between the amount of the proceeds
of the Depository Collateral and any other Collateral and the aggregate of the
sums referred to in Section 3.05(a)(i) through (v) above.

3.06
Closing of Collateral Accounts

. At any point prior to the Termination Date and subject to the other terms and
conditions of this Depository Agreement, if Borrower requests in writing (and
Lender consents thereto in writing) at any time after the date on which a
Collateral Account is no longer intended to be utilized pursuant to this
Depository Agreement that such Collateral Account be closed, Lender shall direct
Depository Bank to, and Depository Bank shall promptly, close such

16    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Collateral Account and transfer any amounts held in such Collateral Account
(together with any accrued interest or profit on or income from such amount) to
the Operating Account for application pursuant to the terms, conditions, and
provisions of Section 4.02(b).
3.07
Disposition of Collateral Accounts upon Termination Date

. Upon the Termination Date, Lender shall direct Depository Bank to, and
Depository Bank shall promptly, pay any sums remaining in the Collateral
Accounts to the order of Borrower or as otherwise required by applicable law,
and shall instruct Depository Bank to close the Collateral Accounts. This
Section 3.07 shall survive the termination of this Depository Agreement.
ARTICLE IV     COLLATERAL ACCOUNTS
4.01
Construction Account.

(a)
(i)    Deposits to Construction Account. Prior to the Conversion Date and except
as otherwise set forth in this Section 4.01(a), the proceeds of all Project
Advances made to Borrower made under the Loan Agreement and all Project Revenues
of Borrower shall be identified as such in writing to Depository Bank by Lender
and deposited by Lender into the Construction Account. Any Loss Proceeds
received by Borrower prior to the Conversion Date shall be deposited by Borrower
into the Loss Proceeds Account for application in accordance with Section 4.06.

(ii) Transfers or Payments from Construction Account. On or before the
Conversion Date, funds in the Construction Account shall be disbursed by
Depository Bank in accordance with the applicable Executed Withdrawal/Transfer
Certificate (which may be attached to a Notice of Borrowing), in accordance with
the terms, conditions, and provisions of Section 3.02(b) hereof to pay for and
be used solely in accordance with Section 9.9 of the Loan Agreement and upon
satisfaction of the conditions precedent set forth in Section 7.3 of the Loan
Agreement (unless waived in writing by Lender).
Notwithstanding the foregoing, after and during the continuation of a Trigger
Event, Lender shall be entitled to direct Depository Bank in writing to withdraw
funds from the Construction Account to pay, when due, any fees or other amounts
owed to Lender under the Loan Agreement or other Loan Documents, and to pay such
amounts that are due to Project Counterparties or other Persons if such amounts
are Operating Costs or if the failure to pay such Persons is related to the
Trigger Event. Lender shall simultaneously provide a copy of any writing
regarding any such withdrawals or payments to Borrower.


(b)
On the Conversion Date, any remaining funds in the Construction Account shall be
disbursed as follows pursuant to an Executed Withdrawal/Transfer Certificate:


17    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(i) First, if required, to be applied as a mandatory prepayment of the Project
Advances of Borrower that are not Converted as a result of the application of
Section 7.4(b) of the Loan Agreement, as applicable;
(ii) Second, after making the withdrawal and transfer above, to the payment of
all fees, costs, charges, and any other amounts then due and payable to Lender
pursuant to the Loan Agreement and the other Loan Documents;
(iii) Third, after making each applicable withdrawal and transfer above, to the
Debt Service Reserve Account in an amount necessary to fund the Minimum Debt
Service Reserve Requirement;
(iv) Fourth, after making each applicable withdrawal and transfer above, to the
O&M Reserve Account in an amount necessary to fund the Minimum O&M Reserve
Requirement; and
(v) Fifth, after making each applicable withdrawal and transfer above, the full
remaining amount on deposit in the Construction Account shall be transferred to
the Operating Account.
4.02 Operating Account.
(a)
Deposits to Operating Account after Term Conversion. From and after the
Conversion Date, Borrower shall deposit, or cause third parties to remit to
Depository Bank for deposit, into the Operating Account:

(i) all Project Revenues of Borrower;
(ii) all Loss Proceeds required to be deposited into the Operating Account
pursuant to Section 4.06;
(b)
Transfers and Payments from Operating Account on and after the Conversion Date.
Subject to Section 3.05, Borrower shall direct Depository Bank pursuant to an
Executed Withdrawal/Transfer Certificate to make the following withdrawals,
transfers, and payments from the Operating Account on and after the Conversion
Date, in each case, in the amounts, at the times, and in the following order of
priority:

(i) First, on each Monthly Transfer Date, to the payment of Operating Costs then
due and payable, to the extent included in the applicable Annual Operating
Budget, in an aggregate amount, over any fiscal year, of no greater than
one-hundred and ten percent (110%) of the amount of Operating Costs under the
then-applicable Annual Operating Budget (after giving effect to any amounts
applied pursuant to the terms, conditions, and provisions of Section 4.04(b)
hereof, if applicable);
(ii) Second, on each Monthly Transfer Date and Repayment Date, as applicable,
after making each applicable withdrawal and transfer above, to the payment

18    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




of all fees, costs, charges, and amounts (except for principal and accrued and
unpaid interest in connection with the Loans) due and payable to Depository Bank
in connection with this Depository Agreement and the other Loan Documents;
(iii) Third, on each Repayment Date, as applicable, after making each applicable
withdrawal and transfer above, to the payment of all fees, costs, charges, and
amounts (except for principal and accrued and unpaid interest in connection with
the Loans) due and payable to Lender in connection with this Depository
Agreement and the other Loan Documents;
(iv) Fourth, on each Repayment Date, as applicable, after making each applicable
withdrawal and transfer above, to Lender in an amount equal to principal and
accrued and unpaid interest in respect of the Obligations of Borrower then due
and payable;
(v) Fifth, after making each applicable withdrawal and transfer above, on each
Repayment Date, to Lender as a mandatory prepayment in an amount equal to all
Capacity Shortfall Liquidated Damages received under any Project Document to
which Borrower is a party, which amount shall be applied to each of the
remaining scheduled payments of interest and principal in such order and manner
as is necessary so as to achieve compliance with the Minimum Debt Service
Coverage Ratio for each period until the Maturity Date;
(vi) Sixth, after making each applicable withdrawal and transfer above, (A) on
each Repayment Date, to the Debt Service Reserve Account, in an amount equal to
the positive difference, if any, of (aa) the Minimum Debt Service Reserve
Requirement minus (bb) the monies held in the Debt Service Reserve Account as of
such Repayment Date, after giving effect to any withdrawals from the Debt
Service Reserve Account, and (B) on each Repayment Date, to the O&M Reserve
Account, in an amount equal to the positive difference, if any, of (aa) the O&M
Reserve Requirement minus (bb) the monies held in the O&M Reserve Account; and
(vii) Seventh, after making each applicable withdrawal and transfer above, on
each Repayment Date, if the conditions to Restricted Payment set forth in
Section 11.9 of the Loan Agreement have not been satisfied, the full amount of
any excess on deposit in the Operating Account to the Restricted Payment
Account; and
(viii) Eighth, after making each applicable withdrawal and transfer above, on
each Distribution Date, if the conditions to Restricted Payment set forth in
Section 11.9 of the Loan Agreement have been satisfied, the full amount of any
excess on deposit in the Operating Account to or at the direction of Borrower as
provided in such Executed Withdrawal/Transfer Certificate.

19    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




4.03 Debt Service Reserve Account
(a)
Deposits to Debt Service Reserve Account. Any amounts transferred from the
Operating Account pursuant to Section 4.02(b)(vi)(A) shall be deposited by
Depository Bank into the Debt Service Reserve Account pursuant to an Executed
Withdrawal/Transfer Certificate delivered by Borrower.

(b)
Payments from Debt Service Reserve Account. Borrower may withdraw amounts from
the Debt Service Reserve Account pursuant to an Executed Withdrawal/Transfer
Certificate to pay all fees, costs, charges and other amounts due to Lender and
to pay amounts of principal and interest due under the Project Debt of Borrower
in the event that Project Revenues of Borrower and other amounts in the
Operating Account are insufficient therefor . Notwithstanding the foregoing to
the contrary, Lender shall be entitled to direct Depository Bank in writing to
withdraw funds from the Debt Service Reserve Account to pay when due and payable
any costs of Borrower set forth in Sections 4.02(b)(iii) and 4.02(b)(iv) to the
extent funds on deposit in the Operating Account are insufficient to pay such
costs. Lender shall, as soon as reasonably practicable, provide a copy of such
writing to Borrower regarding any such withdrawals or payments. Further, if at
any time, amounts on deposit in the Debt Service Reserve Account exceed the then
required Minimum Debt Service Reserve Requirement, Borrower may deliver an
Executed Withdrawal/Transfer Certificate to Depository Bank to transfer from the
Debt Service Reserve Account to the Operating Account such excess or portion
thereof

4.04 O&M Reserve Account.
(a)
Deposits to O&M Reserve Account. Any amounts transferred from the Operating
Account pursuant to Section 4.02(b)(vii)(B) shall be deposited by Depository
Bank into the O&M Reserve Account pursuant to an Executed Withdrawal/Transfer
Certificate delivered by Borrower.

(b)
Payments from O&M Reserve Account. Borrower may withdraw amounts from the O&M
Reserve Account pursuant to an Executed Withdrawal/Transfer Certificate (to be
executed by Lender) to pay for unscheduled and unbudgeted major maintenance
Operating Costs related to the Project incurred by Borrower, which such costs
are not included in the Annual Operating Budget and for which insufficient funds
are available in the Operating Account for the payment of such costs. The
payment of such unscheduled Operating Costs shall not be counted towards budget
deviations permitted by the Loan Agreement.

4.05 Restricted Payment Account.


(a)
Deposits to the Restricted Payment Account. Any amounts transferred from the
Operating Account pursuant to Section 4.02(b)(vii) shall be deposited by
Depository Bank into the Restricted Payment Account pursuant to an Executed
Withdrawal/Transfer Certificate delivered by Borrower.


20    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(b)
Payments from the Restricted Payment Account. If, on any Distribution Date, each
of the conditions to Restricted Payment set forth in Section 11.9 of the Loan
Agreement have been satisfied, then Borrower may direct Depository Bank to
transfer amounts on deposit in the Restricted Payment Account to or as directed
by Borrower pursuant to an Executed Withdrawal/Transfer Certificate (to be
executed by Lender).

(c)
Mandatory Prepayment. If, on any Distribution Date, (A) funds have been on
deposit in the Restricted Payment Account for more than four (4) consecutive
fiscal quarters and (B) each of the conditions to Restricted Payment set forth
in Section 11.9 of the Loan Agreement have not been satisfied, then all amounts
on deposit in the Restricted Payment Account shall be paid to Lender as a
mandatory prepayment of the Project Debt of Borrower, which amounts shall be
applied pro rata to each of the remaining scheduled payments of interest and
principal.

4.06 Loss Proceeds.
Borrower shall deposit or, pursuant to the sole loss payee endorsement, shall
cause the insurer to deposit into the Loss Proceeds Account all amounts and
proceeds (including instruments) received from any first party insurance policy
required to be maintained by Borrower under the Loan Agreement or that Borrower
otherwise maintains (“Insurance Proceeds”). Borrower shall deposit, or shall
cause the insurers per the sole loss payee clause to deposit, into the Loss
Proceeds Account all amounts and proceeds (including instruments) (other than
Insurance Proceeds) received in respect of any Event of Loss (“Event of Loss
Proceeds”, and together with Insurance Proceeds, “Loss Proceeds”). Unless
applied to a mandatory prepayment in accordance with Sections 4.06(c) or
4.06(d), any Insurance Proceeds received by Lender directly (as loss payee or
additional insured), and any Event of Loss Proceeds received directly by Lender,
shall be deposited by Lender into the Loss Proceeds Account to be applied in
accordance with the provisions of this Section 4.06. To the extent that
application of Loss Proceeds pursuant to this Section 4.06 shall require the
withdrawal and transfer of funds from the Loss Proceeds Account or other
Collateral Account, Borrower and Lender shall direct Depository Bank to make
such withdrawal or transfer pursuant to an Executed Withdrawal/Transfer
Certificate, or in the alternative (particularly in the case of withdrawals for
capital expenditures), pursuant to a written direction of Lender(a “Loss
Proceeds Instruction”). Lender shall, as soon as reasonably practicable, provide
a copy of any such Loss Proceeds Instruction to Borrower.

(b)
Any Insurance Proceeds from business interruption insurance received by Borrower
or Lender shall be transferred from the Loss Proceeds Account for deposit into
the Operating Account pursuant to an Executed Withdrawal/Transfer Certificate
for application in accordance with Section 4.02(b).

(c)
Except for Insurance Proceeds from business interruption insurance (which shall
be applied as provided in Section 4.06(b)) and except for Insurance Proceeds of
a De Minimis Amount (which shall be applied as provided in Section 4.06(d)),
Borrower shall apply Loss Proceeds to repair, restore and replace the Borrower’s
Project, so long as each of the following conditions is satisfied or waived by
Lender:


21    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(i)
no Default or Event of Default has occurred and is continuing (other than any
Default or Event of Default resulting from such damage or destruction), and
after giving effect to any proposed repair and restoration, such damage or
destruction or proposed repair and restoration will not result in a Default or
Event of Default;

(ii)
Borrower and Lender determines (after consultation with the Independent
Engineer), that repair or restoration of the Borrower’s Project is technically
and economically feasible within the earlier of (A) the Maturity Date and (B) a
twelve (12)month period (or, to the extent applicable, such shorter period
during which Insurance Proceeds are available under the business interruption
insurance maintained by or on behalf of Borrower or Borrower has deposited
sufficient funds in lieu thereof),that a sufficient amount of funds is or will
be available to Borrower to make such repairs and restorations and Borrower
provides to Lender and the Independent Engineer a proposed written restoration
plan describing in detail the nature of the repairs or restoration proposed to
be effected;

(iii)
no material Federal, state, local or other governmental license, registration,
recording, filing, consent, permit, order, authorization, certificate, approval,
exemption, or declaration (“Repair Approval”) is necessary to proceed with the
repair and restoration, or if any Repair Approval is necessary, Borrower will be
reasonably likely to be able to obtain such as and when required; and

(iv) Lender shall receive such additional title insurance, title insurance
endorsements, mechanics’ lien waivers, certificates or other matters as Lender
may reasonably request, and shall have entered into any amendments to this
Depository Agreement or the other Loan Documents, as necessary or appropriate in
connection with such repairs or restoration, to preserve the security interest
of Lender in the same or to preserve or protect Lender’s interests hereunder and
in the Collateral.
(d)
If there shall occur any damage or destruction of a portion of Borrower’s
Project with respect to which Insurance Proceeds for any single loss are payable
in an amount equal to or less than $100,000 ( “De Minimis Amount”), such Loss
Proceeds promptly shall be, at the election of Borrower, applied by Borrower
(pursuant to an Executed Withdrawal/Transfer Certificate delivered to Depository
Bank) once received from Depository Bank to the prompt payment of the cost of
the repair or restoration of such damage or destruction or the restoration of
the portion of Borrower’s Project; provided, however, that if Borrower
determines that such portion of Borrower’s Project could not be restored or
insufficient replacement property is available to Borrower for such restoration
then such proceeds shall be applied to the prepayment of the of Borrower’s
Obligations pursuant to a written direction of Lender.


22    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(e)
If there shall occur any damage or destruction of Borrower’s Project with
respect to which Insurance Proceeds for any single loss are payable, or if
Borrower receives Event of Loss Proceeds as a result of any single eminent
domain proceeding, and one or more of the conditions set forth in Sections
4.06(c)(i) through (v) is not satisfied (unless waived by Lender), such
Insurance Proceeds or Event of Loss Proceeds, as the case may be, shall be
applied to the prepayment of Borrower’s Obligations pursuant to a written
direction of Lender.

(f)
If, after the repair or restoration of Borrower’s Project contemplated by
Section 4.06 hereof, there are any Loss Proceeds in the Loss Proceeds Account,
and Lender in consultation with the Independent Engineer, reasonably determines
that Borrower’s Project will be able to operate at a level enabling Borrower to
satisfy its Minimum Debt Service Coverage Ratio obligations under the Loan
Documents in accordance with the Closing Date Base Case Model or Conversion Date
Base Case Model in effect at the time, such excess Loss Proceeds may be
transferred to the Operating Account pursuant to an Executed Withdrawal/Transfer
Certificate in accordance with Section 4.02. In the absence of such
determination by Lender, such excess Loss Proceeds shall be transferred to the
Operating Account pursuant to a written direction of Lender).

(g)
If a Trigger Event shall have occurred and be continuing, then notwithstanding
any provisions of this Section 4.06 to the contrary, the Loss Proceeds
(including any Permitted Investments made with such proceeds, which shall be
liquidated in such manner as Lender shall deem reasonable and prudent under the
circumstances) shall be applied by Lender upon written direction to Depository
Bank in the following order:

(i) First,(i) to cure such Trigger Event (and, if such Trigger Event is cured,
any Loss Proceeds remaining thereafter shall be applied as provided in this
Section 4.06); and
(ii) Second, after making the payment described above, the remainder, if any, to
pay the Obligations of Borrower in connection, if applicable, with exercise of
Lender’s remedies pursuant to Article 7 of the Loan Agreement.
4.07 Disbursement to Borrower. Upon the occurrence of the Termination Date,
Lender shall promptly direct Depository Bank in writing to, and Depository Bank
shall, disburse or cause to be disbursed any amounts on deposit in the
Collateral Accounts to Borrower or as otherwise expressly instructed in writing
by Borrower, or as may be required by court order or other legal process, and
shall instruct the Depository Bank to close the Collateral Accounts. This
Section 4.07 shall survive the termination or expiration of this Depository
Agreement.
ARTICLE V    AGREEMENTS WITH AGENTS
5.01
Filing Fees, Excise Taxes, Etc.


23    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------






Borrower agrees to pay or to reimburse Lender and Depository Bank on demand for
any and all reasonable amounts in respect of all search, filing and recording
fees, taxes, excise taxes, stamp taxes, sales taxes and other similar imposts
which may be payable or determined to be payable in respect of the execution,
delivery, performance and enforcement of this Depository Agreement and agrees to
hold each such Person harmless from and against any and all liabilities,
reasonable costs, claims, reasonable expenses, penalties and interest with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees (except to the extent that such liabilities, costs, claims, expenses,
penalties and interest result from the gross negligence, willful misconduct or
unlawful acts of any such Person as finally determined by a final,
non-appealable judgment of a court of competent jurisdiction).
ARTICLE VI     DEPOSITORY BANK
6.01
General.



The provisions of this Article VI are solely for the benefit of Depository Bank.
Whether or not therein expressly so provided, every provision of this Depository
Agreement relating to the conduct or affecting the eligibility of or affording
protection to Depository Bank shall be subject to the provision of this Article
VI. The duties, responsibilities and obligations of Depository Bank shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied against Depository Bank.
6.02
Reliance by Depository Bank.



Depository Bank shall be entitled to rely upon any certificate, direction,
instruction, notice or other communication of or from an authorized officer or
representative of Borrower or Lender or any other relevant certificate,
direction, instruction, notice, communication or document (including any
telecopy or email) believed by it in good faith to be genuine and to have been
signed or sent by or on behalf of the proper Person or Persons, and shall have
no liability for its actions taken thereupon, except to the extent of Depository
Bank’s willful misconduct, gross negligence or unlawful acts as finally
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Depository Bank shall have no duty or obligation to verify,
investigate, ascertain or determine whether any certificate, direction,
instruction, notice, communication or document provided to Depository Bank
contains accurate information or whether any individual signing such
certificate, direction, instruction, notice, communication or document has the
authority such individual purports to have. Depository Bank shall be fully
justified in failing or refusing to take any action under this Depository
Agreement (a) if such action would, in the opinion of Depository Bank, be
contrary to applicable law or the terms of this Depository Agreement, (b) if
such action is not specifically provided for in this Depository Agreement and it
shall not have received any such advice or concurrence of Lender or Borrower as
it deems appropriate or (c) if, in connection with the taking of any such action
that would constitute an exercise of remedies under this Depository Agreement,
it shall not first be indemnified to its satisfaction

24    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




or as required by this Depository Agreement against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Depository Bank shall in all cases be fully protected in
acting, or in refraining from acting, under this Depository Agreement in
accordance with any Executed Withdrawal/Transfer Certificate, any Remedies
Direction or other instruction of Borrower or Lender (in each case to the extent
such Person is expressly authorized hereunder to direct Depository Bank to take
or refrain from taking such action), and such action taken or failure to act
pursuant thereto shall be binding upon Borrower and Lender, as applicable. In
the event that Depository Bank is required to perform any action on a particular
date only following the delivery of an officer’s or representative’s certificate
or other document, Depository Bank shall be fully justified in failing to
perform such action if it has not first received such officer’s or
representative’s certificate or other document and shall be fully justified in
continuing to fail to perform such action until such time as it has received
such officer’s or representative’s certificate or other document.
6.03
Court Orders.



Depository Bank is hereby authorized to obey and comply with all writs, orders,
judgments or decrees issued by any court or administrative agency affecting any
money, documents or things held by Depository Bank, including the Collateral
Accounts or any funds or property credited thereto. Depository Bank shall not be
liable to any of the parties hereto or Lender or their successors, heirs or
personal representatives by reason of Depository Bank’s compliance with such
writs, orders, judgments or decrees, notwithstanding such writ, order, judgment
or decree is later reversed, modified, set aside or vacated.
6.04
Resignation or Removal

. Subject to the appointment and acceptance of a successor Depository Bank as
provided below, Depository Bank may resign at any time by giving at least thirty
(30) days prior express written notice thereof to the parties hereto. Depository
Bank may be removed at any time with or without cause by Lender, and, provided
that no Trigger Event shall have then occurred and be continuing, Borrower shall
have the right to remove Depository Bank with or without cause upon thirty (30)
days prior express written notice to the parties hereto. Upon any such
resignation or removal, Lender shall have the right to appoint, with the consent
of Borrower (unless a Trigger Event has occurred and is continuing), such
consent not to be unreasonably withheld or delayed, a successor Depository Bank.
Upon the acceptance of any appointment as Depository Bank hereunder by a
successor Depository Bank, such successor Depository Bank shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Depository Bank, and the retiring Depository Bank shall be
discharged from its duties and obligations hereunder. If no successor Depository
Bank shall have been so appointed by Lender and shall have accepted such
appointment within thirty (30) days following the delivery by Depository Bank of
a notice of resignation or the delivery by Borrower or Lender of a notice of
removal, then the retiring or removed Depository Bank, in its discretion, may
tender into the custody of a court

25    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




of competent jurisdiction all assets then held by it hereunder, and thereupon
shall be discharged from its duties hereunder. After the retiring Depository
Bank’s resignation or removal hereunder as Depository Bank, the provisions of
this Article VI shall continue in effect for its benefit in respect of any
actions taken, suffered or omitted while it was acting as Depository Bank. Any
corporation into which the Depository Bank may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Depository Bank shall be a party, or
any corporation succeeding to all or substantially all the corporate trust or
agency business of the Depository Bank, shall be the successor of the Depository
Bank hereunder; provided that such corporation shall be otherwise eligible under
this Article to act as a successor Depository Bank, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.
6.05
Exculpatory Provisions.



(a)
Recitals; Value of Collateral; Etc. Neither Depository Bank nor any of its
affiliates shall be responsible to Borrower or Lender for: (i) any recitals,
statements, representations, or warranties made by Borrower contained in this
Depository Agreement or any other Loan Document or in any certificates or other
document referred to or provided for in, or received by Lender under, this
Depository Agreement or any other Loan Document; (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Depository
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or the perfection, priority or validity of any of
the Liens created by the Loan Documents; or (iii) any failure by Borrower to
perform its obligations hereunder or thereunder.

(b)
Performance by Borrower; Etc. Depository Bank shall not be required to ascertain
or inquire as to the performance by Borrower or any other Person of any of its
obligations under any Loan Document or any other document or agreement
contemplated hereby or thereby. Depository Bank shall not be deemed to have
knowledge of a Default or Event of Default or any other default, event of
default or triggering condition unless Depository Bank shall have received
written notice thereof in accordance with the provisions of this Depository
Agreement. Depository Bank shall have no duty to calculate any amounts to be
distributed under the terms of this Depository Agreement and shall have no
liability for the accuracy of, or compliance with terms of any Loan Document, of
any such calculations provided to it. All instructions, directions, entitlement
orders, certificates and notices and other communications provided to the
Depository hereunder shall be in writing and signed by an authorized officer or
representative of the party executing such instruction, entitlement order,
direction, certificate or notice. All amounts deposited hereunder shall include
an instruction as to the Collateral Account to which such amounts shall be
credited.


26    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




(c)
Initiation of Litigation, Etc. Depository Bank shall not be required to initiate
or conduct any litigation or collection proceeding hereunder or under any other
Loan Document.

(d)
Insurance and Taxes on Depository Collateral. Depository Bank shall not be
liable or responsible for insuring the Depository Collateral or for the payment
of taxes, charges, assessments or liens upon the Depository Collateral.

(e)
Liability of Depository Bank. Depository Bank shall not be liable for any action
taken, suffered or omitted to be taken by it in connection with this Depository
Agreement or any other Loan Document or pursuant to any certificate, instruction
or direction given to it in connection with this Depository Agreement or any
other Loan Document except to the extent arising out of its own gross
negligence, willful misconduct or unlawful acts as determined pursuant to a
final, non-appealable judgment of a court of competent jurisdiction. Depository
Bank may consult with legal counsel of its own choosing as to any matter
relating to this Depository Agreement, and the Depository Bank shall not incur
any liability in acting in good faith in accordance with any advice from such
counsel. Depository Bank shall have the right at any time to seek instructions
concerning the administration of this Depository Agreement from the Lender, the
Borrower or any court of competent jurisdiction. Depository Bank shall have no
obligation to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder. Depository Bank may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, custodians or nominees
appointed with due care, and shall not be responsible for any willful misconduct
or gross negligence on the part of, or for the supervision of, any agent,
attorney, custodian or nominee so appointed. Neither the Depository Bank nor any
of its officers, directors, employees or agents shall be liable for any action
taken or omitted under this Depository Agreement or in connection therewith
except to the extent caused by the Depository’s gross negligence or willful
misconduct, as determined by the final, non-appealable judgment of a court of
competent jurisdiction.

(f)
Limitation of Liability. Depository Bank shall not be liable for any error of
judgment made in good faith by an officer or officers of the Depository, unless
it shall be conclusively determined by a court of competent jurisdiction in a
final non-appealable judgment that the Depository was grossly negligent in
ascertaining the pertinent facts. No provision of this Depository Agreement
shall be construed to relieve Depository Bank from liability for its own grossly
negligent action, its own grossly negligent failure to act, or its own willful
misconduct or unlawful acts as finally determined by a non-appealable order from
a court of competent jurisdiction. Depository Bank shall be under no liability
to pay interest on any money received by it hereunder except as otherwise agreed
with Lender or Borrower and except to the extent of income or other gain on
investments that are deposits in or certificates of deposits or other
obligations of Depository Bank in its commercial capacity and


27    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




income or other gain actually received by Depository Bank on Permitted
Investments. In no event shall the Depository Bank be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit), irrespective of
whether such Depository Bank has been advised of the likelihood of such loss or
damage and regardless of the form of action.
(g)
Survival. The provisions of this Section 6.05 shall survive the termination of
this Depository Agreement or the resignation or removal of Depository Bank.

(h)
Force Majeure. Depository Bank shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of Depository Bank (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

6.06
Fees; Expenses; Indemnification.



Depository Bank shall be compensated for its services hereunder in accordance
with Schedule II attached hereto. Borrower agrees to pay or reimburse all
reasonable out-of-pocket expenses of Depository Bank (including reasonable fees
and expenses of the Depository Bank’s legal counsel and other professional
advisers) in respect of, or incident to, the preparation, delivery, execution,
administration or enforcement of any of the provisions of this Depository
Agreement or in connection with any amendment, waiver or consent relating to
this Depository Agreement.
Borrower shall indemnify, defend (with counsel acceptable to the Depository
Bank) and hold harmless Depository Bank, and each affiliate, officer, director,
shareholder, employee and agent of Depository Bank, (each, the “Indemnified
Party”) harmless from and against any and all claims, losses, liabilities,
damages, costs or expenses (including reasonable legal fees and expenses)
incurred by the Indemnified Party by reason of or resulting from this Depository
Agreement (including the Depository having accepted such appointment or by
reason of its carrying out of any of the terms of this Depository Agreement),
and agrees to reimburse the Indemnified Party for all of its reasonable
expenses, including fees and expenses of counsel and court costs incurred by
reason of any position or action taken by the Indemnified Party pursuant to this
Depository Agreement or in connection with any action brought to interpret or
enforce the provisions of this Depository Agreement or any part thereof, except
to the extent that any such claim, loss, liability, damage, cost or expense is
determined by a court of competent jurisdiction to have been caused by the
Indemnified Party’s own gross negligence or willful misconduct as determined in
a final non-appealable judgment of a court of competent jurisdiction. The
parties hereto hereby agree that no Indemnified Party shall be liable to such
parties for any actions taken by any Indemnified Party pursuant to and in
compliance with the terms hereof except in respect of any liability or expenses
incurred by the Indemnified Party arising from its gross negligence or willful
misconduct as determined in a final non-appealable judgment of a court of
competent

28    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




jurisdiction. Any Indemnified Party may consult with legal counsel of its own
selection in the event of any dispute or question as to the construction of this
Depository Agreement or the Indemnified Party’s duties hereunder. To the extent
that the Company fails to indemnify, defend, hold harmless or reimburse any
Indemnified Person in accordance with the provisions of Section 6.06, Lender
shall reimburse, indemnify, defend and hold harmless such Indemnified Person, in
accordance with the provisions of this Section 6.06. This Section 6.06 shall
survive the termination of this Depository Agreement and the resignation or
removal of the Depository.
ARTICLE VII     MISCELLANEOUS
7.01
No Waiver; Remedies Cumulative


29    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




. No failure or delay on the part of any party hereto in exercising any right,
power or privilege hereunder and no course of dealing between the parties hereto
shall impair any such right, power or privilege or operate as a waiver thereof.
No single or partial exercise by any party hereto of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The rights, powers
and remedies provided herein are cumulative and not exclusive of any rights,
powers or remedies which any party thereto would otherwise have. No notice to or
demand by any party hereto on Borrower in any case shall entitle Borrower to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any party hereto to any other or further
action in any circumstances without notice or demand.


7.02
Notices. Unless otherwise provided herein, all notices, demands, or other
communications under this Depository Agreement shall be in writing to a party
hereto at its address and contact number specified below and shall be considered
properly given if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, use of an overnight
delivery service, facsimile, electronic mail (subject to the last paragraph of
this section, in the case of such notices or other communications to the
Depository) or by delivering same in person to the intended addressee. Notice so
mailed shall be effective (a) three (3) Business Days after it is deposited in a
receptacle maintained by the United States Postal Office for the acceptance of
mail or (b) upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return electronic mail address or other written acknowledgement), as applicable.
Notice given in any other manner shall be effective only if and when received by
the addressee; provided, however, that non-receipt of any communication as the
result of any change of address of which the sending party was not notified or
as the result of a refusal to accept delivery shall be deemed receipt of such
communication.

To Depository Bank:


Union Bank, N.A.,
as Depository Bank
1251 Avenue of the Americas
19th Floor
New York, NY 10020
Telephone: (646) 452-2016
Facsimile: (646) 452-2000
E-mail: ctny2@unionbank.com


To Lender:
    
NRG Energy, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: Christopher Sotos; Kevin Malcarney

30    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Phone: (609) 524-5234
E-Mail:    Christopher.Sotos@nrgenergy.com
    Kevin.Malcarney@nrgenergy.com


To Borrower:
    
c/o FuelCell Energy, Inc.
3 Great Pasture Rd
Danbury, Connecticut 06810
Attention: Michael Bishop
Phone: (203) 825-6049
E-Mail: mbishop@fce.com




Notices and other communications may be given to Depository Bank by email,
provided that any such notice or other communication is contained in a scanned
or imaged attachment (such as .pdf or similar widely used format) that otherwise
complies with the requirements hereof.
7.03
Amendments. No amendment or waiver of any provision of this Depository Agreement
nor consent to any departure by Borrower herefrom shall in any event be
effective unless the same shall be in writing and signed by each of the parties
hereto. Any such amendment, waiver or consent shall be effective only in the
specific instance and for the specified purpose for which given.

7.04    Benefit of Agreement; Successors and Assigns
. This Depository Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and permitted assigns of the
parties hereto and for the benefit of Lender; provided, however, that Borrower
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of Lender (except in connection with a Permitted
Property Transfer)and Depository Bank may not assign this Depository Agreement
except in accordance with its resignation or removal under Section 6.04.
7.05 Third-Party Beneficiaries
. The covenants contained herein are made solely for the benefit of the parties
hereto and the successors and permitted assigns of such parties as specified
herein, and shall not be construed as having been intended to benefit any
third-party not a party to this Depository Agreement (other than Persons
expressly entitled to indemnification hereunder).
7.06 Counterparts

31    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




. This Depository Agreement may be executed in any number of counterparts and by
facsimile or PDF and by different parties on any number of counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single instrument.
7.07 Effectiveness
. This Depository Agreement shall be effective on the date first above written.
7.08 Entire Agreement
. This Depository Agreement, including any agreement, document or instrument
attached hereto or referred to herein, constitute the entire agreement and
understanding of the parties hereto (it being understood that Depository Bank is
not a party to and has no obligations under the Loan Documents other than this
Depository Agreement), and supersede any and all prior agreements and
understandings, written or oral, of the parties hereto relating to the subject
matter hereof.
7.09 Severability
If any provision of this Depository Agreement shall be determined by a court of
competent jurisdiction to be invalid or unenforceable in any jurisdiction, then,
to the fullest extent permitted by law: (a) the other provisions of this
Depository Agreement shall remain in full force and effect in such jurisdiction
and shall be liberally construed in order to carry out the intentions of the
parties hereto as nearly as may be possible; and (b) the invalidity or
unenforceability of any provision of this Depository Agreement in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.
7.10 Conflict with Other Agreements. Except as otherwise expressly provided
herein, the parties agree that in the event of any conflict between the
provisions of this Depository Agreement (or any portion thereof) and the
provisions of any other Loan Document or any other agreement (other than the
Loan Agreement) now existing or hereafter entered into, the provisions of this
Depository Agreement shall control. Except as otherwise expressly provided
herein, in the event of any conflict between the provisions of this Depository
Agreement and the provisions of the Loan Agreement, the provisions of the Loan
Agreement shall control. In the event that, in connection with the establishment
of any of the Collateral Accounts with Depository Bank, Borrower shall enter
into any agreement, instrument or other document with Depository Bank which has
terms that are in conflict with or inconsistent with the terms of this
Depository Agreement, the terms of this Depository Agreement shall control.
7.11 [Intentionally Omitted]
.
7.12
Governing Law; Litigation; Jurisdiction; Other Matters; Waivers. This Depository
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York and the provisions of Sections 13.5 and 13.13 of the Loan
Agreement, which sections are hereby incorporated into this Depository Agreement
by reference, mutatis mutandis, as if fully set out in this Depository
Agreement, and each reference in any such Section of the Loan Agreement to the
“Agreement”, “herein”, “hereunder” and like terms shall be deemed to refer to
this Depository Agreement, provided, however, that notwithstanding anything in
any Loan Document to the contrary, for the purposes of the


32    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




UCC, Depository Bank’s jurisdiction (within the meaning of Section 8-110(e) of
the UCC) with respect to the Collateral Accounts is the State of New York.


7.13 Termination
. Upon the Termination Date, this Depository Agreement shall (except as
otherwise expressly set out herein) terminate and be of no further force and
effect. Depository Bank and Lender shall execute and deliver to Borrower, at
Borrower’s expense, upon such termination such Uniform Commercial Code
termination statements and other documentation as shall be reasonably requested
by Borrower to effect the termination and release of the Liens created under
this Depository Agreement. The security interest created hereby shall also be
automatically released with respect to any portion of the Collateral Accounts or
other Collateral that is transferred or otherwise disposed of in compliance with
the terms and conditions of the Loan Documents. This Section 7.13 shall survive
the termination of this Depository Agreement.
7.14 Reinstatement
. This Depository Agreement and the obligations of Borrower hereunder shall
continue to be effective or be automatically reinstated, as the case may be, if
(and to the extent that) at any time payment and performance of Borrower’s
obligations hereunder, or any part thereof, is rescinded or reduced in amount,
or must otherwise be restored or returned by Lender. In the event that any
payment or any part thereof is so rescinded, reduced, restored or returned, such
obligations shall be reinstated on the same terms and conditions applicable
thereto prior to the payment of the rescinded, reduced, restored or returned
amount, and shall be deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned. This Section 7.14 shall impose no duty
or obligation on Depository Bank, and is intended solely to govern the
relationship among and between Lender and Borrower.
7.15 Attorney-In-Fact
. For the purposes of allowing Lender to exercise their rights and remedies
following the delivery of a Trigger Event Notice and until this Depository
Agreement is terminated pursuant to Section 7.13, Borrower irrevocably
constitutes and appoints, upon the delivery of a Trigger Event Notice in
accordance with the terms, conditions, and provisions of this Depository
Agreement, Lender and any officer or agent thereof, with full power of
substitution as its true and lawful attorney-in-fact with full irrevocable power
and authority in the place and stead of Borrower and in the name of Borrower or
in its own name, for the purpose of carrying out the terms of this Depository
Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Depository Agreement.
7.16
Patriot Act Compliance.



The parties hereto acknowledge that in order to help the United States
government fight the funding of terrorism and money laundering activities,
pursuant to Federal regulations that

33    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




became effective on October 1, 2003 (Section 326 of the Patriot Act) requires
all financial institutions to obtain, verify, record and update information that
identifies each person establishing a relationship or opening an account. Each
party hereto agrees that it will provide to the Depository Bank such information
as it may request, from time to time, in order for the Depository Bank to
satisfy the requirements of the USA PATRIOT Act, including the name, address,
tax identification number and other information that will allow it to identify
the individual or entity who is establishing the relationship or opening the
account, and formation documents such as articles of incorporation or other
identifying documents.


[SIGNATURES TO FOLLOW]



34    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Depository
Agreement to be duly executed by its duly authorized officers as of the date
first above written.

[___________________][________], LLC,
a [________] limited liability company,
as Borrower




By:        
Name:
Title:



DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




NRG ENERGY, INC., as Lender
By:        
Name:
Title:


MUFG UNION BANK, N.A.,
as Depository Bank




By:        
Name:
Title:


  

DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------






Exhibit “A”
to Depository Agreement

[FORM OF WITHDRAWAL/TRANSFER CERTIFICATE]



Date of this Withdrawal/Transfer Certificate: [__________]
Withdrawal Date: [__________]


[________________]
[Insert address]
Phone:  
Fax:      


Re: [______], LLC


Ladies and Gentlemen:


This Withdrawal/Transfer Certificate is delivered to you pursuant to Section
3.02(c)(i) and Article IV of the Depository Agreement (the “Depository
Agreement”), dated as of [_________], 201[_], among [______], LLC, a [______]
limited liability company (“Borrower”), NRG Energy, Inc. (“Lender”), and MUFG
UNION BANK, N.A. in its capacity as depository bank (“Depository Bank”).
Reference is also made to the Loan Agreement (the “Loan Agreement”), dated as of
July 30, 2014, among Borrower, the other Co-Borrowers party thereto, Lender and
FuelCell Energy Finance, LLC.
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Depository Agreement (or, if not defined therein, in the
Loan Agreement).
Borrower hereby requests the sums indicated in Annex 1 hereto (the “Withdrawal”)
be paid or transferred to and from the Collateral Accounts as set forth in Annex
1 hereto.
Borrower hereby represents and warrants that Borrower is entitled, pursuant to
the Depository Agreement and the Loan Agreement, to request the withdrawal in
the manner, at the times and in the amounts set forth in this
Withdrawal/Transfer Certificate.
Borrower certifies that all attachments to this Withdrawal/Transfer Certificate
that are required to be annexed hereto pursuant Section 3.02(c)(i) of the
Depository Agreement are attached hereto.

A-10    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Faithfully yours,
[________], LLC,
a [________] limited liability company 

    
By: ___________________________ 
   Name: 
   Title:
   



Approved by:

NRG ENERGY, INC.,
as Lender


By:    
Name:
Title:




A-20    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Annex 1
to Withdrawal/Transfer Certificate




Withdrawals/Transfers from Construction Account
Withdrawal Date
Amount to be withdrawn/transferred
Account/Person to be Transferred to
Purpose
 
 
 
 
 
 
 
 




A-30    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Annex 1
to Withdrawal/Transfer Certificate


Withdrawals/Transfers from Operating Account∗ 
Withdrawal Date
Amount to be withdrawn/transferred
Account/Person to be Transferred to
Purpose
 
 
 
 
 
 
 
 



  

A-40    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Annex 1
to Withdrawal/Transfer Certificate




Withdrawals/Transfers from Debt Service Reserve Account
Withdrawal Date
Amount to be withdrawn/transferred
Account/Person to be Transferred to
Purpose
 
 
 
 
 
 
 
 
 
 
 
 




A-50    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




 
Annex 1
to Withdrawal/Transfer Certificate




Withdrawals/Transfers from Loss Proceeds Account
Withdrawal Date
Amount to be withdrawn/transferred
Account/Person to be Transferred to
Purpose
 
 
 
 
 
 
 
 




A-60    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




 
Annex 1
to Withdrawal/Transfer Certificate


Withdrawals/Transfers from O&M Reserve Account
Withdrawal Date
Amount to be withdrawn/transferred
Account/Person to be Transferred to
Purpose
 
 
 
 
 
 
 
 




A-70    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Annex 1
to Withdrawal/Transfer Certificate


Withdrawals/Transfers from Restricted Payment Account
Withdrawal Date
Amount to be withdrawn/transferred
Account/Person to be Transferred to
Purpose
 
 
 
 
 
 
 
 








A-80    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------

 



Exhibit B
to Depository Agreement
[FORM OF DISTRIBUTION CERTIFICATE]



Date of this Distribution Certificate: [__________]
Distribution Date: [__________]


[________________]
[Insert Address]
Phone:  
Fax:      




Re: [______], LLC
Ladies and Gentlemen:


This Distribution Certificate is delivered to you pursuant to Section
3.02(c)(ii) of the Depository Agreement (the “Depository Agreement”), dated as
of [___], 201[_], among [______], LLC, a [____________] limited liability
company (“Borrower”), NRG Energy, Inc. (“Lender”) and MUFG UNION BANK, N.A., in
its capacity as depository bank (“Depository Bank”). Reference is also made to
the Loan Agreement (the “Loan Agreement”), dated as of July 30, 2014, among
Borrower, the other Co-Borrowers party thereto, Lender and FuelCell Energy
Finance, LLC (“Parent”).


Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Depository Agreement (or, if not defined therein, in the
Loan Agreement).
Borrower hereby requests that the sum of [insert amount requested] be paid from
the [Operating Account/Restricted Payment Account] to Parent as a Restricted
Payment to which Borrower is entitled pursuant to the terms of the Depository
Agreement and the Loan Agreement.
Borrower hereby certifies to Lender in connection with the Restricted Payment in
the amount of $[ ] reflected in the Withdrawal/Transfer Certificate attached
hereto (the “Requested Restricted Payment”) as follows:

1    DEPOSITORY AGREEMENT
(PANHANDLE II SIEMENS)
#4836-7063-8358v4

--------------------------------------------------------------------------------




1.    Each of the conditions set forth in Section 11.9 of the Loan Agreement has
been satisfied; and


2.    Borrower is in compliance with the procedures, conditions and requirements
set out in all the applicable Loan Documents in connection with the Requested
Restricted Payment.


[signature page follows]

A-20    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Faithfully yours,
[________], LLC, 
a [________]limited liability company 

 
   By: ___________________________ 
      Name: 
      Title:
 


Acknowledged and Approved by:

NRG ENERGY, INC.,
as Lender
By:    
Name:
Title:

A-30    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Annex 1
to Distribution Certificate
CALCULATION OF
DEBT SERVICE COVERAGE RATIO

--------------------------------------------------------------------------------



1.    In respect of the Repayment Date as of [_____], the Debt Service Coverage
Ratio is
    [__] : 1.0.


2.    We have arrived at this figure based on the following calculations:


[insert calculation]
Capitalized terms used herein have the meanings assigned to such terms in the
Certificate to which this Annex 1 is attached.



A-40    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Schedule I
to Depository Agreement


COLLATERAL ACCOUNT NAMES AND NUMBERS


ACCOUNT NAME


ACCOUNT NO.


Construction Account
Operating Account
Debt Service Reserve Account
O&M Reserve Account
Restricted Payment Account
Loss Proceeds Account


 





Wire Instructions with respect to the Collateral Accounts:


[______]



A-50    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Schedule II
to Depository Agreement
[exhibit1083image1.gif]




MUFG UNION BANK, N.A.
CORPORATE TRUST SERVICES


Schedule of Fees
For
FuelCell Energy
as
ARTICLE XVII.    DEPOSITARY BANK AND COLLATERAL AGENT


ARTICLE XVIII.    ACCEPTANCE AND SET UP FEE                        $ 3,500.00
(Due and payable on closing date)


Annual Administration Fee                        $ 15,000.00
(Due and payable on closing date and on each anniversary thereof)
On-line Reporting                            No Charge


Transaction Charges:


Section 18.1.    Disbursement/wires (each)                    $ 10.00

A-60    DEPOSITORY AGREEMENT



--------------------------------------------------------------------------------




Investments (per sale, purchase)                $ 25.00


ARTICLE XIX.    OUT OF POCKET EXPENSES:                6% OF ANNUAL
ADMINISTRATION FEE


Legal Counsel Fee                            At Cost



--------------------------------------------------------------------------------



 
Extraordinary services are unforeseen duties or responsibilities, including
termination, default, workouts, amendments, releases, etc. that are not provided
for in the governing documents. A reasonable charge will be assessed based on
the nature of the service and the responsibility involved.



A-70    DEPOSITORY AGREEMENT

